Exhibit 10.83

 

--------------------------------------------------------------------------------

 

LOAN AGREEMENT

 

Dated as of December 6, 2002

 

Between

 

KOGER POST OAK LIMITED PARTNERSHIP,

as Borrower

 

and

 

COLUMN FINANCIAL, INC.,

as Lender

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page


--------------------------------------------------------------------------------

I.

  DEFINITIONS; PRINCIPLES OF CONSTRUCTION         

    Section 1.1.

 

Definitions

   1    

    Section 1.2.

 

Principles of Construction

   23

II.

  GENERAL TERMS         

    Section 2.1.

 

Loan Commitment; Disbursement to Borrower.

   23    

    Section 2.2.

 

Interest Rate.

   23    

    Section 2.3.

 

Loan Payment.

   29    

    Section 2.4.

 

Prepayments.

   29    

    Section 2.5.

 

Release of Property

   30    

    Section 2.6.

 

Cash Management.

   31    

    Section 2.7.

 

Extension of the Initial Maturity Date

   32

III.

  CONDITIONS PRECEDENT         

    Section 3.1.

 

Conditions Precedent to Closing

   33

IV.

  REPRESENTATIONS AND WARRANTIES         

    Section 4.1.

 

Borrower Representations

   36    

    Section 4.2.

 

Survival of Representations

   44

V.

  BORROWER COVENANTS         

    Section 5.1.

 

Affirmative Covenants

   44    

    Section 5.2.

 

Negative Covenants

   55

VI.

  INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS         

    Section 6.1.

 

Insurance

   60    

    Section 6.2.

 

Casualty

   64    

    Section 6.3.

 

Condemnation

   64    

    Section 6.4.

 

Restoration

   65

VII.

  RESERVE FUNDS         

    Section 7.1.

 

Required Repair Funds.

   69    

    Section 7.2.

 

Tax and Insurance Escrow Fund

   70    

    Section 7.3.

 

Replacements and Replacement Reserve.

   71    

    Section 7.4.

 

Rollover Reserve.

   72    

    Section 7.5.

 

Withdrawal of Rollover Reserve Funds

   72    

    Section 7.6.

 

Aesthetic Repair Funds

   73    

    Section 7.7.

 

Unfunded Obligations Reserve

   73    

    Section 7.8.

 

Reserve Funds, Generally.

   74    

    Section 7.9.

 

Delivery of Letters of Credit

   75

 

-i-



--------------------------------------------------------------------------------

VIII.

  DEFAULTS         

    Section 8.1.

 

Event of Default

   76    

    Section 8.2.

 

Remedies

   78

IX.

  SPECIAL PROVISIONS         

    Section 9.1.

 

Sale of Notes and Securitization

   80    

    Section 9.2.

 

Securitization Indemnification

   81    

    Section 9.3.

 

[INTENTIONALLY DELETED]

   85    

    Section 9.4.

 

Exculpation

   85    

    Section 9.5.

 

Matters Concerning Manager

   87    

    Section 9.6.

 

Servicer

   87    

    Section 9.7.

 

Severance Documentation

   87

X.

  MISCELLANEOUS         

    Section 10.1.

 

Survival

   87    

    Section 10.2.

 

Lender’s Discretion

   88    

    Section 10.3.

 

Governing Law.

   88    

    Section 10.4.

 

Modification, Waiver in Writing

   89    

    Section 10.5.

 

Delay Not a Waiver

   89    

    Section 10.6.

 

Notices

   90    

    Section 10.7.

 

Trial by Jury.

   91    

    Section 10.8.

 

Headings

   91    

    Section 10.9.

 

Severability

   91    

    Section 10.10.

 

Preferences

   91    

    Section 10.11.

 

Waiver of Notice

   91    

    Section 10.12.

 

Remedies of Borrower

   92    

    Section 10.13.

 

Expenses; Indemnity

   92    

    Section 10.14.

 

Schedules Incorporated

   93    

    Section 10.15.

 

Offsets, Counterclaims and Defenses

   93    

    Section 10.16.

 

No Joint Venture or Partnership; No Third Party Beneficiaries

   93    

    Section 10.17.

 

Publicity

   94    

    Section 10.18.

 

Cross-Default; Cross-Collateralization; Waiver of Marshalling of Assets

   94    

    Section 10.19.

 

Waiver of Counterclaim

   94    

    Section 10.20.

 

Conflict; Construction of Documents; Reliance

   94    

    Section 10.21.

 

Brokers and Financial Advisors

   95    

    Section 10.22.

 

Prior Agreements

   95

 

-ii-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I

 

-

   Property – Information

Schedule II

 

-

   Rent Roll

Schedule III

 

-

   Required Repairs – Deadlines for Completion

Schedule IV

 

-

   Organization Chart

Schedule V

 

-

   Intentionally Deleted

Schedule VI

 

-

   Aesthetic Repairs – Deadlines for Completion

Schedule VII

 

-

   Unfunded Obligations Reserve

Schedule 4.1.4

   Litigation

Schedule 4.1.5

       Agreements

Schedule 4.1.24

       Physical Condition

Schedule 4.1.26

       Leases

Exhibit A

 

-

   Approved Management Agreement

 

 

-iii-



--------------------------------------------------------------------------------

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of December 6, 2002 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between COLUMN FINANCIAL, INC., having an address at 11 Madison
Avenue, New York, New York 10010 (“Lender”), and KOGER POST OAK LIMITED
PARTNERSHIP, a Delaware limited partnership, having its principal place of
business at 433 Plaza Real, Suite 335, Boca Raton, Florida 33432 (“Borrower”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

 

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

 

I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1. Definitions. For all purposes of this Agreement, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:

 

“3000 Property” shall mean the Individual Property known as 3000 Post Oak
Boulevard, Houston, Texas.

 

“3040 Property” shall mean the Individual Property known as 3040 Post Oak
Boulevard, Houston, Texas.

 

“3050 Property” shall mean the Individual Property known as 3050 Post Oak
Boulevard, Houston, Texas.

 

“Acceptable Counterparty” shall mean any counterparty to the Interest Rate Cap
Agreement that has and shall maintain, until the expiration of the applicable
Interest Rate Cap Agreement, a long-term unsecured debt rating of at least “AA”
from S&P and “Aa” from Moody’s, respectively, which rating shall not include a
“t” or otherwise reflect a termination risk.

 

“Acceptable Rating” shall mean a long-term unsecured debt rating of at least
“AA” by S&P and “Aa2” from Moody’s.

 

“Acquired Property” shall have the meaning set forth in Section 5.1.11(f)(i).

 

-1-



--------------------------------------------------------------------------------

“Acquired Property Statements” shall have the meaning set forth in Section
5.1.11(f)(i).

 

“Additional Insolvency Opinion” shall have the meaning set forth in Section
4.1.30(c) hereof.

 

“Additional Rollover Reserve Monthly Deposit” shall have the meaning set forth
in Section 7.4.1.

 

“Aesthetic Repair Account” shall have the meaning set forth in Section 7.6.1
hereof.

 

“Aesthetic Repair Fund” shall have the meaning set forth in Section 7.6.1
hereof.

 

“Aesthetic Repairs” shall have the meaning set forth in Section 7.6.1 hereof.

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person.

 

“Affiliated Loans” shall mean a loan made by Lender to an Affiliate of Borrower
or Guarantor.

 

“Affiliated Manager” shall mean any Manager in which Borrower, Principal or
Guarantor has, directly or indirectly, any legal, beneficial or economic
interest.

 

“Agent” shall mean any Eligible Institution acting as Agent under the Cash
Management Agreement or any successor designated by Lender.

 

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for the Properties prepared by Borrower for the applicable Fiscal
Year or other period.

 

“Applicable Interest Rate” shall mean the rate or rates at which the outstanding
principal amount of the Loan bears interest from time to time in accordance with
the provisions of Section 2.2.3 hereof.

 

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d).

 

“Approved Bank” shall mean a bank or financial institution that has an
Acceptable Rating.

 

“Approved Blanket Policy” shall have the meaning set forth in Section 6.1(a)(x).

 

“Approved Management Agreement” shall mean a management agreement substantially
in the form and substance attached hereto as Exhibit A.

 

-2-



--------------------------------------------------------------------------------

“Approved Manager” shall mean (a) Transwestern Commercial Services and/or (b)
Trammell Crow Company.

 

“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee, assigning to Lender all of Borrower’s interest in and to
the Leases and Rents of each Individual Property as security for the Loan, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

 

“Assignment of Management Agreement” shall mean, with respect to each the 3040
Property, individually and the 3000 Property and the 3050 Property,
collectively, that certain Assignment of Management Agreement and Subordination
of Management Fees dated as of the date hereof among Lender, Borrower and
Manager, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation with respect to all or any part of any Individual
Property.

 

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, or soliciting or causing to be solicited petitioning
creditors for any involuntary petition against such Person; (c) such Person
filing an answer consenting to or otherwise acquiescing in or joining in any
involuntary petition filed against it, by any other Person under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law (which is not
discharged within ninety (90) days from the date of such filing), or soliciting
or causing to be solicited petitioning creditors for any involuntary petition
from any Person; (d) such Person consenting to or acquiescing in or joining in
an applicable for the appointment of a custodian, receiver, trustee, or examiner
for such Person or any portion of the Property; or (e) such Person making an
assignment for the benefit of creditors, or admitting, in writing or in any
legal proceeding, its insolvency or inability to pay its debt as they become
due.

 

“Basic Carrying Costs” shall mean, with respect to each Individual Property, the
sum of the following costs associated with such Individual Property for the
relevant Fiscal Year or payment period: (i) Taxes and (ii) Insurance Premiums.

 

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and assigns.

 

“Borrower Sections” shall have the meaning set forth in Section 9.2(b) hereof.

 

“Breakage Costs” shall have the meaning set forth in Section 2.2.3(h) hereof.

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York are not open for business.

 

-3-



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs, leasing commissions and tenant improvements).

 

“Cash Expenses” shall mean, for any period, the Operating Expenses for the
operation of the Properties to the extent that such expenses are actually
incurred by Borrower minus any payments into the Tax and Insurance Escrow Fund.

 

“Cash Management Agreement” shall mean, collectively, the Lockbox Account
Agreement and the Deposit Account Agreement.

 

“Casualty” shall have the meaning specified in Section 6.2 hereof.

 

“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.

 

“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.

 

“CFO Certificate” shall mean a certificate delivered to Lender by Borrower which
is signed by the Chief Financial Officer of Borrower.

 

“Closing Date” shall mean the date of the funding of the Loan.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Collateral Assignment of Interest Rate Cap Agreement” shall mean that certain
Collateral Assignment of Interest Rate Cap Agreement, dated the date hereof,
executed by Borrower in connection with the Loan for the benefit of the Lender,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting such Individual Property or
any part thereof.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management and policies of the business and
affairs of the entity in question by reason of the ownership of beneficial
interests, by contract or otherwise.

 

“Counterparty” means, with respect to the Interest Rate Cap Agreement, CDC
Financial Products Inc. and with respect to any Replacement Interest Rate Cap
Agreement, any substitute Acceptable Counterparty.

 

-4-



--------------------------------------------------------------------------------

“Credit Suisse First Boston” shall have the meaning set forth in Section 9.2(b)
hereof.

 

“Credit Suisse First Boston Group” shall have the meaning set forth in Section
9.2(b) hereof.

 

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note, together with all interest accrued and unpaid
thereon and all other sums (including the Prepayment Premium) due to Lender in
respect of the Loan under the Note, this Agreement, the Mortgage or any other
Loan Document.

 

“Debt Service Coverage Ratio” shall mean a ratio for the applicable period in
which:

 

  (a) the numerator is the Net Operating Income (excluding interest on credit
accounts) for such period as set forth in the financial statements required
hereunder; and

 

  (b) the denominator is the greater of (i) the actual aggregate amount of
principal and interest due and payable on the Loan for the same period used in
determining Net Operating Income above, less payments received under the
Interest Rate Cap Agreement, if any, and (ii) the assumed aggregate amount of
principal and interest due and payable on the Loan for the same period in
determining Net Operating Income above, using an assumed interest rate for such
period of eight and thirty-two one hundredths percent (8.32%).

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the maximum rate permitted by applicable law or (b) four
percent (4%) above the Applicable Interest Rate.

 

“Deposit Account” shall have the meaning set forth in Section 2.6.1 hereof.

 

“Deposit Account Agreement” shall mean that certain Deposit Management Agreement
by and among Borrower, Agent and Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, relating to
funds deposited in the Deposit Account.

 

“Determination Date” shall mean, with respect to any Interest Period, the date
that is two (2) London Business Days prior to the fifteenth (15th) day of the
calendar month in which such Interest Period commences.

 

“Disclosure Document” shall have the meaning set forth in Section 5.1.11(f)
hereof.

 

-5-



--------------------------------------------------------------------------------

“DSCR Event” shall mean any time when the Debt Service Coverage Ratio for the
Loan, as determined every calendar quarter, is less than the Threshold DSCR. For
purposes of determining whether a “DSCR Event” has occurred (a) from the Closing
Date until the first (1st) anniversary thereof, the Debt Service Coverage Ratio
shall be based on year to date Net Operating Income (with appropriate
adjustments to be made by Lender, in its reasonable discretion, to recognize
annual income and expense items on a projected basis) and (b) after the first
(1st) anniversary of the Closing Date, the Debt Service Coverage Ratio shall be
based on the trailing twelve (12) month period.

 

“Eligible Account” shall mean an account separate and identifiable from all
other funds held by the holding institution that is either (a) an account or
accounts maintained with a federal or state-chartered depository institution or
trust company which complies with the definition of Eligible Institution or (b)
a segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

 

“Eligible Institution” shall mean a depository institution or trust company, the
short-term unsecured debt obligations or commercial paper of which are rated at
least A-1+ by Standard & Poor’s Ratings Group, P-1 by Moody’s Investors Service,
Inc. and F-1+ by Fitch Inc. in the case of accounts in which funds are held for
thirty (30) days or less (or, in the case of accounts in which funds are held
for more than thirty (30) days, the long-term unsecured debt obligations of
which are rated at least “AA” by Fitch and S&P and “Aa2” by Moody’s).

 

“Embargoed Person” shall have the meaning set forth in Section 4.1.35 hereof.

 

“Environmental Indemnity” shall mean that certain Environmental and Hazardous
Substance Indemnification Agreement executed by Borrower in connection with the
Loan for the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

 

“Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Exchange Act Filing” shall have the meaning set forth in Section 5.1.11(i).

 

“Extended Maturity Date” shall have the meaning set forth in Section 2.7 hereof.

 

“Extension Option” shall have the meaning set forth in Section 2.7 hereof.

 

-6-



--------------------------------------------------------------------------------

“Extension Interest Rate Cap Agreement” shall mean an interest rate cap
agreement from an Acceptable Counterparty with terms identical to the Interest
Rate Cap Agreement except that the same shall be effective in connection with
the Extension Option.

 

“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(e)
hereof.

 

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

 

“Fitch” shall mean Fitch, Inc., Duff & Phelps.

 

“Foreign Taxes” shall have the meaning set forth in Section 2.2.3(e) hereof.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

 

“Gross Income from Operations” shall mean all income, computed in accordance
with GAAP, derived from the ownership and operation of the Properties from
whatever source, including, but not limited to, Rents, utility charges,
escalations, forfeited security deposits, interest on credit accounts, service
fees or charges, license fees, parking fees and other pass-through or
reimbursements paid by tenants under the Leases of any nature; but excluding
sales, use and occupancy or other taxes on receipts required to be accounted for
by Borrower to any government or Governmental Authority, refunds and
uncollectible accounts, sales of furniture, fixtures and equipment, Insurance
Proceeds and Condemnation Proceeds (other than business interruption or other
loss of income insurance), any disbursements to the Borrower from the Tax and
Insurance Escrow Fund, the Replacement Reserve Fund, the Rollover Reserve Fund,
or any other escrow fund established by the Loan Documents, proceeds from a
resale or refinancing of a Property and payments by the Counterparty under the
Interest Rate Cap Agreement.

 

“Guarantor” shall mean Koger Equity, Inc., a Florida corporation.

 

“Guaranty” shall mean that certain Guaranty, dated as of the date hereof, from
Guarantor to Lender.

 

“Improvements” shall have the meaning set forth in the granting clause of the
related Mortgage with respect to each Individual Property.

 

“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) indebtedness or liability for borrowed money
and indebtedness in the form of mezzanine debt or preferred equity; (b)
obligations evidenced by bonds, debentures, notes, or other similar instruments;
(c) obligations for the deferred purchase price of property or services
(including trade obligations); (d) obligations under letters of credit; (e)
obligations under

 

-7-



--------------------------------------------------------------------------------

acceptance facilities; (f) all guaranties, endorsements (other than for
collection or deposit in the ordinary course of business) and other contingent
obligations to purchase, to provide funds for payment, to supply funds, to
invest in any Person or entity, or otherwise to assure a creditor against loss;
and (g) obligations secured by any Liens, whether or not the obligations have
been assumed.

 

“Indemnified Person” shall have the meaning set forth in Section 9.2(h) hereof.

 

“Independent Director” or “Independent Manager” shall mean a Person who is not
at the time of initial appointment, or at any time while serving as a director
or manager, as applicable, and has not been at any time during the preceding
five (5) years: (a) a stockholder, director (with the exception of serving as
the Independent Director or Independent Manager), officer, employee, partner,
member, attorney or counsel of the Principal, the Borrower or any Affiliate of
either of them; (b) a customer, supplier or other person who derives any of its
purchases or revenues from its activities with the Principal, the Borrower or
any Affiliate of either of them; (c) a Person controlling or under common
control with any such stockholder, director, officer, partner, member, customer,
supplier or other Person; or (d) a member of the immediate family of any such
stockholder, director, officer, employee, partner, customer, supplier or other
person. As used in this definition, the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of
management, policies or activities of a Person, whether through ownership of
voting securities, by contract or otherwise. A natural person who satisfies the
foregoing definition other than subparagraph (b) shall not be disqualified from
serving as an Independent Director if such individual is an independent director
provided by a nationally-recognized company that provides professional
independent directors and that also provides other corporate services in the
ordinary course of its business. A natural person who otherwise satisfies the
foregoing shall not be disqualified from serving as an Independent Director if
such individual is at the time of initial appointment, or at any time while
serving as an Independent Director, an Independent Director of a “special
purpose entity” affiliated with Borrower (other than any mezzanine borrower) if
such individual is an independent director provided by a nationally-recognized
company that provides professional independent directors. For purposes of this
paragraph, a “special purpose entity” is an entity, whose organizational
documents contain restrictions on its activities and impose requirements
intended to preserve such entity’s separateness that are substantially similar
to those of Borrower, and provide, inter alia, that it: (a) is organized for the
limited purpose of owning and operating one or more properties; (b) has
restrictions on its ability to incur indebtedness, dissolve, liquidate,
consolidate, merge and/or sell assets; (c) may not file voluntarily a bankruptcy
petition on its own behalf without the consent of the Independent Director and
(d) shall conduct itself in accordance with certain “separateness covenants”,
including, but not limited to, the maintenance of its books, records, bank
accounts and assets separate from those of any other person or entity.

 

“Individual Property” shall mean each parcel of real property, the Improvements
thereon and all personal property owned by Borrower and encumbered by a
Mortgage, together with all rights pertaining to such property and Improvements,
as more particularly described in the Granting Clauses of the Mortgage and
referred to therein as the “Property”.

 

“Initial Maturity Date” shall mean December 9, 2004.

 

-8-



--------------------------------------------------------------------------------

“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by White & Case LLP in connection with the Loan.

 

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.

 

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

“Interest Period” shall mean, with respect to any Payment Date, the period
commencing on the ninth (9th) day of the preceding calendar month and
terminating on the eighth (8th) day of the calendar month in which such Payment
Date occurs; provided, however, that no Interest Period shall end later than the
Maturity Date (other than for purposes of calculating interest at the Default
Rate), and the initial Interest Period shall begin on the Closing Date and shall
end on the immediately following eighth (8th) day of the calendar month.

 

“Interest Rate Cap Agreement” means an Interest Rate Cap Agreement (together
with the confirmation and schedules relating thereto) in form and substance
reasonably satisfactory to Lender between Borrower and an Acceptable
Counterparty.

 

“Koger Properties” shall have the meaning set forth in Section 6.1(a)(x) hereof.

 

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in any
Individual Property of Borrower, and every modification, amendment or other
agreement relating to such lease, sublease, subsublease, or other agreement
entered into in connection with such lease, sublease, subsublease, or other
agreement and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto.

 

“Legal Requirements” shall mean, with respect to each Individual Property, all
federal, state, county, municipal and other governmental statutes, laws, rules,
orders, regulations, ordinances, judgments, decrees and injunctions of
Governmental Authorities affecting such Individual Property or any part thereof,
or the construction, use, alteration or operation thereof, or any part thereof,
whether now or hereafter enacted and in force, and all permits, licenses and
authorizations and regulations relating thereto, and all covenants, agreements,
restrictions and encumbrances contained in any instruments, either of record or
known to Borrower, at any time in force affecting such Individual Property or
any part thereof, including, without limitation, any which may (a) require
repairs, modifications or alterations in or to such Individual Property or any
part thereof, or (b) in any way limit the use and enjoyment thereof.

 

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

 

“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.

 

“LIBOR” shall mean, with respect to each Interest Period, the rate (expressed as
a percentage per annum and rounded upward, if necessary, to the next nearest
1/1000 of 1%) for deposits in U.S. dollars, for a one-month period, that appears
on Telerate Page 3750 (or the

 

-9-



--------------------------------------------------------------------------------

successor thereto) as of 11:00 a.m., London time, on the related Determination
Date. If such rate does not appear on Telerate Page 3750 as of 11:00 a.m.,
London time, on such Determination Date, LIBOR shall be the arithmetic mean of
the offered rates (expressed as a percentage per annum) for deposits in U.S.
dollars for a one-month period that appear on the Reuters Screen Libor Page as
of 11:00 a.m., London time, on such Determination Date, if at least two such
offered rates so appear. If fewer than two such offered rates appear on the
Reuters Screen Libor Page as of 11:00 a.m., London time, on such Determination
Date, Lender shall request the principal London Office of any four major
reference banks in the London interbank market selected by Lender to provide
such bank’s offered quotation (expressed as a percentage per annum) to prime
banks in the London interbank market for deposits in U.S. dollars for a
one-month period as of 11:00 a.m., London time, on such Determination Date for
the amounts of not less than U.S. $1,000,000. If at least two such offered
quotations are so provided, LIBOR shall be the arithmetic mean of such
quotations. If fewer than two such quotations are so provided, Lender shall
request any three major banks in New York City selected by Lender to provide
such bank’s rate (expressed as a percentage per annum) for loans in U.S. dollars
to leading European banks for a one-month period as of approximately 11:00 a.m.,
New York City time, on the applicable Determination Date for amounts of not less
than U.S. $1,000,000. If at least two such rates are so provided, LIBOR shall be
the arithmetic mean of such rates. LIBOR shall be determined conclusively by
Lender or its agent in accordance with this definition.

 

“LIBOR Loan” shall mean the Loan at such time as interest thereon accrues at a
rate of interest based upon LIBOR.

 

“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.

 

“Lien” shall mean, with respect to each Individual Property, any mortgage, deed
of trust, lien, pledge, hypothecation, assignment, security interest, or any
other encumbrance, charge or transfer of, on or affecting Borrower, the related
Individual Property, any portion thereof or any interest therein, including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

 

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases, the Environmental Indemnity, the Assignment
of Management Agreement, the Guaranty, the Cash Management Agreement, the
Collateral Assignment of Interest Rate Cap Agreement and all other documents
executed and/or delivered in connection with the Loan.

 

“Lockbox Account” shall mean, collectively, the account or accounts, if any,
specified in the Lockbox Account Agreement for deposit of Rents and other
receipts from the Properties.

 

-10-



--------------------------------------------------------------------------------

“Lockbox Account Agreement” shall mean that certain Lockbox Account Agreement by
and among Borrower, Manager, Lockbox Bank and Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, relating to funds deposited in the Lockbox Account.

 

“Lockbox Bank” shall mean Fleet National Bank, a national banking association.

 

“Lockout Release Date” shall mean June 9, 2004.

 

“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England are not open for
business.

 

“Management Agreement” shall mean, with respect to any Individual Property, the
management agreement entered into by and between Borrower and the Manager,
pursuant to which the Manager is to provide management and other services with
respect to such Individual Property, or, if the context requires, the
Replacement Management Agreement executed in accordance with the terms and
provisions of this Agreement.

 

“Manager” shall mean (a) with respect to the 3040 Property, Hines Interests
Limited Partnership, a Delaware limited partnership and (b) with respect to the
3000 and 3050 Property, Cottonwood Partners Management, Ltd., a Utah limited
partnership, or, if the context requires, a Qualified Manager who is managing
the Properties in accordance with the terms and provisions of this Agreement.

 

“Maturity Date” shall mean the Initial Maturity Date, or, if applicable, the
Extended Maturity Date, or such other date on which the final payment of
principal of the Note becomes due and payable as therein or herein provided,
whether at such stated maturity date, by declaration of acceleration, or
otherwise.

 

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage” shall mean, that certain first priority Deed of Trust and Security
Agreement, dated the date hereof, executed and delivered by Borrower as security
for the Loan and encumbering each Individual Property, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Net Cash Flow” for any period shall mean the amount obtained by subtracting
Operating Expenses and Capital Expenditures for such period from Gross Income
from Operations for such period.

 

“Net Cash Flow Schedule” shall have the meaning set forth in Section 5.1.11(b)
hereof.

 

-11-



--------------------------------------------------------------------------------

“Net Operating Income” means the amount obtained by subtracting Operating
Expenses from Gross Income from Operations.

 

“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.

 

“Note” shall mean that certain promissory note of even date herewith in the
principal amount of Seventy-Seven Million and No/100 Dollars ($77,000,000.00),
made by Borrower in favor of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Offering Document Date” shall have the meaning set forth in Section
5.1.11(f)(iv).

 

“Offering Materials” shall have the meaning set forth in Section 9.2(b) hereof.

 

“Officers’ Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized senior officer of the general partner or
managing member of Borrower.

 

“Operating Expenses” shall mean the total of all expenditures, computed in
accordance with generally accepted accounting principles, of whatever kind
relating to the operation, maintenance and management of the Properties that are
incurred on a monthly or other periodic basis, including without limitation,
utilities, ordinary repairs and maintenance, insurance, license fees, property
taxes and assessments, advertising expenses, management fees, payroll and
related taxes, computer processing charges, the Replacement Reserve Monthly
Deposit (as adjusted pursuant to the terms hereof), the Rollover Reserve Monthly
Deposit (as adjusted pursuant to the terms hereof), operational equipment or
other lease payments as approved by Lender, and other similar costs, but
excluding depreciation, debt service, Capital Expenditures, and distributions to
Borrower from the Replacement Reserve Fund, the Tax and Insurance Escrow Fund,
the Rollover Reserve Fund and any other reserves required under the Loan
Documents.

 

“Origination Fee” shall have the meaning set forth in Section 2.1.5 hereof.

 

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining any Individual Property, now or hereafter levied or assessed or
imposed against such Individual Property or any part thereof.

 

“Payment Date” shall mean the ninth (9th) day of each calendar month during the
term of the Loan or, if such day is not a Business Day, the immediately
preceding Business Day.

 

“Permitted Encumbrances” shall mean, with respect to an Individual Property,
collectively, (a) the Liens and security interests created by the Loan
Documents, (b) all Liens,

 

-12-



--------------------------------------------------------------------------------

encumbrances and other matters disclosed in the Title Insurance Policies
relating to such Individual Property or any part thereof, (c) Liens, if any, for
Taxes imposed by any Governmental Authority not yet due or delinquent, and (d)
such other title and survey exceptions as Lender has approved or may approve in
writing in Lender’s sole discretion, which Permitted Encumbrances in the
aggregate do not materially adversely affect the value or use of such Individual
Property or Borrower’s ability to repay the Loan.

 

“Permitted Investments” shall have the meaning set forth in the Deposit Account
Agreement.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage with respect to each Individual Property.

 

“Physical Conditions Report” shall mean, with respect to each Individual
Property, a report prepared by a company satisfactory to Lender regarding the
physical condition of such Individual Property, satisfactory in form and
substance to Lender in its sole discretion.

 

“Policies” shall have the meaning specified in Section 6.1(b) hereof.

 

“Prepayment Premium” shall mean an amount equal to the following: one percent
(1%) of the principal balance of the Loan being prepaid if the prepayment occurs
on or after the Lockout Release Date up to, but not including, the Initial
Maturity Date.

 

“Prime Rate” shall mean the annual rate of interest publicly announced by
Citibank, N.A. in New York, New York, as its base rate, as such rate shall
change from time to time. If Citibank, N.A. ceases to announce a base rate,
Prime Rate shall mean the rate of interest published in The Wall Street Journal
from time to time as the “Prime Rate”. If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” shall be used, and such average shall be rounded up to the nearest
one-eighth of one percent (0.125%). If The Wall Street Journal ceases to publish
the “Prime Rate”, the Lender shall select an equivalent publication that
publishes such “Prime Rate”, and if such “Prime Rates” are no longer generally
published or are limited, regulated or administered by a governmental or
quasigovernmental body, then Lender shall select a comparable interest rate
index.

 

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate.

 

“Prime Rate Spread” shall mean the difference (expressed as the number of basis
points) obtained by subtracting (b) from (a) as follows: (a) LIBOR plus the
Spread on the date LIBOR was last applicable to the Loan and (b) the Prime Rate
on the date that LIBOR was last applicable to the Loan; provided, however, in no
event shall such difference be a negative number.

 

-13-



--------------------------------------------------------------------------------

“Principal” shall mean Koger Post Oak, Inc., a Delaware corporation.

 

“Properties” shall mean, collectively, each and every Individual Property which
is subject to the terms of this Agreement.

 

“Provided Information” shall have the meaning set forth in Section 9.1(a)
hereof.

 

“Qualified Manager” shall mean either (a) Manager; (b) an Approved Manager; or
(c) in the reasonable judgment of Lender, a reputable and experienced management
organization (which may be an Affiliate of Borrower) possessing experience in
managing properties similar in size, scope, use and value as the Properties,
provided, that Borrower shall have obtained prior written confirmation from the
applicable Rating Agencies that management of the Properties by such Person will
not cause a downgrade, withdrawal or qualification of the then current ratings
of the Securities or any class thereof.

 

“Qualified Transferee” shall mean any one of the following Persons:

 

  (i) a pension fund, pension trust or pension account that has total real
estate assets of at least $1 Billion; or

 

  (ii) a pension fund advisor who (a) immediately prior to such transfer,
controls at least $1 Billion of real estate equity assets and (b) is acting on
behalf of one or more pension funds that, in the aggregate, satisfy the
requirements of clause (i) of this definition; or

 

  (iii) an insurance company which is subject to supervision by the insurance
commissioner, or a similar official or agency, of a state or territory of the
United States (including the District of Columbia) (a) with a net worth, as of a
date no more than six (6) months prior to the date of the transfer of at least
$500 Million and (b) who, immediately prior to such transfer, controls real
estate equity assets of at least $1 Billion; or

 

  (iv) a corporation organized under the banking laws of the United States or
any state or territory of the United States (including the District of Columbia)
(a) with a combined capital and surplus of at least $500 Million and (b) who,
immediately prior to such transfer, controls real estate equity assets of at
least $1 Billion; or

 

  (v) any Person (a) with a long-term unsecured debt rating from the Rating
Agencies of at least investment grade or (b) who (i) owns or operates at least
five million square feet of rentable area, (ii) has a net worth, as of a date no
more than six (6) months prior to the date of such transfer, of at least $500
Million and (iii) immediately prior to such transfer, controls real estate
equity assets of at least $1 Billion .

 

“Rating Agencies” shall mean each of S&P, Moody’s and Fitch, or any other
nationally-recognized statistical rating agency which has been approved by
Lender.

 

-14-



--------------------------------------------------------------------------------

“Registration Statement” shall have the meaning set forth in Section 9.2(b)
hereof.

 

“Release Amount” shall mean for an Individual Property the amount set forth on
Schedule I hereto.

 

“REMIC Trust” shall mean a “real estate mortgage investment conduit”, within the
meaning of Section 860D of the Code, that holds the Note.

 

“Rents” shall mean, with respect to each Individual Property, all rents, rent
equivalents, moneys payable as damages or in lieu of rent or rent equivalents,
royalties (including, without limitation, all oil and gas or other mineral
royalties and bonuses), income, receivables, receipts, revenues, deposits that
are returned to or earned by Borrower (including, without limitation, security,
utility and other deposits), accounts, cash, issues, profits, charges for
services rendered, and other consideration of whatever form or nature received
by or paid to or for the account of or benefit of Borrower or its agents or
employees from any and all sources arising from or attributable to the
Individual Property, and proceeds, if any, from business interruption or other
loss of income insurance.

 

“Replacement Interest Rate Cap Agreement” means an interest rate cap agreement
from an Acceptable Counterparty with terms identical to the Interest Rate Cap
Agreement except that the same shall be effective in connection with replacement
of the Interest Rate Cap Agreement following a downgrade, withdrawal or
qualification of the long-term unsecured debt rating of the Counterparty;
provided that, to the extent any such interest rate cap agreement does not meet
the foregoing requirements, a “Replacement Interest Rate Cap Agreement” shall be
such interest rate cap agreement approved in writing by each of the Rating
Agencies with respect thereto.

 

“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, (ii) a management agreement with a
Qualified Manager, which management agreement shall be reasonably acceptable to
Lender in form and substance, provided, with respect to this subclause (ii),
Lender, at its option, may require that Borrower obtain confirmation from the
applicable Rating Agencies that such management agreement will not cause a
downgrading, withdrawal or qualification of the then current rating of the
Securities or any class thereof or (iii) an Approved Management Agreement with a
Qualified Manager; and (b) an assignment of management agreement and
subordination of management fees substantially in the form then used by Lender
(or of such other form and substance reasonably acceptable to Lender), executed
and delivered to Lender by Borrower and such Qualified Manager at Borrower’s
expense.

 

“Replacement Reserve Account” shall have the meaning set forth in Section 7.3.1
hereof.

 

“Replacement Reserve Additional Deposit” shall have the meaning set forth in
Section 2.7 hereof.

 

-15-



--------------------------------------------------------------------------------

“Replacement Reserve Fund” shall have the meaning set forth in Section 7.3.1
hereof.

 

“Replacement Reserve Initial Deposit” shall have the meaning set forth in
Section 7.3.1 hereof.

 

“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 7.3.1 hereof.

 

“Replacements” shall have the meaning set forth in Section 7.3.1(a) hereof.

 

“Required Repair Account” shall have the meaning set forth in Section 7.1.1
hereof.

 

“Required Repair Fund” shall have the meaning set forth in Section 7.1.1 hereof.

 

“Required Repairs” shall have the meaning set forth in Section 7.1.1 hereof.

 

“Reserve Funds” shall mean the Tax and Insurance Escrow Fund, the Replacement
Reserve Fund, the Rollover Reserve Fund, the Required Repair Fund, the Aesthetic
Repair Fund any other escrow fund established by the Loan Documents.

 

“Restoration” shall mean the repair and restoration of an Individual Property
after a casualty or Condemnation as nearly as possible to the condition the
Individual Property was in immediately prior to such Casualty or Condemnation,
with such alterations as may be reasonably approved by Lender.

 

“Restricted Party” shall mean Borrower, Principal, any Guarantor, or any
Affiliated Manager or any shareholder, partner, member or non-member manager, or
any direct or indirect legal or beneficial owner of, Borrower, Principal, or any
Guarantor, any Affiliated Manager or any non-member manager.

 

“Rollover Reserve Account” shall have the meaning set forth in Section 7.4.1
hereof.

 

“Rollover Reserve Deposit” shall mean collectively, the Initial Rollover Reserve
Deposit and, if applicable, the Additional Rollover Reserve Deposit.

 

“Rollover Reserve Fund” shall have the meaning set forth in Section 7.4.1
hereof.

 

“Rollover Reserve Monthly Deposit” shall have the meaning set forth in Section
7.4.1 hereof.

 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies.

 

-16-



--------------------------------------------------------------------------------

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
transfer or pledge of a legal or beneficial interest.

 

“Securities” shall have the meaning set forth in Section 9.1 hereof.

 

“Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

 

“Security Agreement” shall have the meaning set forth in Section 2.4.1(a)(vi)
hereof.

 

“Servicer” shall have the meaning set forth in Section 9.6 hereof.

 

“Servicing Agreement” shall have the meaning set forth in Section 9.6 hereof.

 

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

 

“SNDA” shall have the meaning set forth in Section 5.1.20.

 

“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company which at all times on and after the date hereof:

 

(i) is organized solely for the purpose of (A) acquiring, developing, owning,
holding, selling, leasing, transferring, exchanging, managing and operating the
Properties, entering into this Agreement with the Lender, refinancing the
Properties in connection with a permitted repayment of the Loan, and transacting
lawful business that is incident, necessary and appropriate to accomplish the
foregoing; or (B) acting as a general partner of the limited partnership that
owns the Properties or member of the limited liability company that owns the
Properties;

 

(ii) is not engaged and will not engage in any business unrelated to (A) the
acquisition, development, ownership, management or operation of the Properties,
(B) acting as general partner of the limited partnership that owns the
Properties or (C) acting as a member of the limited liability company that owns
the Properties, as applicable;

 

(iii) does not have and will not have any assets other than those related to the
Properties or its partnership interest in the limited partnership or the member
interest in the limited liability company that owns the Properties or acts as
the general partner or managing member thereof, as applicable;

 

(iv) has not engaged, sought or consented to and will not engage in, seek or
consent to any dissolution, winding up, liquidation, consolidation, merger, sale
of all or substantially all of its assets, transfer of partnership or membership
interests (if such entity is a general partner in a limited partnership or a
member in

 

-17-



--------------------------------------------------------------------------------

a limited liability company) or amendment of its limited partnership agreement,
articles of incorporation, articles of organization, certificate of formation or
operating agreement (as applicable) with respect to the matters set forth in
this definition;

 

(v) if such entity is a limited partnership, has, as its only general partners,
Special Purpose Entities that are corporations, limited partnerships or limited
liability companies (with more than one member);

 

(vi) if such entity is a corporation, has at least two (2) Independent
Directors, and has not caused or allowed and will not cause or allow the board
of directors of such entity to take any action requiring the unanimous
affirmative vote of one hundred percent (100%) of the members of its board of
directors unless two Independent Directors shall have participated in such vote;

 

(vii) if such entity is a limited liability company with more than one member
(other than a special member), has at least one member that is a Special Purpose
Entity that is a corporation that has at least two Independent Directors and
that owns at least one percent (1.0%) of the equity of the limited liability
company or if such entity is a limited liability company with one member has at
least one (1) Independent Director;

 

(viii) if such entity is a limited liability company with only one member, is a
limited liability company organized in the State of Delaware that has (i) as its
only member a non-managing member, (ii) at least two Independent Managers and
has not caused or allowed and will not cause or allow the board of managers of
such entity to take any action requiring the unanimous affirmative vote of one
hundred percent (100%) of the managers unless two Independent Managers shall
have participated in such vote and (iii) at least one springing member that will
become the non-managing member of such entity upon the dissolution of the
existing non-managing member;

 

(ix) if such entity is (a) a limited liability company, has articles of
organization, a certificate of formation and/or an operating agreement, as
applicable, (b) a limited partnership, has a limited partnership agreement, or
(c) a corporation, has a certificate of incorporation or articles that, in each
case, provide that such entity will not: (1) dissolve, merge, liquidate,
consolidate; (2) sell all or substantially all of its assets or the assets of
the Borrower (as applicable); (3) engage in any other business activity, or
amend its organizational documents with respect to the matters set forth in this
definition without the consent of the Lender; or (4) without the affirmative
vote of two (2) Independent Directors and of all other directors of the
corporation (that is such entity or the general partner or managing or
co-managing member of such entity) or with one Independent Director in the case
of a limited liability company with a single member (other than a special
member), file a bankruptcy or insolvency petition or otherwise institute
insolvency proceedings with respect to itself or to any other entity in which it
has a direct or indirect legal or beneficial ownership interest;

 

-18-



--------------------------------------------------------------------------------

(x) if such entity is a limited partnership or a limited liability company that
is the general partner of a limited partnership or the member of a limited
liability company (with more than one member) that is the Borrower, has a
corporation that has at least two Independent Directors and that owns at least
1.0% (one percent) of the equity of such entity as its general partner or
managing member, as applicable, that is a Special Purpose Entity;

 

(xi) is and will remain solvent and pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) from its assets as the same
shall become due, and is maintaining and will maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations;

 

(xii) has not failed and will not fail to correct any known misunderstanding
regarding the separate identity of such entity;

 

(xiii) has maintained and will maintain its accounts, books and records separate
from any other Person and will file its own tax returns, except to the extent
that it is required to file consolidated tax returns by law;

 

(xiv) has maintained and will maintain its own records, books, resolutions and
agreements;

 

(xv) other than as provided in the Cash Management Agreement, (a) has not
commingled and will not commingle its funds or assets with those of any other
Person and (b) has not participated and will not participate in any cash
management system with any other Person;

 

(xvi) has held and will hold its assets in its own name;

 

(xvii) has conducted and will conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of Borrower,
except for services rendered under a business management services agreement with
an Affiliate that complies with the terms contained in Subsection (xxx) below,
so long as the manager, or equivalent thereof, under such business management
services agreement holds itself out as an agent of the Borrower;

 

(xviii) has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other Person and has not
permitted and will not permit its assets to be listed as assets on the financial
statement of any other entity except with respect to the consolidated financial
statements of Guarantor; provided, however, that any such consolidated financial
statement shall contain a note indicating that its separate assets and
liabilities are neither available to pay the debts of the consolidated entity
nor constitute obligations of the consolidated entity;

 

(xix) has paid and will pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, and has
maintained and will maintain a sufficient number of employees in light of its
contemplated business operations;

 

-19-



--------------------------------------------------------------------------------

(xx) has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable;

 

(xxi) has and will have no Indebtedness other than (i) the Loan, (ii)
liabilities incurred in the ordinary course of business relating to the
ownership and operation of the Property and the routine administration of
Borrower (other than real estate taxes, Rents paid in advance and security
deposits), in amounts not to exceed $3,000,000 which liabilities are not more
than sixty (60) days past the date incurred, are not evidenced by a note and are
paid when due, and which amounts are normal and reasonable under the
circumstances, and (iii) such other liabilities that are permitted pursuant to
this Agreement;

 

(xxii) has not and will not assume or guarantee or become obligated for the
debts of any other Person or hold out its credit as being available to satisfy
the obligations of any other Person except as permitted pursuant to this
Agreement;

 

(xxiii) has not and will not acquire obligations or securities of its partners,
members or shareholders or any other Affiliate;

 

(xxiv) has allocated and will allocate fairly and reasonably any overhead
expenses that are shared with any Affiliate, including, but not limited to,
paying for shared office space and services performed by any employee of an
Affiliate;

 

(xxv) maintains and uses and will maintain and use separate stationery, invoices
and checks bearing its name. The stationery, invoices, and checks utilized by
the Special Purpose Entity or utilized to collect its funds or pay its expenses
shall bear its own name and shall not bear the name of any other entity unless
such entity is clearly designated as being the Special Purpose Entity’s agent;

 

(xxvi) has not pledged and will not pledge its assets for the benefit of any
other Person;

 

(xxvii) has held itself out and identified itself and will hold itself out and
identify itself as a separate and distinct entity under its own name and not as
a division or part of any other Person, except for services rendered under a
business management services agreement with an Affiliate that complies with the
terms contained in Subsection (xxx) below, so long as the manager, or equivalent
thereof, under such business management services agreement holds itself out as
an agent of the Borrower;

 

(xxviii) has maintained and will maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

 

-20-



--------------------------------------------------------------------------------

(xxix) has not made and will not make loans to any Person or hold evidence of
indebtedness issued by any other Person or entity (other than cash and
investment-grade securities issued by an entity that is not an Affiliate of or
subject to common ownership with such entity);

 

(xxx) has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself and shall not identify itself as a division of any
other Person;

 

(xxxi) has not entered into or been a party to, and will not enter into or be a
party to, any transaction with its partners, members, shareholders or Affiliates
except (A) in the ordinary course of its business and on terms which are
intrinsically fair, commercially reasonable and are no less favorable to it than
would be obtained in a comparable arm’s-length transaction with an unrelated
third party and (B) in connection with this Agreement;

 

(xxxii) has not and will not have any obligation to, and will not, indemnify its
partners, officers, directors or members, as the case may be, unless such an
obligation is fully subordinated to the Debt and will not constitute a claim
against it in the event that cash flow in excess of the amount required to pay
the Debt is insufficient to pay such obligation;

 

(xxxiii) if such entity is a corporation, it shall consider the interests of its
creditors in connection with all corporate actions;

 

(xxxiv) does not and will not have any of its obligations guaranteed by any
Affiliate, other than the Guaranty; and

 

(xxxv) has complied and will comply with all of the terms and provisions
contained in its organizational documents. The statement of facts contained in
its organizational documents are true and correct and will remain true and
correct.

 

“Spread” shall mean two and eighty-seven one hundredths percent (2.87%).

 

“Standard Statements” shall have the meaning set forth in Section 5.1.11(f)(i).

 

“State” shall mean, with respect to an Individual Property, the State or
Commonwealth in which such Individual Property or any part thereof is located.

 

“Survey” shall mean a survey of the Individual Property in question prepared by
a surveyor licensed in the State and satisfactory to Lender and the company or
companies issuing the Title Insurance Policies, and containing a certification
of such surveyor satisfactory to Lender.

 

“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section
7.2.1 hereof.

 

-21-



--------------------------------------------------------------------------------

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against any Individual Property or part thereof.

 

“Threshold Amount” shall have the meaning set forth in Section 5.1.21 hereof.

 

“Threshold DSCR” shall mean a Debt Service Coverage Ratio, for the Loan, with
respect to the Properties, equal to 1.25 to 1.00.

 

“Title Insurance Policies” shall mean, with respect to each, the 3040 Property,
individually and the 3000 Property and 3050 Property, collectively, an ALTA
mortgagee title insurance policy or “mark-up” of a title insurance commitment in
the form (acceptable to Lender) (or, if an Individual Property is in a State
which does not permit the issuance of such ALTA policy, such form as shall be
permitted in such State and acceptable to Lender) issued with respect to such
Individual Property and insuring the lien of the Mortgage encumbering such
Individual Property.

 

“Transfer” shall have the meaning set forth in Section 5.2.10 hereof.

 

“Trigger Period” shall mean the period occurring (i) after such time as a DSCR
Event occurs until the Debt Service Coverage Ratio, for the Loan, equals or
exceeds the Threshold DSCR, as determined during the succeeding calendar quarter
determination, or (ii) after the occurrence of an Event of Default until six (6)
months have elapsed after Lender’s acceptance of a cure of such Event of
Default.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the applicable State in which an Individual Property is located.

 

“Underwriter Group” shall have the meaning set forth in Section 9.2(b) hereof.

 

“Unfunded Obligation” shall have the meaning set forth in Section 7.7.1 hereof.

 

“Unfunded Obligations Fund” shall have the meaning set forth in Section 7.7.1
hereof.

 

“Unfunded Obligations Reserve Account” shall have the meaning set forth in
Section 7.7.1 hereof.

 

“Unused Amount” shall mean with respect to an Individual Property and the
Replacement Reserve Fund and Rollover Reserve Fund the amount, if any, by which
(i) the product of (x) the percentage set forth on Schedule I with respect to
such Individual Property and (y) the aggregate amount deposited into the
Replacement Reserve Fund or Rollover Reserve Fund, as the case may be, exceeds
(ii) the amount withdrawn from the Replacement Reserve Fund or Rollover Reserve
Fund, as the case may be, with respect to such Individual Property.

 

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are (a)
direct obligations of the United States of America for the payment of which its
full faith and credit is pledged, or (b) to the extent acceptable to the Rating
Agencies, other “government securities” within the meaning of Section 2(a)(16)
of the Investment Company Act of 1940, as amended.

 

-22-



--------------------------------------------------------------------------------

Section 1.2. Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined.

 

II. GENERAL TERMS

 

Section 2.1. Loan Commitment; Disbursement to Borrower.

 

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender hereby agrees to make and Borrower hereby agrees to
accept the Loan on the Closing Date.

 

2.1.2 Single Disbursement to Borrower. Borrower may request and receive only one
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.

 

2.1.3 The Note, Mortgage and Loan Documents. The Loan shall be evidenced by the
Note and secured by the Mortgage, the Assignment of Leases and the other Loan
Documents.

 

2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan to (a)
acquire the Properties and/or repay and discharge any existing loans relating to
the Properties, (b) pay all past-due Basic Carrying Costs, if any, with respect
to the Properties, (c) make deposits into the Reserve Funds on the Closing Date
in the amounts provided herein, (d) pay costs and expenses incurred in
connection with the closing of the Loan, as approved by Lender, (e) fund any
working capital requirements of the Properties and (f) distribute the balance,
if any, to Borrower or as Borrower shall otherwise direct.

 

2.1.5 Origination Fee. On the Closing Date, Borrower shall pay to Lender, or
have deducted from the proceeds of the Loan, a non-refundable origination fee
(the “Origination Fee”) in an amount equal to one percent (1%) of the Loan (i.e.
$770,000).

 

Section 2.2. Interest Rate.

 

2.2.1 Interest Generally. Interest on the outstanding principal balance of the
Loan shall accrue from the Closing Date through and including the end of the
Interest Period during which the Maturity Date occurs at the Applicable Interest
Rate. Borrower shall pay to Lender on each Payment Date the interest accrued on
the Loan for the preceding Interest Period.

 

-23-



--------------------------------------------------------------------------------

2.2.2 Interest Calculation. Interest on the outstanding principal balance of the
Loan shall be calculated by multiplying (a) the actual number of days elapsed in
the period for which the calculation is being made by (b) a daily rate based on
a three hundred sixty (360) day year by (c) the outstanding principal balance.

 

2.2.3 Determination of Interest Rate. (a) The Applicable Interest Rate with
respect to the Loan shall be: (i) LIBOR plus the Spread with respect to the
applicable Interest Period for a LIBOR Loan or (ii) the Prime Rate plus the
Prime Rate Spread for a Prime Rate Loan if the Loan is converted to a Prime Rate
Loan pursuant to the provisions of Section 2.2.3 (c) or (f).

 

(b) Subject to the terms and conditions of this Section 2.2.3, the Loan shall be
a LIBOR Loan and Borrower shall pay interest on the outstanding principal amount
of the Loan at LIBOR plus the Spread for the applicable Interest Period. Any
change in the rate of interest hereunder due to a change in the Applicable
Interest Rate shall become effective as of the opening of business on the first
day on which such change in the Applicable Interest Rate shall become effective
(within a reasonable time after such change, Lender shall give Borrower notice
thereof). Each determination by Lender of the Applicable Interest Rate shall be
conclusive and binding for all purposes, absent manifest error.

 

(c) In the event that Lender shall have determined (which determination shall be
conclusive and binding upon Borrower absent manifest error) that by reason of
circumstances affecting the interbank eurodollar market, adequate and reasonable
means do not exist for ascertaining LIBOR, then Lender shall forthwith give
notice by telephone of such determination, confirmed in writing, to Borrower at
least one (1) day prior to the last day of the related Interest Period. If such
notice is given, the related outstanding LIBOR Loan shall be converted, on the
last day of the then current Interest Period, to a Prime Rate Loan.

 

(d) If, pursuant to the terms of this Agreement, any portion of the Loan has
been converted to a Prime Rate Loan and Lender shall determine (which
determination shall be conclusive and binding upon Borrower absent manifest
error) that the event(s) or circumstance(s) which resulted in such conversion
shall no longer be applicable, Lender shall give notice by telephone of such
determination, confirmed in writing, to Borrower at least one (1) day prior to
the last day of the related Interest Period. If such notice is given, the
related outstanding Prime Rate Loan shall be converted to a LIBOR Loan on the
last day of the then current Interest Period.

 

(e) With respect to a LIBOR Loan, all payments made by Borrower hereunder shall
be made free and clear of, and without reduction for or on account of, income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions,
reserves or withholdings imposed, levied, collected, withheld or assessed by any
Governmental Authority, which are imposed, enacted or become effective after the
date hereof (such non-excluded taxes being referred to collectively as “Foreign
Taxes”), excluding income and franchise taxes of the United States of America or
any political subdivision or taxing authority thereof or therein (including
Puerto Rico). If any Foreign Taxes are required to be withheld from any amounts
payable to Lender hereunder, the amounts so payable to Lender shall be increased
to the extent necessary to yield to Lender (after payment of all Foreign Taxes)
interest or any such other amounts payable hereunder at the rate or in the
amounts specified hereunder. Whenever any Foreign Tax is

 

-24-



--------------------------------------------------------------------------------

payable pursuant to applicable law by Borrower, as promptly as possible
thereafter, Borrower shall send to Lender an original official receipt, if
available, or certified copy thereof showing payment of such Foreign Tax.
Borrower hereby indemnifies Lender for any incremental taxes, interest or
penalties that may become payable by Lender which may result from any failure by
Borrower to pay any such Foreign Tax when due to the appropriate taxing
authority or any failure by Borrower to remit to Lender the required receipts or
other required documentary evidence.

 

(f) If any requirement of law or any change therein or in the interpretation or
application thereof, shall hereafter make it unlawful for Lender to make or
maintain a LIBOR Loan as contemplated hereunder, (i) the obligation of Lender
hereunder to make a LIBOR Loan or to convert a Prime Rate Loan to a LIBOR Loan
shall be canceled forthwith and (ii) any outstanding LIBOR Loan shall be
converted automatically to a Prime Rate Loan on the next succeeding Payment Date
or within such earlier period as required by law. Borrower hereby agrees
promptly to pay Lender, upon demand, any reasonable amounts necessary to
compensate Lender for any costs incurred by Lender in making any conversion in
accordance with this Agreement, including, without limitation, any interest or
fees payable by Lender to lenders of funds obtained by it in order to make or
maintain the LIBOR Loan hereunder. Lender’s notice of such costs, as certified
to Borrower, shall be conclusive absent manifest error.

 

(g) In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority:

 

(i) shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;

 

(ii) shall hereafter have the effect of reducing the rate of return on Lender’s
capital as a consequence of its obligations hereunder to a level below that
which Lender could have achieved but for such adoption, change or compliance
(taking into consideration Lender’s customary and ordinary policies with respect
to capital adequacy) by any amount deemed by Lender to be material; or

 

(iii) shall hereafter impose on Lender any other condition and the result of any
of the foregoing is to increase the cost to Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
hereunder;

 

then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable which Lender deems to be material as determined by
Lender. If Lender becomes entitled to claim any additional amounts pursuant to
this Section 2.2.3(g), Lender shall provide Borrower with not less than ninety
(90) days written notice specifying in reasonable detail the event by

 

-25-



--------------------------------------------------------------------------------

reason of which it has become so entitled and the additional amount required to
fully compensate Lender for such additional cost or reduced amount. A
certificate as to any additional costs or amounts payable pursuant to the
foregoing sentence submitted by Lender to Borrower shall be conclusive in the
absence of manifest error. This provision shall survive payment of the Note and
the satisfaction of all other obligations of Borrower under this Agreement and
the Loan Documents.

 

(h) Borrower agrees to indemnify Lender and to hold Lender harmless from any
loss or expense which Lender sustains or incurs as a consequence of (i) any
default by Borrower in payment of the principal of or interest on a LIBOR Loan,
including, without limitation, any such loss or expense arising from interest or
fees payable by Lender to lenders of funds obtained by it in order to maintain a
LIBOR Loan hereunder, (ii) any prepayment (whether voluntary or mandatory) of
the LIBOR Loan on a day that (A) is not the Payment Date immediately following
the last day of an Interest Period with respect thereto or (B) is the Payment
Date immediately following the last day of an Interest Period with respect
thereto if Borrower did not give the prior written notice of such prepayment
required pursuant to the terms of this Agreement, including, without limitation,
such loss or expense arising from interest or fees payable by Lender to lenders
of funds obtained by it in order to maintain the LIBOR Loan hereunder and (iii)
the conversion (for any reason whatsoever, whether voluntary or involuntary) of
the Applicable Interest Rate from LIBOR plus the Spread to the Prime Rate plus
the Prime Rate Spread with respect to any portion of the outstanding principal
amount of the Loan then bearing interest at LIBOR plus the Spread on a date
other than the Payment Date immediately following the last day of an Interest
Period, including, without limitation, such loss or expenses arising from
interest or fees payable by Lender to lenders of funds obtained by it in order
to maintain a LIBOR Loan hereunder (the amounts referred to in clauses (i), (ii)
and (iii) are herein referred to collectively as the “Breakage Costs”);
provided, however, Borrower shall not indemnify Lender from any loss or expense
arising from Lender’s willful misconduct or gross negligence. This provision
shall survive payment of the Note in full and the satisfaction of all other
obligations of Borrower under this Agreement and the other Loan Documents.

 

(i) Lender shall not be entitled to claim compensation pursuant to this Section
2.2.3 for any Foreign Taxes, increased cost or reduction in amounts received or
receivable hereunder, or any reduced rate of return, which was incurred or which
accrued more than the earlier of (i) ninety (90) days before the date Lender
notified Borrower of the change in law or other circumstance on which such claim
of compensation is based and delivered to Borrower a written statement setting
forth in reasonable detail the basis for calculating the additional amounts owed
to Lender under this Section 2.2.3, which statement shall be conclusive and
binding upon all parties hereto absent manifest error, or (ii) any earlier date
provided that Lender notified Borrower of such change in law or circumstance and
delivered the written statement referenced in clause (i) promptly after Lender
received written notice of such change in law or circumstance (provided that
Lender shall notify Borrower within thirty (30) days of such change).

 

(j) Borrower shall enter into an Interest Rate Cap Agreement with a LIBOR strike
price not to exceed five and forty-five hundredths percent (5.45%) at the
Closing Date. The Interest Rate Cap Agreement (i) shall be in a form reasonably
acceptable to Lender, (ii) shall be with an Acceptable Counterparty, (iii) shall
direct such Acceptable Counterparty to deposit

 

-26-



--------------------------------------------------------------------------------

directly into the Deposit Account any amounts due Borrower under such Interest
Rate Cap Agreement so long as any portion of the Debt exists, provided that the
Debt shall be deemed to exist if the Property is transferred to Lender or an
Affiliate of Lender by judicial or non-judicial foreclosure or deed-in-lieu
thereof, (iv) shall be for a period equal to the term of the Loan and (v) shall
have an initial notional amount equal to the principal balance of the Loan.
Borrower shall collaterally assign to Lender, pursuant to the Collateral
Assignment of Interest Rate Cap Agreement, all of its right, title and interest
to receive any and all payments under the Interest Rate Cap Agreement, and shall
deliver to Lender an executed counterpart of such Interest Rate Cap Agreement
(which shall, by its terms, authorize the assignment to Lender and require that
payments be deposited directly into the Lockbox Account).

 

(k) Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Counterparty under the Interest Rate Cap Agreement to Borrower or Lender shall
be deposited immediately into the Lockbox Account or if the Lockbox Account is
not then required to be in effect, into such account as specified by Lender.
Borrower shall take all actions reasonably requested by Lender to enforce
Lender’s rights under the Interest Rate Cap Agreement in the event of a default
by the Counterparty and shall not waive, amend or otherwise modify any of its
rights thereunder.

 

(l) In the event of any downgrade, withdrawal or qualification of the rating of
the Counterparty by S&P or Moody’ so that such Counterparty no longer has a
long-term unsecured debt rating of at least “AA-” from S&P and “Aa-” from
Moody’s, respectively, Borrower shall replace the Interest Rate Cap Agreement
with a Replacement Interest Rate Cap Agreement not later than ten (10) Business
Days following receipt of notice from Lender of such downgrade, withdrawal or
qualification.

 

(m) In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement or any replacement Interest Rate Cap Agreement as
and when required hereunder, Lender may purchase such Interest Rate Cap
Agreement and the cost incurred by Lender in purchasing such Interest Rate Cap
Agreement shall be paid by Borrower to Lender with interest thereon at the
Default Rate from the date such cost was incurred by Lender until such cost is
paid by Borrower to Lender.

 

(n) In connection with the Interest Rate Cap Agreement, Borrower shall obtain
and deliver to Lender an opinion of counsel from counsel (which counsel may be
in-house counsel for the Counterparty) for the Counterparty (upon which Lender
and its successors and assigns may rely) which shall provide, in relevant part,
that:

 

(1) the Counterparty is duly organized, validly existing, and in good standing
under the laws of its jurisdiction of incorporation and has the organizational
power and authority to execute and deliver, and to perform its obligations
under, the Interest Rate Cap Agreement;

 

(2) the execution and delivery of the Interest Rate Cap Agreement by the
Counterparty, and any other agreement which the Counterparty has executed and
delivered pursuant thereto, and the performance of its obligations thereunder
have been and remain duly authorized by all necessary action and do not
contravene any provision of its certificate of incorporation or by-laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its property;

 

-27-



--------------------------------------------------------------------------------

(3) all consents, authorizations and approvals required for the execution and
delivery by the Counterparty of the Interest Rate Cap Agreement, and any other
agreement which the Counterparty has executed and delivered pursuant thereto,
and the performance of its obligations thereunder have been obtained and remain
in full force and effect, all conditions thereof have been duly complied with,
and no other action by, and no notice to or filing with any governmental
authority or regulatory body is required for such execution, delivery or
performance; and

 

(4) the Interest Rate Cap Agreement, and any other agreement which the
Counterparty has executed and delivered pursuant thereto, has been duly executed
and delivered by the Counterparty and constitutes the legal, valid and binding
obligation of the Counterparty, enforceable against the Counterparty in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

2.2.4 Additional Costs. Lender will use reasonable efforts (consistent with
legal and regulatory restrictions) to maintain the availability of the LIBOR
Loan and to avoid or reduce any increased or additional costs payable by
Borrower under Section 2.2.3, including, if requested by Borrower, a transfer or
assignment of the Loan to a branch, office or Affiliate of Lender in another
jurisdiction, or a redesignation of its lending office with respect to the Loan,
in order to maintain the availability of the LIBOR Loan or to avoid or reduce
such increased or additional costs, provided that the transfer or assignment or
redesignation (a) would not result in any additional costs, expenses or risk to
Lender that are not reimbursed by Borrower and (b) would not be disadvantageous
in any other respect to Lender as determined by Lender in its reasonable
discretion.

 

2.2.5 Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal balance of the
Loan and, to the extent permitted by law, overdue interest in respect of the
Loan, shall accrue interest at the Default Rate, calculated from the date such
payment was due without regard to any grace or cure periods contained herein.

 

2.2.6 Usury Savings. This Agreement and the Note are subject to the express
condition that at no time shall Borrower be obligated or required to pay
interest on the principal balance of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If, by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Legal Rate,
the Applicable Interest Rate or the Default Rate, as the case may be, shall be
deemed to be immediately reduced to the Maximum Legal Rate and all previous
payments in excess of the Maximum Legal Rate shall be deemed to have been
payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be

 

-28-



--------------------------------------------------------------------------------

amortized, prorated, allocated, and spread throughout the full stated term of
the Loan until payment in full so that the rate or amount of interest on account
of the Loan does not exceed the Maximum Legal Rate of interest from time to time
in effect and applicable to the Loan for so long as the Loan is outstanding.

 

Section 2.3. Loan Payment.

 

2.3.1 Payments Generally. The first Interest Period hereunder shall commence on
and include the Closing Date and end on January 8, 2003. Each Interest Period
thereafter shall commence on the ninth (9th) day of each calendar month during
the term of the Loan and shall end on and include the eighth (8th) day of the
next occurring calendar month. For purposes of making payments hereunder, but
not for purposes of calculating Interest Periods, if the day on which such
payment is due is not a Business Day, then amounts due on such date shall be due
on the immediately preceding Business Day and with respect to payments of
principal due on the Maturity Date, interest shall be payable at the Applicable
Interest Rate or the Default Rate, as the case may be, through and including the
day immediately preceding such Maturity Date. All amounts due pursuant to this
Agreement and the other Loan Documents shall be payable without setoff,
counterclaim, defense or any other deduction whatsoever.

 

2.3.2 Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the outstanding principal balance, all accrued and unpaid interest and all
other amounts due hereunder and under the Note, the Mortgage and other the Loan
Documents.

 

2.3.3 Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents is not paid by Borrower on the date on which it is due,
Borrower shall pay to Lender upon demand an amount equal to the lesser of three
percent (3%) of such unpaid sum or the maximum amount permitted by applicable
law in order to defray the expense incurred by Lender in handling and processing
such delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment. Any such amount shall be secured by the Mortgage and the
other Loan Documents to the extent permitted by applicable law.

 

2.3.4 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 2:00 p.m., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office, and any funds received by Lender
after such time shall, for all purposes hereof, be deemed to have been paid on
the next preceding Business Day.

 

Section 2.4. Prepayments.

 

2.4.1 Voluntary Prepayments. Prior to the Lockout Release Date, the outstanding
principal amount of the Loan may not be prepaid in whole or in part. On or after
the Lockout Release Date, Borrower may, at its option and upon thirty (30) days
prior written notice to Lender, prepay the Debt in whole or in part; provided
that such prepayment is accompanied by the Prepayment Premium, if any, and
further provided that any prepayment shall be accompanied by the amount of
interest that would have accrued on the principal amount of such prepayment
through the end of the Interest Period during which such prepayment is made.
Lender shall not

 

-29-



--------------------------------------------------------------------------------

be obligated to accept any prepayment unless it is accompanied by the Prepayment
Premium due in connection therewith. Any partial prepayment shall be applied to
the last payments of principal due under the Loan. Notwithstanding anything
herein to the contrary, the Borrower may not voluntarily prepay the Loan on the
day after a Payment Date to the day before a Determination Date during any
month.

 

2.4.2 Mandatory Lender Prepayments. On the next occurring Payment Date following
the date on which Borrower actually receives any Net Proceeds, if Lender is not
obligated to make such Net Proceeds available to Borrower for the Restoration of
any Individual Property, Borrower shall prepay the outstanding principal balance
of the Note in an amount equal to one hundred percent (100%) of such Net
Proceeds. Other than following an Event of Default, no Prepayment Premium shall
be due in connection with any prepayment made pursuant to this Section 2.4.2.
The Release Amount with respect to such Individual Property shall be reduced in
an amount equal to such prepayment. Any partial prepayment under this Section
shall be applied to the last payments of principal due under the Loan.

 

2.4.3 Prepayments After Default. If, following an Event of Default, payment of
all or any part of the Debt is tendered by Borrower or otherwise recovered by
Lender, (a) such tender or recovery shall be applied by Lender to the Debt on
the next occurring Payment Date and deemed a voluntary payment by Borrower and
(b) Borrower shall pay, in addition to the Debt an amount equal to the
Prepayment Premium, if any.

 

Section 2.5. Release of Property. Except as set forth in this Section 2.5, no
repayment or prepayment of all or any portion of the Note shall cause, give rise
to a right to require, or otherwise result in, the release of any Lien of any
Mortgage on any Individual Property.

 

2.5.1 Release of Individual Property. After the Lockout Release Date, Borrower
may obtain the release of an Individual Property from the Lien of the Mortgage
thereon (and related Loan Documents) and the release of Borrower’s obligations
under the Loan Documents with respect to such Individual Property (other than
those expressly stated to survive), upon the satisfaction of each of the
following conditions:

 

(a) Borrower shall pay to Lender (x) the Release Amount for the applicable
Individual Property and (y) the Prepayment Premium, if any, due in connection
therewith;

 

(b) Borrower shall submit to Lender, not less than thirty (30) days prior to the
date of such release, a release of Lien (and related Loan Documents) for such
Individual Property for execution by Lender. Such release shall be in a form
appropriate in each jurisdiction in which the Individual Property is located and
reasonably acceptable to Lender. In addition, Borrower shall provide all other
documentation Lender reasonably requires to be delivered by Borrower in
connection with such release, together with an Officer’s Certificate certifying
that such documentation (i) is in compliance with all Legal Requirements, (ii)
will effect such release in accordance with the terms of this Agreement, and
(iii) will not impair or otherwise adversely affect the Liens, security
interests and other rights of Lender under the Loan Documents not being released
(or as to the parties to the Loan Documents and Properties subject to the Loan
Documents not being released);

 

-30-



--------------------------------------------------------------------------------

(c) After giving effect to such release, the Debt Service Coverage Ratio for the
Properties shall not be less than the Debt Service Coverage Ratio in existence
at the time of closing the Loan;

 

(d) The Individual Property to be released shall be conveyed to a Person other
than a Borrower or any of its Affiliates; and

 

(e) No Event of Default shall have occurred and remain uncured.

 

2.5.2 Release on Payment in Full. Lender shall, upon the written request and at
the expense of Borrower, upon payment in full of all principal and interest due
on the Loan and all other amounts due and payable under the Loan Documents in
accordance with the terms and provisions of the Note and this Loan Agreement,
release the Lien of the Mortgage on each Individual Property not theretofore
released.

 

Section 2.6. Cash Management.

 

2.6.1 (a) Borrower shall establish and maintain a Lockbox Account pursuant to
the Lockbox Account Agreement. Borrower shall, or shall cause Manager to,
deliver written instructions to all tenants under Leases to deliver all Rents
payable thereunder directly to the Lockbox Account. In the event that either
Borrower or Manager receives any amounts constituting Rents or other revenue of
any kind from the Property, Borrower shall, or shall cause Manager to, deposit
said amounts into the Lockbox Account in accordance with the Cash Management
Agreement.

 

(b) At all times other than during a Trigger Period, Borrower shall be entitled
to use and apply all funds deposited in the Lockbox Account.

 

(c) During a Trigger Period, Borrower shall no longer be entitled to use and
apply the funds deposited in the Lockbox Account and all funds in the Lockbox
Account shall be swept daily by the Lockbox Bank into an account (“Deposit
Account”) with Agent and applied in accordance with this Agreement and the
Deposit Account Agreement. Except as set forth in the Cash Management Agreement,
Borrower shall have no rights to make withdrawals from the Lockbox Account or
Deposit Account or receive the proceeds thereof.

 

(d) Borrower hereby grants to Lender a first priority security interest in the
Lockbox Account and Deposit Account and all deposits at any time contained
therein and the proceeds thereof and will take all actions necessary to maintain
in favor of Lender a perfected first priority security interest in the Lockbox
Account and Deposit Account, including, without limitation, executing and filing
UCC-1 Financing Statements and continuations thereof. All costs and expenses for
establishing and maintaining the Lockbox Account and Deposit Account shall be
paid by Borrower. Borrower will not in any way alter or modify the Cash
Management Agreement without Lender’s consent and will notify Lender of the
Lockbox Account number.

 

2.6.2 Payments Received Under the Cash Management Agreement. Notwithstanding
anything to the contrary contained in this Agreement or the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the monthly payment of principal and
interest and amounts due for

 

-31-



--------------------------------------------------------------------------------

the Tax and Insurance Escrow Fund, Required Repair Fund, Aesthetic Repair Fund,
Replacement Escrow Fund, Rollover Escrow Fund, Unfunded Obligations Reserve Fund
and any other payment reserves established pursuant to this Agreement or any
other Loan Document shall be deemed satisfied to the extent sufficient amounts
are deposited in the Deposit Account established pursuant to the Cash Management
Agreement to satisfy such obligations on the dates each such payment is
required, regardless of whether any of such amounts are so applied by Lender.

 

Section 2.7. Extension of the Initial Maturity Date. Borrower shall have the
option to extend the term of the Loan beyond the Initial Maturity Date for three
successive terms (each, an “Extension Option”) of one (1) year each (the
maturity date following the exercise of each such option is hereinafter the
“Extended Maturity Date”) upon satisfaction of the following terms and
conditions:

 

(a) no Event of Default shall have occurred and be continuing at the time the
applicable Extension Option is exercised and on the date that the applicable
extension term is commenced;

 

(b) Borrower shall notify Lender of its irrevocable election to extend the
Maturity Date as aforesaid not earlier than six (6) months, and no later than
three (3) months, prior to (i) with respect to the first Extension Option, the
Initial Maturity Date, (ii) with respect to the second Extension Option, the end
of the first Extension Option and (iii) with respect to the third Extension
Option, the end of the second Extension Option;

 

(c) if the Interest Rate Cap Agreement is scheduled to mature prior to the
applicable Extended Maturity Date, Borrower shall obtain and deliver to Lender
not later than ten (10) Business Days prior to the first day of each Extension
Option, one or more Replacement Interest Rate Cap Agreements from an Acceptable
Counterparty which Replacement Interest Rate Cap Agreement shall be effective
commencing on the first date of such Extension Option and shall have a maturity
date not earlier than the applicable Extended Maturity Date;

 

(d) In connection with each Extension Option Borrower shall have delivered to
Lender together with its notice pursuant to subsection (b) of this Section 2.7
and as of the commencement of the applicable Extension Option, an Officer’s
Certificate in form acceptable to the Lender certifying that each of the
representations and warranties of Borrower contained in the Loan Documents is
true, complete and correct in all material respects as of the date of such
Officer’s Certificate to the extent such representation and warranties are not
matters which by their nature can no longer be true and correct as a result of
the passage of time; and

 

(e) In connection with the second Extension Option, Borrower shall (a) deposit
the amount of $2,000,000 (the “Additional Rollover Reserve Deposit”) in the form
of cash and/or a Letter of Credit (or any combination thereof) in accordance
with the terms and conditions set forth in Section 7.6 below, into the Rollover
Reserve Fund and (b) commence to make an additional deposit on each Payment Date
in the amount of $55,800 (the “Additional Rollover Reserve Monthly Deposit”)
into the Rollover Reserve Fund; provided that Borrower shall not be obligated to
make such deposits in the event that the 3000 Property has been released in
accordance with the provisions set forth in Section 2.5.1.

 

-32-



--------------------------------------------------------------------------------

(f) In connection with the second Extension Option and the third Extension
Option, Borrower shall pay to Lender on or before the first day of the second
Extension Option and the third Extension Option, as the case may be, an
extension fee equal to one-quarter of one percent (0.25%) of the outstanding
principal balance of the Loan.

 

III. CONDITIONS PRECEDENT

 

Section 3.1. Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrower or waiver by Lender
of the following conditions precedent no later than the Closing Date:

 

3.1.1 Representations and Warranties; Compliance with Conditions. The
representations and warranties of Borrower contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the Closing Date with the same effect as if made on and as of such date,
and no Default or an Event of Default shall have occurred and be continuing; and
Borrower shall be in compliance in all material respects with all terms and
conditions set forth in this Agreement and in each other Loan Document on its
part to be observed or performed.

 

3.1.2 Loan Agreement and Note. Lender shall have received a copy of this
Agreement and the Note, in each case, duly executed and delivered on behalf of
Borrower.

 

3.1.3 Delivery of Loan Documents; Title Insurance; Reports; Leases.

 

(a) Mortgage, Assignment of Leases. Lender shall have received from Borrower
fully executed and acknowledged counterparts of the Mortgage and the Assignment
of Leases and evidence that counterparts of the Mortgage and Assignment of
Leases have been delivered to the title company for recording, in the reasonable
judgment of Lender, so as to effectively create upon such recording valid and
enforceable Liens upon each Individual Property, of the requisite priority, in
favor of Lender (or such other trustee as may be required or desired under local
law), subject only to the Permitted Encumbrances and such other Liens as are
permitted pursuant to the Loan Documents. Lender shall have also received from
Borrower fully executed counterparts of the Environmental Indemnity, Guaranty,
Cash Management Agreement and Assignment of Management Agreement.

 

(b) Title Insurance. Lender shall have received Title Insurance Policies with
respect to the 3000 Property and the 3050 Property, issued by Commonwealth Title
Insurance Company, and with respect to the 3040 Property, issued by First
American Title Insurance Company and each dated as of the Closing Date, with
reinsurance and direct access agreements acceptable to Lender. Such Title
Insurance Policies shall (i) provide coverage in amounts satisfactory to Lender
in its reasonable discretion, (ii) insure Lender that the relevant Mortgage
creates a valid lien on the Individual Property encumbered thereby of the
requisite priority, free and clear of all exceptions from coverage other than
Permitted Encumbrances and standard exceptions and exclusions from coverage (as
modified by the terms of any endorsements), (iii) contain such legally available
endorsements and affirmative coverages as Lender may reasonably request, and
(iv) name Lender as the insured. To the extent permitted by the terms and
provisions thereof, the Title Insurance Policies shall be assignable. Lender
also shall have received evidence that all premiums in respect of such Title
Insurance Policies have been paid.

 

-33-



--------------------------------------------------------------------------------

(c) Survey. Lender shall have received a current survey for each Individual
Property, certified to Lender and its successors and assigns, in form and
content satisfactory to Lender and prepared by a professional and properly
licensed land surveyor satisfactory to Lender in accordance with the Accuracy
Standards for ALTA/ACSM Land Title Surveys as adopted by American Land Title
Association, American Congress on Surveying & Mapping and National Society of
Professional Surveyors in 1999. Each such survey shall reflect the same legal
description contained in the Title Insurance Policies relating to such
Individual Property referred to in clause (ii) above and shall include, among
other things, unless the Individual Property is platted, a metes and bounds
description of the real property comprising part of such Individual Property
reasonably satisfactory to Lender. The surveyor’s seal shall be affixed to each
survey and the surveyor shall provide a certification for each survey in form
and substance acceptable to Lender.

 

(d) Insurance. Lender shall have received valid certificates of insurance for
the policies of insurance required hereunder, satisfactory to Lender in its sole
discretion, and evidence of the payment of all premiums payable for the existing
policy period.

 

(e) Environmental Reports. Lender shall have received a Phase I environmental
report (and, if recommended by the Phase I environmental report, a Phase II
environmental report) in respect of each Individual Property, in each case
satisfactory in form and substance to Lender.

 

(f) [INTENTIONALLY DELETED].

 

(g) Encumbrances. Borrower shall have taken or caused to be taken such actions
in such a manner so that Lender has a valid and perfected first Lien as of the
Closing Date with respect to each Mortgage on the applicable Individual
Property, subject only to applicable Permitted Encumbrances and such other Liens
as are permitted pursuant to the Loan Documents, and Lender shall have received
satisfactory evidence thereof.

 

3.1.4 Related Documents. Each additional document not specifically referenced
herein, but relating to the transactions contemplated herein, shall be in form
and substance reasonably satisfactory to Lender, and shall have been duly
authorized, executed and delivered by all parties thereto and Lender shall have
received and approved certified copies thereof.

 

3.1.5 Delivery of Organizational Documents. On or before the Closing Date,
Borrower shall deliver or cause to be delivered to Lender copies certified by
Borrower of all organizational documentation related to Borrower and/or the
formation, structure, existence, good standing and/or qualification to do
business, as Lender may reasonably request, including, without limitation, good
standing certificates, qualifications to do business in the appropriate
jurisdictions, resolutions authorizing the entering into of the Loan and
incumbency certificates as may be reasonably requested by Lender.

 

-34-



--------------------------------------------------------------------------------

3.1.6 Opinions of Borrower’s Counsel. Lender shall have received opinions of
Borrower’s counsel (a) with respect to non-consolidation issues, and (b) with
respect to due execution, authority, enforceability of the Loan Documents and
such other matters as Lender may reasonably require, all such opinions in form,
scope and substance reasonably satisfactory to Lender and Lender’s counsel.

 

3.1.7 [INTENTIONALLY DELETED].

 

3.1.8 Basic Carrying Costs. Borrower shall have paid all Basic Carrying Costs
relating to the Properties which are in arrears, including, without limitation,
(a) accrued but unpaid insurance premiums relating to the Properties, (b) Taxes
due for the year 2002 and for all previous years with respect to the Properties,
and (c) currently due and payable Other Charges relating to the Properties,
which amounts shall be funded with proceeds of the Loan.

 

3.1.9 Completion of Proceedings. All corporate and other proceedings taken or to
be taken in connection with the transactions contemplated by this Agreement and
other Loan Documents and all documents incidental thereto shall be reasonably
satisfactory in form and substance to Lender, and Lender shall have received all
such counterpart originals or certified copies of such documents as Lender may
reasonably request.

 

3.1.10 Payments. All payments, deposits or escrows required to be made or
established by Borrower under this Agreement, the Note and the other Loan
Documents on or before the Closing Date shall have been paid or funded with
proceeds of the Loan.

 

3.1.11 Tenant Estoppels. Lender shall have received an executed tenant estoppel
letter, which shall be in the form reasonably acceptable to Lender (a) with
respect to the 3040 Property, from lessees of not less than seventy-five percent
(75%) of the gross leased area of the 3040 Property that was leased up as of
November 2, 2002 and (b) with respect to the 3000 Property and the 3050
Property, (i) from all tenants leasing more than 10,000 square feet and (ii)
other tenants who lease at least fifty percent (50%) of the remaining gross
leased area.

 

3.1.12 Transaction Costs. Borrower shall have paid or reimbursed Lender for all
title insurance premiums, recording and filing fees, costs of environmental
reports, Physical Conditions Reports, appraisals and other reports, the fees and
costs of Lender’s counsel and all other third party out-of-pocket expenses
incurred in connection with the origination of the Loan.

 

3.1.13 Material Adverse Change. There shall have been no material adverse change
in the financial condition or business condition of Borrower, Guarantor or the
Properties since the date of the most recent financial statements delivered to
Lender. The income and expenses of the Properties, the occupancy leases thereof,
and all other features of the transaction shall be as represented to Lender
without material adverse change. Neither Borrower, Guarantor nor any of its
constituent Persons shall be the subject of any bankruptcy, reorganization, or
insolvency proceeding.

 

3.1.14 Leases and Rent Roll. Lender shall have received copies of all tenant
leases, certified copies of any tenant leases as requested by Lender. Lender
shall have received a current certified rent roll of the Properties, reasonably
satisfactory in form and substance to Lender.

 

-35-



--------------------------------------------------------------------------------

3.1.15 [INTENTIONALLY DELETED].

 

3.1.16 Tax Lot. Lender shall have received evidence that each Individual
Property constitutes one (1) or more separate tax lots, which evidence shall be
reasonably satisfactory in form and substance to Lender.

 

3.1.17 Physical Conditions Reports. Lender shall have received Physical
Conditions Reports with respect to each Individual Property, which reports shall
be reasonably satisfactory in form and substance to Lender.

 

3.1.18 Management Agreement. Lender shall have received a certified copy of the
Management Agreement with respect to the Properties which shall be satisfactory
in form and substance to Lender.

 

3.1.19 Appraisal. Lender shall have received an appraisal of each Individual
Property, which shall be satisfactory in form and substance to Lender.

 

3.1.20 Financial Statements. Lender shall have received a balance sheet with
respect to each Individual Property for the two most recent Fiscal Years and
statements of income with respect to each Individual Property for the two most
recent Fiscal Years, each in form and substance reasonably satisfactory to
Lender.

 

3.1.21 Further Documents. Lender or its counsel shall have received such other
and further approvals, opinions, documents and information as Lender or its
counsel may have reasonably requested including the Loan Documents in form and
substance satisfactory to Lender and its counsel.

 

IV. REPRESENTATIONS AND WARRANTIES

 

Section 4.1. Borrower Representations. Borrower represents and warrants as of
the date hereof and as of the Closing Date that:

 

4.1.1 Organization. Borrower is duly organized and validly existing and in good
standing with requisite power and authority to own its properties and to
transact the businesses in which it is now engaged. Borrower is duly qualified
to do business and is in good standing in each jurisdiction where it is required
to be so qualified in connection with its properties, businesses and operations.
Borrower possesses all rights, licenses, permits and authorizations,
governmental or otherwise, necessary to own its properties and to transact the
businesses in which it is now engaged, and the sole business of Borrower is the
ownership, management and operation of the Properties. The ownership interests
of Borrower are set forth in the Chart attached hereto as Schedule IV.

 

4.1.2 Proceedings. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and such other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

-36-



--------------------------------------------------------------------------------

4.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower will not conflict with or result in a
breach of any of the terms or provisions of, or constitute a default under, or
result in the creation or imposition of any lien, charge or encumbrance (other
than pursuant to the Loan Documents) upon any of the property or assets of
Borrower pursuant to the terms of any indenture, mortgage, deed of trust, loan
agreement, partnership agreement, management agreement or other agreement or
instrument to which Borrower is a party or by which any of Borrower’s property
or assets is subject, nor will such action result in any violation of the
provisions of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over Borrower or any of
Borrower’s properties or assets, and any consent, approval, authorization,
order, registration or qualification of or with any court or any such regulatory
authority or other governmental agency or body required for the execution,
delivery and performance by Borrower of this Agreement or any other Loan
Documents has been obtained and is in full force and effect.

 

4.1.4 Litigation. Except as set forth on Schedule 4.1.4, there are no actions,
suits or proceedings at law or in equity by or before any Governmental Authority
or other agency now pending or threatened against or affecting Borrower or any
Individual Property, which actions, suits or proceedings, if determined against
Borrower or any Individual Property, might materially adversely affect the
condition (financial or otherwise) or business of Borrower or the condition or
ownership of any Individual Property.

 

4.1.5 Agreements. Except as set forth on Schedule 4.1.5, Borrower is not a party
to any agreement or instrument or subject to any restriction which might
materially and adversely affect Borrower or any Individual Property, or
Borrower’s business, properties or assets, operations or condition, financial or
otherwise. Borrower is not in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which it is a party or by
which Borrower or any of the Properties are bound. Borrower has no material
financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which Borrower is a party or by
which Borrower or the Properties is otherwise bound, other than (a) obligations
incurred in the ordinary course of the operation of the Properties as permitted
pursuant to clause (xx) of the definition of “Special Purpose Entity” set forth
in Section 1.1 hereof and (b) obligations under the Loan Documents.

 

4.1.6 Title. Borrower has good and insurable fee simple title to the real
property comprising part of each Individual Property and good title to the
balance of such Individual Property, free and clear of all Liens whatsoever
except the Permitted Encumbrances, such other Liens as are permitted pursuant to
the Loan Documents and the Liens created by the Loan Documents. The Permitted
Encumbrances in the aggregate do not materially and adversely affect the value,
operation or use of the applicable Individual Property (as currently used) or
Borrower’s ability to repay the Loan. Each Mortgage, when properly recorded in
the appropriate records, together with any Uniform Commercial Code financing
statements required to be filed in connection therewith, will create (a) a
valid, perfected first priority lien on the applicable Individual Property,
subject only to Permitted Encumbrances and the Liens created by the Loan

 

-37-



--------------------------------------------------------------------------------

Documents and (b) perfected security interests in and to, and perfected
collateral assignments of, all personalty (including the Leases), all in
accordance with the terms thereof, in each case subject only to any applicable
Permitted Encumbrances, such other Liens as are permitted pursuant to the Loan
Documents and the Liens created by the Loan Documents. There are no claims for
payment for work, labor or materials affecting the Properties which are or may
become a lien prior to, or of equal priority with, the Liens created by the Loan
Documents.

 

4.1.7 Solvency. Borrower (a) has not entered into the transaction or executed
the Note, this Agreement or any other Loan Documents with the actual intent to
hinder, delay or defraud any creditor and (b) received reasonably equivalent
value in exchange for its obligations under such Loan Documents. Giving effect
to the Loan, the fair saleable value of Borrower’s assets exceeds and will,
immediately following the making of the Loan, exceed Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured. Borrower’s assets do not
and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to, and does not believe that it will,
incur debt and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such debt and liabilities as they mature
(taking into account the timing and amounts of cash to be received by Borrower
and the amounts to be payable on or in respect of obligations of Borrower).
Except as expressly disclosed to Lender in writing, no petition in bankruptcy
has been filed against Borrower or any constituent Person, and neither Borrower
nor any constituent Person has ever made an assignment for the benefit of
creditors or taken advantage of any insolvency act for the benefit of debtors.
Neither Borrower nor any of its constituent Persons are contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws or the liquidation of all or a major portion of Borrower’s assets or
property, and Borrower has no knowledge of any Person contemplating the filing
of any such petition against it or such constituent Persons.

 

4.1.8 Full and Accurate Disclosure. No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading. There is no material
fact presently known to Borrower which has not been disclosed to Lender which
materially and adversely affects, nor as far as Borrower can foresee, might
materially and adversely affect, any Individual Property or the business,
operations or condition (financial or otherwise) of Borrower.

 

4.1.9 No Plan Assets. Borrower is not an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA, and none of the assets of
Borrower constitutes or will constitute “plan assets” of one or more such plans
within the meaning of 29 C.F.R. Section 2510.3-101. In addition, (a) Borrower is
not a “governmental plan” within the meaning of Section 3(32) of ERISA and (b)
transactions by or with Borrower are not subject to state statutes regulating
investment of, and fiduciary obligations with respect to, governmental plans
similar to the provisions of Section 406 of ERISA or Section 4975 of the Code
currently in effect, which prohibit or otherwise restrict the transactions
contemplated by this Loan Agreement.

 

-38-



--------------------------------------------------------------------------------

4.1.10 Compliance. To the best of Borrower’s knowledge, Borrower and the
Properties and the use thereof comply in all material respects with all
applicable Legal Requirements, including, without limitation, building and
zoning ordinances and codes. Borrower is not in default or violation of any
order, writ, injunction, decree or demand of any Governmental Authority. There
has not been committed by Borrower or, to Borrower’s knowledge, any other Person
in occupancy of or involved with the operation or use of the Properties any act
or omission affording the federal government or any other Governmental Authority
the right of forfeiture as against any Individual Property or any part thereof
or any monies paid in performance of Borrower’s obligations under any of the
Loan Documents.

 

4.1.11 Financial Information. To the best of Borrower’s knowledge, all financial
data, including, without limitation, the statements of income and operating
expense, that have been delivered to Lender in respect of the Properties (i) are
true, complete and correct in all material respects, (ii) accurately represent
the financial condition of the Properties as of the date of such reports, and
(iii) to the extent prepared or audited by an independent certified public
accounting firm, have been prepared in accordance with GAAP throughout the
periods covered, except as disclosed therein. Except for Permitted Encumbrances,
Borrower does not have any contingent liabilities, liabilities for taxes,
unusual forward or long-term commitments or unrealized or anticipated losses
from any unfavorable commitments that are known to Borrower and reasonably
likely to have a materially adverse effect on any Individual Property or the
operation thereof, except as referred to or reflected in said financial
statements. Since the date of such financial statements, there has been no
materially adverse change in the financial condition, operations or business of
Borrower from that set forth in said financial statements.

 

4.1.12 Condemnation. No Condemnation or other proceeding has been commenced or,
to Borrower’s best knowledge, is threatened or contemplated with respect to all
or any portion of any Individual Property or for the relocation of roadways
providing access to any Individual Property.

 

4.1.13 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

 

4.1.14 Utilities and Public Access. Each Individual Property has rights of
access to public ways and is served by water, sewer, sanitary sewer and storm
drain facilities adequate to service such Individual Property for its respective
intended uses. All public utilities necessary or convenient to the full use and
enjoyment of each Individual Property are located either in the public
right-of-way abutting such Individual Property (which are connected so as to
serve such Individual Property without passing over other property) or in
recorded easements serving such Individual Property and such easements are set
forth in and insured by the Title Insurance Policies. All roads necessary for
the use of each Individual Property for their current respective purposes have
been completed and dedicated to public use and accepted by all Governmental
Authorities.

 

-39-



--------------------------------------------------------------------------------

4.1.15 Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.

 

4.1.16 Separate Lots. Each Individual Property is comprised of one (1) or more
parcels which constitute a separate tax lot or lots and does not constitute a
portion of any other tax lot not a part of such Individual Property.

 

4.1.17 Assessments. There are no pending or, to Borrower’s knowledge, proposed
special or other assessments for public improvements or otherwise affecting any
Individual Property, nor to Borrower’s knowledge are there any contemplated
improvements to any Individual Property that may result in such special or other
assessments.

 

4.1.18 Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower, including the defense
of usury, nor would the operation of any of the terms of the Loan Documents, or
the exercise of any right thereunder, render the Loan Documents unenforceable
(subject to principles of equity and bankruptcy, insolvency and other laws
generally affecting creditors’ rights and the enforcement of debtors’
obligations), and Borrower has not asserted any right of rescission, set-off,
counterclaim or defense with respect thereto.

 

4.1.19 No Prior Assignment. There are no prior assignments of the Leases or any
portion of the Rents due and payable or to become due and payable which are
presently outstanding.

 

4.1.20 Insurance. Borrower has obtained and has delivered to Lender certified
copies of all insurance policies reflecting the insurance coverages, amounts and
other requirements set forth in this Agreement, provided that the requirement of
a certification shall be upon request by Lender. There are no outstanding claims
under any such policy, and no Person, including Borrower, has done, by act or
omission, anything which would impair the coverage of any such policy.

 

4.1.21 Use of Property. Each Individual Property is used exclusively for office
purposes and other appurtenant and related uses.

 

4.1.22 Certificate of Occupancy; Licenses. All certifications, permits, licenses
and approvals, including, without limitation, certificates of completion and
occupancy permits required for the legal use, occupancy and operation of each
Individual Property as an office building (collectively, the “Licenses”), have
been obtained and are in full force and effect. Borrower shall keep and maintain
all licenses necessary for the operation of each Individual Property as an
office building. The use being made of each Individual Property is in conformity
with the certificate of occupancy issued for such Individual Property.

 

4.1.23 Flood Zone. None of the Improvements on any Individual Property are
located in an area as identified by the Federal Emergency Management Agency as
an area having special flood hazards or, if so located, the flood insurance
required pursuant to Section 6.1(a)(i) is in full force and effect with respect
to each such Individual Property.

 

-40-



--------------------------------------------------------------------------------

4.1.24 Physical Condition. Except as set forth on Schedule 4.1.24, each
Individual Property, including, without limitation, all buildings, improvements,
parking facilities, sidewalks, storm drainage systems, roofs, plumbing systems,
HVAC systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, are in good condition, order and repair in all material respects
(provided that the obligation to maintain such items in good condition shall be
relative to the age of such item); there exists no structural or other material
defects or damages in any Individual Property, whether latent or otherwise, and
Borrower has not received notice from any insurance company or bonding company
of any defects or inadequacies in any Individual Property, or any part thereof,
which would materially and adversely affect the insurability of the same or
cause the imposition of extraordinary premiums or charges thereon or of any
termination or threatened termination of any policy of insurance or bond.

 

4.1.25 Boundaries. All of the improvements which were included in determining
the appraised value of each Individual Property lie wholly within the boundaries
and building restriction lines of such Individual Property, and no improvements
on adjoining properties encroach upon such Individual Property, and no easements
or other encumbrances upon the applicable Individual Property encroach upon any
of the improvements, so as to affect the value or marketability of the
applicable Individual Property except those which are insured against by title
insurance.

 

4.1.26 Leases. The Properties are not subject to any Leases other than the
Leases described in Schedule II attached hereto and made a part hereof. Borrower
is the owner and lessor of landlord’s interest in the Leases. No Person has any
possessory interest in any Individual Property or right to occupy the same
except under and pursuant to the provisions of the Leases. Except as set forth
on Schedule 4.1.26, the current Leases are in full force and effect and there
are no defaults thereunder by either party and, to Borrower’s knowledge, there
are no conditions that, with the passage of time or the giving of notice, or
both, would constitute defaults thereunder. No Rent (excluding security
deposits) has been paid more than one (1) month in advance of its due date.
Except as set forth on Schedule 4.1.26, all work to be performed by Borrower
under each Lease has been performed as required and has been accepted by the
applicable tenant, and any payments, free rent, partial rent, rebate of rent or
other payments, credits, allowances or abatements required to be given by
Borrower to any tenant has already been received by such tenant. There has been
no prior sale, transfer or assignment, hypothecation or pledge of any Lease or
of the Rents received therein which is outstanding as of the date hereof. No
tenant under any Lease has a right or option pursuant to such Lease or otherwise
to purchase all or any part of the leased premises or the building of which the
leased premises are a part. No tenant under any Lease has any right or option
for additional space in the Improvements. To Borrower’s knowledge, no hazardous
wastes or toxic substances, as defined by applicable federal, state or local
statutes, rules and regulations, have been disposed, stored or treated by any
tenant under any Lease on or about the leased premises nor does Borrower have
any knowledge of any tenant’s intention to use its leased premises for any
activity which, directly or indirectly, involves the use, generation, treatment,
storage, disposal or transportation of any petroleum product or any toxic or
hazardous chemical, material, substance or waste except in compliance with the
Legal Requirements.

 

-41-



--------------------------------------------------------------------------------

4.1.27 Survey. The Survey for each Individual Property delivered to Lender in
connection with this Agreement has been prepared in accordance with the
provisions of Section 3.1.3(c) hereof, and, to Borrower’s knowledge, does not
fail to reflect any material matter affecting such Individual Property or the
title thereto.

 

4.1.28 Principal Place of Business; State of Organization. Borrower’s principal
place of business as of the date hereof is the address set forth in the
introductory paragraph of this Agreement. The Borrower is organized under the
laws of the State of Delaware.

 

4.1.29 Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements currently in effect in connection
with the transfer of the Properties to Borrower have been paid. All mortgage,
mortgage recording, stamp, intangible or other similar tax required to be paid
by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Mortgage has been paid, and, under current Legal Requirements,
the Mortgage is enforceable in accordance with its respective terms by Lender
(or any subsequent holder thereof), subject to principles of equity and
bankruptcy, insolvency and other laws generally applicable to creditors’ rights
and the enforcement of debtors’ obligations.

 

4.1.30 Special Purpose Entity/Separateness. (a) Until the Debt has been paid in
full, Borrower hereby represents, warrants and covenants that (i) Borrower is,
shall be and shall continue to be a Special Purpose Entity, and (ii) Principal
is, shall be and shall continue to be a Special Purpose Entity.

 

(b) The representations, warranties and covenants set forth in Section 4.1.30(a)
shall survive for so long as any amount remains payable to Lender under this
Agreement or any other Loan Document.

 

(c) All of the assumptions made in the Insolvency Opinion, including, but not
limited to, any exhibits attached thereto, are true and correct in all respects
and any assumptions made in any subsequent non-consolidation opinion required to
be delivered in connection with the Loan Documents (an “Additional Insolvency
Opinion”), including, but not limited to, any exhibits attached thereto, will
have been and shall be true and correct in all respects. Borrower has complied
and will comply with, and Principal has complied and Borrower will cause
Principal to comply with, all of the assumptions made with respect to Borrower
or Principal in the Insolvency Opinion. Borrower will have complied and will
comply with all of the assumptions made with respect to Borrower or Principal in
any Additional Insolvency Opinion. Each entity other than Borrower or Principal
with respect to which an assumption shall be made in any Additional Insolvency
Opinion will have complied and will comply with all of the assumptions made with
respect to it in any Additional Insolvency Opinion.

 

4.1.31 Management Agreement. The Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and, to
Borrower’s knowledge, no event has occurred that, with the passage of time
and/or the giving of notice, would constitute a default thereunder.

 

-42-



--------------------------------------------------------------------------------

4.1.32 Illegal Activity. No portion of any Individual Property has been or will
be purchased with proceeds of any illegal activity.

 

4.1.33 No Change in Facts or Circumstances; Disclosure. All information
submitted by Borrower to Lender and in all financial statements, rent rolls,
reports, certificates and other documents submitted in connection with the Loan
or in satisfaction of the terms thereof and all statements of fact made by
Borrower in this Agreement or in any other Loan Document, are accurate, complete
and correct in all material respects. There has been no material adverse change
in any condition, fact, circumstance or event that would make any such
information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects or might materially
and adversely affect the use, operation or value of the Properties or the
business operations or the financial condition of Borrower. Borrower has
disclosed to Lender all material facts and has not failed to disclose any
material fact that could cause any Provided Information or representation or
warranty made herein to be materially misleading.

 

4.1.34 Investment Company Act. Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended; or (c) subject to any other
federal or State law or regulation which purports to restrict or regulate its
ability to borrow money.

 

4.1.35 Embargoed Person. At all times throughout the term of the Loan, including
after giving effect to any Transfers permitted pursuant to the Loan Documents,
(a) none of the funds or other assets of Borrower, Principal and Guarantor
constitute property of, or are beneficially owned, directly or indirectly, by
any person, entity or government subject to trade restrictions under U.S. law,
including, but not limited to, the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any Executive Orders or regulations promulgated thereunder with the
result that the investment in Borrower, Principal or Guarantor, as applicable
(whether directly or indirectly), is prohibited by law or the Loan made by the
Lender is in violation of law (“Embargoed Person”); (b) no Embargoed Person has
any interest of any nature whatsoever in Borrower, Principal or Guarantor, as
applicable, with the result that the investment in Borrower, Principal or
Guarantor, as applicable (whether directly or indirectly), is prohibited by law
or the Loan is in violation of law; and (c) none of the funds of Borrower,
Principal or Guarantor, as applicable, have been derived from any unlawful
activity with the result that the investment in Borrower, Principal or
Guarantor, as applicable (whether directly or indirectly), is prohibited by law
or the Loan is in violation of law.

 

4.1.36 Cash Management Account. (a) This Agreement, together with the other Loan
Documents, creates a valid and continuing security interest in the Lockbox
Account and Deposit Account in favor of Lender, which security interest is prior
to all other Liens, other

 

-43-



--------------------------------------------------------------------------------

than Permitted Encumbrances, and is enforceable as such against creditors of and
purchasers from Borrower. Other than in connection with the Loan Documents and
except for Permitted Encumbrances, Borrower has not sold or otherwise conveyed
the Lockbox Account and Deposit Account;

 

(b) Each of the Lockbox Account and Deposit Account constitute “deposit
accounts” within the meaning of the Uniform Commercial Code;

 

(c) Pursuant and subject to the terms hereof, the Lockbox Bank has agreed to
comply with all instructions originated by Lender, without further consent by
Borrower, directing disposition of the Lockbox Account and all sums at any time
held, deposited or invested therein, together with any interest or other
earnings thereon, and all proceeds thereof (including proceeds of sales and
other dispositions), whether accounts, general intangibles, chattel paper,
deposit accounts, instruments, documents or securities; and

 

(d) The Lockbox Account and Deposit Account are not in the name of any Person
other than Borrower, as pledgor, or Lender, as pledgee.

 

Section 4.2. Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

 

V. BORROWER COVENANTS

 

Section 5.1. Affirmative Covenants. From the date hereof and until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Liens of the Mortgage encumbering the Properties (and
all related obligations) in accordance with the terms of this Agreement and the
other Loan Documents, Borrower hereby covenants and agrees with Lender that:

 

5.1.1 Existence; Compliance with Legal Requirements. Borrower shall do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its existence, rights, licenses, permits and franchises and comply, in
all material respects, with all Legal Requirements applicable to it and the
Properties. There shall never be committed by Borrower any act or omission
affording the federal government or any state or local government the right of
forfeiture against any Individual Property or any part thereof or any monies
paid in performance of Borrower’s obligations under any of the Loan Documents.
Borrower hereby covenants and agrees not to commit, permit or suffer to exist
any act or omission affording such right of forfeiture. Borrower shall at all
times maintain, preserve and protect all franchises and trade names and preserve
all the remainder of its property used or useful in the conduct of its business
and shall keep the Properties in good working order and repair in all material
respects and from time to time make, or cause to be made, all reasonably
necessary repairs, renewals, replacements, betterments and improvements thereto,
all as more fully provided in the Mortgage.

 

-44-



--------------------------------------------------------------------------------

Borrower shall keep the Properties insured at all times by financially sound and
reputable insurers, to such extent and against such risks, and maintain
liability and such other insurance, as is more fully provided in this Agreement.
After prior written notice to Lender, Borrower, at its own expense, may contest
by appropriate legal proceeding promptly initiated and conducted in good faith
and with due diligence, the validity of any Legal Requirement, the applicability
of any Legal Requirement to Borrower or any Individual Property or any alleged
violation of any Legal Requirement, provided that (i) no Default or Event of
Default has occurred and remains uncured; (ii) Borrower is permitted to do so
under the provisions of any mortgage or deed of trust superior in lien to the
applicable Mortgage; (iii) such proceeding shall be permitted under and be
conducted in accordance with the provisions of any instrument to which Borrower
is subject and shall not constitute a default thereunder and such proceeding
shall be conducted in accordance with all applicable statutes, laws and
ordinances; (iv) no Individual Property nor any part thereof or interest therein
will be in imminent danger of being sold, forfeited, terminated, cancelled or
lost; (v) Borrower shall promptly upon final determination thereof comply with
any such Legal Requirement determined to be valid or applicable or cure any
violation of any Legal Requirement; (vi) such proceeding shall suspend the
enforcement of the contested Legal Requirement against Borrower or any
Individual Property; and (vii) Borrower shall furnish such security as may be
required in the proceeding, or as may be reasonably requested by Lender, to
insure compliance with such Legal Requirement, together with all interest and
penalties payable in connection therewith. Lender may apply any such security,
as necessary to cause compliance with such Legal Requirement at any time when,
in the reasonable judgment of Lender, the validity, applicability or violation
of such Legal Requirement is finally established or any Individual Property (or
any part thereof or interest therein) shall be in danger of being sold,
forfeited, terminated, cancelled or lost.

 

5.1.2 Taxes and Other Charges. Borrower shall pay all Taxes and Other Charges
now or hereafter levied or assessed or imposed against the Properties or any
part thereof as the same become due and payable; provided, however, Borrower’s
obligation to directly pay Taxes shall be suspended for so long as Borrower
complies with the terms and provisions of Section 7.2 hereof. Borrower will
deliver to Lender receipts for payment or other evidence reasonably satisfactory
to Lender that the Taxes and Other Charges have been so paid or are not then
delinquent prior to the date on which the Taxes and/or Other Charges would
otherwise be delinquent if not paid. Borrower shall furnish to Lender receipts
for the payment of the Taxes and the Other Charges prior to the date the same
shall become delinquent (provided, however, that Borrower is not required to
furnish such receipts for payment of Taxes in the event that such Taxes have
been paid by Lender pursuant to Section 7.2 hereof). Borrower shall not suffer
and shall promptly cause to be paid and discharged any Lien or charge whatsoever
which may be or become a Lien or charge against the Properties, and shall
promptly pay for all utility services provided to the Properties. After prior
written notice to Lender, Borrower, at its own expense, may contest by
appropriate legal proceeding, promptly initiated and conducted in good faith and
with due diligence, the amount or validity or application in whole or in part of
any Taxes or Other Charges, provided that (i) no Default or Event of Default has
occurred and remains uncured; (ii) Borrower is permitted to do so under the
provisions of any mortgage or deed of trust superior in lien to the applicable
Mortgage; (iii) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Borrower is
subject and shall not constitute a default thereunder and such proceeding shall
be conducted in accordance with all applicable statutes, laws and ordinances;
(iv) no Individual Property nor any

 

-45-



--------------------------------------------------------------------------------

part thereof or interest therein will be in imminent danger of being sold,
forfeited, terminated, cancelled or lost; (v) Borrower shall promptly upon final
determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (vi) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the applicable Individual Property; and
(vii) Borrower shall furnish such security as may be required in the proceeding,
or as may be reasonably requested by Lender, to insure the payment of any such
Taxes or Other Charges, together with all interest and penalties thereon. Lender
may pay over any such cash deposit or part thereof held by Lender to the
claimant entitled thereto at any time when, in the judgment of Lender, the
entitlement of such claimant is established or any Individual Property (or part
thereof or interest therein) shall be in imminent danger of being sold,
forfeited, terminated, cancelled or lost or there shall be any danger of the
Lien of any Mortgage being primed by any related Lien.

 

5.1.3 Litigation. Borrower shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened against Borrower
which might materially adversely affect Borrower’s condition (financial or
otherwise) or business or any Individual Property.

 

5.1.4 Access to Properties. Borrower shall permit agents, representatives and
employees of Lender to inspect the Properties or any part thereof at reasonable
hours upon reasonable advance notice.

 

5.1.5 Notice of Default. Borrower shall promptly advise Lender of any material
adverse change in Borrower’s condition, financial or otherwise, or of the
occurrence of any Default or Event of Default of which Borrower has knowledge.

 

5.1.6 Cooperate in Legal Proceedings. Borrower shall cooperate fully with Lender
with respect to any proceedings before any court, board or other Governmental
Authority which may in any way affect the rights of Lender hereunder or any
rights obtained by Lender under any of the other Loan Documents and, in
connection therewith, permit Lender, at its election, to participate in any such
proceedings.

 

5.1.7 Perform Loan Documents. Borrower shall observe, perform and satisfy all
the terms, provisions, covenants and conditions of, and shall pay when due all
costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrower.

 

5.1.8 Award and Insurance Benefits. Borrower shall cooperate with Lender in
obtaining for Lender the benefits of any Awards or Insurance Proceeds lawfully
or equitably payable in connection with any Individual Property, and Lender
shall be reimbursed for any expenses incurred in connection therewith (including
reasonable attorneys’ fees and disbursements, and the payment by Borrower of the
expense of an appraisal on behalf of Lender in case of Casualty or Condemnation
affecting any Individual Property or any part thereof) out of such Insurance
Proceeds.

 

-46-



--------------------------------------------------------------------------------

5.1.9 Further Assurances. Borrower shall, at Borrower’s sole cost and expense:

 

(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or reasonably requested by Lender in
connection therewith;

 

(b) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts reasonably necessary, to
evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower under the Loan Documents, as
Lender may reasonably require; and

 

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the purpose of carrying out of the intents and purposes of
this Agreement and the other Loan Documents, as Lender shall reasonably require
from time to time.

 

5.1.10 Supplemental Mortgage Affidavits. As of the date hereof, Borrower
represents that it has paid all state, county and municipal recording and all
other taxes imposed upon the execution and recordation of the Mortgage. If at
any time Lender determines, based on applicable law, that Lender is not being
afforded the maximum amount of security available from any one or more of the
Properties as a direct or indirect result of applicable taxes not having been
paid with respect to any Individual Property, Borrower agrees that Borrower will
execute, acknowledge and deliver to Lender, immediately upon Lender’s request,
supplemental affidavits increasing the amount of the Debt attributable to any
such Individual Property (as set forth as the Release Amount on Schedule I
annexed hereto) for which all applicable taxes have been paid to an amount
determined by Lender to be equal to the lesser of (a) the greater of the fair
market value of the applicable Individual Property (i) as of the date hereof and
(ii) as of the date such supplemental affidavits are to be delivered to Lender,
and (b) the amount of the Debt attributable to any such Individual Property (as
set forth as the Release Amount on Schedule I annexed hereto), and Borrower
shall, on demand, pay any additional taxes.

 

5.1.11 Financial Reporting. (a) Borrower will keep and maintain or will cause to
be kept and maintained on a Fiscal Year basis, in accordance with GAAP (or such
other accounting basis acceptable to Lender), proper and accurate books, records
and accounts reflecting all of the financial affairs of Borrower and all items
of income and expense in connection with the operation on an individual basis of
the Properties. Lender shall have the right from time to time at all times
during normal business hours upon reasonable notice to examine such books,
records and accounts at the office of Borrower or any other Person maintaining
such books, records and accounts and to make such copies or extracts thereof as
Lender shall desire. After the occurrence and during the continuance of an Event
of Default, Borrower shall pay any reasonable costs and expenses incurred by
Lender to examine Borrower’s accounting records with respect to the Properties,
as Lender shall determine to be reasonably necessary or appropriate in the
protection of Lender’s interest.

 

(b) Borrower will furnish to Lender annually, within ninety (90) days following
the end of each Fiscal Year of Borrower, a complete copy of Borrower’s and
Guarantor’s annual consolidated financial statements audited by Deloitte &
Touche or another “Big Five” accounting firm or other independent certified
public accountant acceptable to Lender in

 

-47-



--------------------------------------------------------------------------------

accordance with GAAP (or such other accounting basis acceptable to Lender)
covering the Properties on a combined basis for such Fiscal Year and containing
statements of profit and loss for Borrower, Guarantor and the Properties and a
balance sheet for Borrower and Guarantor. Such statements shall utilize the
accrual method of accounting and shall set forth the financial condition and the
results of operations for the Properties for such Fiscal Year, and shall
include, but not be limited to, amounts representing annual Net Cash Flow, Net
Operating Income, Gross Income from Operations and Operating Expenses; provided
that notwithstanding anything contained herein to the contrary, Guarantor shall
only be required to deliver to Lender financial statements in the form required
to be delivered by Guarantor to the Securities and Exchange Commission as part
of Guarantor’s “Form 10-K” annual filing and “Form 10-Q” quarterly filing.
Borrower’s and Guarantor’s annual financial statements shall be accompanied by
(i) a CFO Certificate stating that each such annual financial statement presents
fairly the financial condition and the results of operations of Borrower,
Guarantor and the Properties being reported upon and has been prepared in
accordance with GAAP, (ii) an unqualified opinion of Deloitte & Touche or
another “Big Five” accounting firm or other independent certified public
accountant reasonably acceptable to Lender, (iii) a list of tenants, if any,
occupying more than twenty (20%) percent of the total floor area of the
Improvements, (iv) a breakdown showing the year in which each Lease then in
effect expires and the percentage of total floor area of the Improvements and
the percentage of base rent with respect to which Leases shall expire in each
such year, each such percentage to be expressed on both a per year and
cumulative basis, and (v) a Schedule audited by such independent certified
public accountant reconciling Net Operating Income to Net Cash Flow (the “Net
Cash Flow Schedule”), which shall itemize all adjustments made to Net Operating
Income to arrive at Net Cash Flow deemed material by such independent certified
public accountant. Together with Borrower’s and Guarantor’s annual financial
statements, Borrower shall furnish to Lender an Officers’ Certificate certifying
as of the date thereof whether there exists an event or circumstance which
constitutes a Default or Event of Default under the Loan Documents executed and
delivered by, or applicable to, Borrower, and if such Default or Event of
Default exists, the nature thereof, the period of time it has existed and the
action then being taken to remedy the same.

 

(c) Borrower will furnish, or cause to be furnished, to Lender on or before
thirty (30) days after the end of each calendar month and forty five (45) days
at the end of each quarter, the following items, accompanied by a CFO
Certificate stating that such items are true, correct, accurate, and complete
and fairly present the financial condition and results of the operations of
Borrower and the Properties on a combined basis as well as each Individual
Property (subject to normal year-end adjustments) as applicable: (i) a rent roll
for the subject month accompanied by a CFO Certificate with respect thereto;
(ii) monthly and year-to-date operating statements (including Capital
Expenditures) prepared for each calendar month, noting Net Operating Income,
Gross Income from Operations, and Operating Expenses (not including any
contributions to the Replacement Reserve Fund and the Rollover Reserve Fund),
and other information necessary and sufficient to fairly represent the financial
position and results of operation of the Properties during such calendar month,
and containing a comparison of budgeted income and expenses and the actual
income and expenses, all in form reasonably satisfactory to Lender; (iii) a
calculation reflecting the annual Debt Service Coverage Ratio for the
immediately preceding quarter as of the last day of such quarter accompanied by
a CFO Certificate with respect thereto; and (iv) a Net Cash Flow Schedule. In
addition, such CFO Certificate shall also state that the representations and
warranties of Borrower set forth in Section 4.1.30(a) are true and correct as of
the date of such certificate and that there are no trade payables outstanding
for more than sixty (60) days.

 

-48-



--------------------------------------------------------------------------------

(d) For the partial Fiscal Year commencing on the date hereof, and for each
Fiscal Year thereafter, Borrower shall submit to Lender an Annual Budget not
later than thirty (30) days prior to the commencement of such period or Fiscal
Year in form reasonably satisfactory to Lender. The Annual Budget shall be
subject to Lender’s written approval, which approval shall not be unreasonably
withheld or delayed (each such Annual Budget, an “Approved Annual Budget”). In
the event that Lender objects to a proposed Annual Budget submitted by Borrower
which requires the approval of Lender hereunder, Lender shall advise Borrower of
such objections within fifteen (15) days after receipt thereof (and deliver to
Borrower a reasonably detailed description of such objections) and Borrower
shall promptly revise such Annual Budget and resubmit the same to Lender. Lender
shall advise Borrower of any objections to such revised Annual Budget within ten
(10) days after receipt thereof (and deliver to Borrower a reasonably detailed
description of such objections) and Borrower shall promptly revise the same in
accordance with the process described in this subsection until Lender approves
the Annual Budget. Until such time that Lender approves a proposed Annual Budget
which requires the approval of Lender hereunder, the most recently Approved
Annual Budget shall apply; provided that, such Approved Annual Budget shall be
adjusted to reflect actual increases in real estate taxes, insurance premiums
and utilities expenses.

 

(e) In the event that, Borrower must incur an extraordinary operating expense or
capital expense not set forth in the Approved Annual Budget (each, an
“Extraordinary Expense”), then Borrower shall promptly deliver to Lender a
reasonably detailed explanation of such proposed Extraordinary Expense for
Lender’s approval, which approval shall not be unreasonably withheld or delayed.

 

(f) If requested by Lender, Borrower shall provide Lender, promptly upon
request, with the following financial statements if, at the time a preliminary
or final prospectus, prospectus supplement, private placement memorandum,
offering circular or other offering document (the “Disclosure Document”) is
being prepared for a Securitization, it is expected that the principal amount of
the Loan together with any Affiliated Loans at the time of Securitization may,
or if the principal amount of the Loan together with any Affiliated Loans at any
time during which the Loan and any Affiliated Loans are included in a
Securitization does, equal or exceed 20% of the aggregate principal amount of
all mortgage loans included or expected to be included, as applicable, in the
Securitization:

 

(i) A balance sheet with respect to each Individual Property for the two most
recent fiscal years, meeting the requirements of Section 210.3-01 of Regulation
S-X of the Securities Act and statements of income and statements of cash flows
with respect to each Individual Property for the three most recent fiscal years,
meeting the requirements of Section 210.3-02 of Regulation S-X, and, to the
extent that such balance sheet is more than 135 days old as of the date of the
document in which such financial statements are included, interim financial
statements of each Individual Property meeting the requirements of Section
210.3-01 and 210.3-02 of Regulation S-X (all of such financial statements,
collectively, the “Standard Statements”); provided, however, that

 

-49-



--------------------------------------------------------------------------------

with respect to each Individual Property (other than properties that are hotels,
nursing homes, or other properties that would be deemed to constitute a business
and not real estate under Regulation S-X or other legal requirements) that has
been acquired by Borrower from an unaffiliated third party (such Property,
“Acquired Property”), as to which the other conditions set forth in Section
210.3-14 of Regulation S-X for provision of financial statements in accordance
with such Section have been met, in lieu of the Standard Statements otherwise
required by this Section, Borrower shall instead provide the financial
statements required by such Section 210.3-14 of Regulation S-X (“Acquired
Property Statements”).

 

(ii) Not later than thirty (30) days after the end of each fiscal quarter
following the date hereof, a balance sheet of each Individual Property as of the
end of such fiscal quarter, meeting the requirements of Section 210.3-01 of
Regulation S-X, and statements of income and statements of cash flows of each
Individual Property for the period commencing following the last day of the most
recent fiscal year and ending on the date of such balance sheet and for the
corresponding period of the most recent fiscal year, meeting the requirements of
Section 210.3-02 of Regulation S-X (provided, that if for such corresponding
period of the most recent fiscal year Acquired Property Statements were
permitted to be provided hereunder pursuant to subsection (i) above, Borrower
shall instead provide Acquired Property Statements for such corresponding
period).

 

(iii) Not later than seventy-five (75) days after the end of each fiscal year
following the date hereof, a balance sheet of each Individual Property as of the
end of such fiscal year, meeting the requirements of Section 210.3-01 of
Regulation S-X, and statements of income and statements of cash flows of the
each Individual Property for such fiscal year, meeting the requirements of
Section 210.3-02 of Regulation S-X.

 

(iv) Within ten (10) Business Days after notice from the Lender in connection
with the Securitization of this Loan, such additional financial statements, such
that, as of the date (each, an “Offering Document Date”) of each Disclosure
Document, Borrower shall have provided Lender with all financial statements as
described in subsection (f)(i) above; provided that the fiscal year and interim
periods for which such financial statements shall be provided shall be
determined as of such Offering Document Date.

 

(g) If requested by Lender, Borrower shall provide Lender, promptly upon
request, with summaries of the financial statements referred to in Section
5.1.11(f) hereof if, at the time a Disclosure Document is being prepared for a
Securitization, it is expected that the principal amount of the Loan and any
Affiliated Loans at the time of Securitization may, or if the principal amount
of the Loan and any Affiliated Loans at any time during which the Loan and any
Affiliated Loans are included in a Securitization does, equal or exceed 10% (but
is less than 20%) of the aggregate principal amount of all mortgage loans
included or expected to be included, as applicable, in a Securitization. Such
summaries shall meet the requirements for “summarized financial information,” as
defined in Section 210.1-02(bb) of Regulation S-X, or such other requirements as
may be determined to be necessary or appropriate by Lender.

 

-50-



--------------------------------------------------------------------------------

(h) All financial statements provided by Borrower hereunder pursuant to Section
5.1.11(f) and (g) hereof shall be prepared in accordance with GAAP, and shall
meet the requirements of Regulation S-X and other applicable legal requirements.
All financial statements referred to in Subsections 5.1.11(f)(i) and
5.1.11(f)(iii) above shall be audited by independent accountants of Borrower
acceptable to Lender in accordance with Regulation S-X and all other applicable
legal requirements, shall be accompanied by the manually executed report of the
independent accountants thereon, which report shall meet the requirements of
Regulation S-X and all other applicable legal requirements, and shall be further
accompanied by a manually executed written consent of the independent
accountants, in form and substance acceptable to Lender, to the inclusion of
such financial statements in any Disclosure Document and any Exchange Act Filing
and to the use of the name of such independent accountants and the reference to
such independent accountants as “experts” in any Disclosure Document and
Exchange Act Filing (as defined below), all of which shall be provided at the
same time as the related financial statements are required to be provided. All
financial statements (audited or unaudited) provided by Borrower under Section
5.1.11(f) and (g) shall be certified by the chief financial officer or
administrative member of Borrower, which certification shall state that such
financial statements meet the requirements set forth in the first sentence of
this Section 5.1.11(h).

 

(i) If requested by Lender, Borrower shall provide Lender, promptly upon
request, with any other or additional financial statements, or financial,
statistical or operating information, as Lender shall determine to be required
pursuant to Regulation S-X or any amendment, modification or replacement thereto
or other legal requirements in connection with any Disclosure Document or any
filing under or pursuant to the Exchange Act in connection with or relating to a
Securitization (hereinafter, an “Exchange Act Filing”) or as shall otherwise be
reasonably requested by the Lender.

 

(j) In the event Lender determines, in connection with a Securitization, that
the financial statements required in order to comply with Regulation S-X or
other legal requirements are other than as provided herein, then notwithstanding
the provisions of Section 5.1.11(f), (g) and (h) hereof, Lender may request, and
Borrower shall promptly provide, such combination of Acquired Property Statement
and/or Standard Statements or such other financial statements as Lender
determines to be necessary or appropriate for such compliance.

 

(k) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered (i) in paper form, (ii) on a diskette, and
(iii) if requested by Lender and within the capabilities of Borrower’s data
systems without change or modification thereto, in electronic form and prepared
using a Microsoft Word for Windows or WordPerfect for Windows files (which files
may be prepared using a spreadsheet program and saved as word processing files).
Borrower agrees that Lender may disclose information regarding the Properties
and Borrower that is provided to Lender pursuant to this Section in connection
with the Securitization to such parties requesting such information in
connection with such Securitization.

 

-51-



--------------------------------------------------------------------------------

5.1.12 Business and Operations. Borrower will continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the Properties.
Borrower will qualify to do business and will remain in good standing under the
laws of each jurisdiction as and to the extent the same are required for the
ownership, maintenance, management and operation of the Properties.

 

5.1.13 Title to the Properties. Borrower will warrant and defend (a) the title
to each Individual Property and every part thereof, subject only to Liens
permitted or created hereunder (including Permitted Encumbrances) and (b) the
validity and priority of the Liens of the Mortgage and the Assignment of Leases
on the Properties, subject only to Liens permitted or created hereunder
(including Permitted Encumbrances), in each case against the claims of all
Persons whomsoever. Borrower shall reimburse Lender for any losses, costs,
damages or expenses (including reasonable attorneys’ fees and court costs)
incurred by Lender if an interest in any Individual Property, other than as
permitted hereunder, is claimed by another Person.

 

5.1.14 Costs of Enforcement. In the event (a) that the Mortgage encumbering each
Individual Property is foreclosed in whole or in part or that the Mortgage is
put into the hands of an attorney for collection, suit, action or foreclosure,
(b) of the foreclosure of any mortgage prior to or subsequent to the Mortgage
encumbering each Individual Property in which proceeding Lender is made a party,
or (c) of the bankruptcy, insolvency, rehabilitation or other similar proceeding
in respect of Borrower or any of its constituent Persons or an assignment by
Borrower or any of its constituent Persons for the benefit of its creditors,
Borrower, its successors or assigns, shall be chargeable with and agrees to pay
all costs of collection and defense, including reasonable attorneys’ fees and
costs, incurred by Lender or Borrower in connection therewith and in connection
with any appellate proceeding or post-judgment action involved therein, together
with all required service or use taxes.

 

5.1.15 Estoppel Statement. (a) After request by Lender, Borrower shall within
ten (10) days furnish Lender with a statement, duly acknowledged and certified,
setting forth, to Borrower’s knowledge (i) the amount of the original principal
amount of the Note, (ii) the unpaid principal amount of the Note, (iii) the
Applicable Interest Rate of the Note, (iv) the date installments of interest
and/or principal were last paid, (v) any offsets or defenses to the payment of
the Debt, if any, and (vi) that the Note, this Agreement, the Mortgage and the
other Loan Documents are valid, legal and binding obligations and have not been
modified or if modified, giving particulars of such modification.

 

(b) Borrower shall use commercially reasonable efforts to deliver to Lender upon
request, tenant estoppel certificates from each commercial tenant leasing space
at the Properties in form and substance reasonably satisfactory to Lender
provided that Borrower shall not be required to deliver such certificates more
frequently than once in any calendar year.

 

5.1.16 Loan Proceeds. Borrower shall use the proceeds of the Loan received by it
on the Closing Date only for the purposes set forth in Section 2.1.4.

 

5.1.17 Performance by Borrower. Borrower shall in a timely manner observe,
perform and fulfill in all material respects each and every covenant, term and
provision of each

 

-52-



--------------------------------------------------------------------------------

Loan Document executed and delivered by, or applicable to, Borrower, and shall
not enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower without the prior written consent of Lender.

 

5.1.18 Confirmation of Representations. Borrower shall deliver, in connection
with any Securitization, (a) one or more Officer’s Certificates certifying as to
the accuracy of all representations made by Borrower in the Loan Documents as of
the date of the closing of such Securitization in all relevant jurisdictions,
and (b) certificates of the relevant Governmental Authorities in all relevant
jurisdictions indicating the good standing and qualification of Borrower and its
sole member as of the date of the Securitization.

 

5.1.19 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of any Individual Property (a) with any other real property
constituting a tax lot separate from such Individual Property, and (b) which
constitutes real property with any portion of such Individual Property which may
be deemed to constitute personal property, or any other procedure whereby the
lien of any taxes which may be levied against such personal property shall be
assessed or levied or charged to such real property portion of the Individual
Property.

 

5.1.20 Leasing Matters. Any Leases with respect to an Individual Property
written after the date hereof, for more than 20,000 square feet shall be
approved by Lender, which approval shall not be unreasonably withheld. Upon
request, Borrower shall furnish Lender with executed copies of all Leases. All
renewals of Leases and all proposed Leases shall provide for rental rates
comparable to existing local market rates. All proposed Leases shall be on
commercially reasonable terms and shall not contain any terms which would
materially affect Lender’s rights under the Loan Documents. All Leases executed
after the date hereof shall provide that they are subordinate to the Mortgage
encumbering the applicable Individual Property and that the lessee agrees to
attorn to Lender or any purchaser at a sale by foreclosure or power of sale.
Borrower (i) shall observe and perform the obligations imposed upon the lessor
under the Leases in a commercially reasonable manner; (ii) shall enforce and may
amend or terminate the terms, covenants and conditions contained in the Leases
upon the part of the lessee thereunder to be observed or performed in a
commercially reasonable manner and in a manner not to impair the value of the
Individual Property involved except that no termination by Borrower or
acceptance of surrender by a tenant of any Leases shall be permitted unless by
reason of a tenant default and then only in a commercially reasonable manner to
preserve and protect the Individual Property; provided, however, that no such
termination or surrender of any Lease covering more than 20,000 square feet will
be permitted without the written consent of Lender, which consent shall no be
unreasonably withheld; (iii) shall not collect any of the rents more than one
(1) month in advance (other than security deposits); (iv) shall not execute any
other assignment of lessor’s interest in the Leases or the Rents (except as
contemplated by the Loan Documents); (v) shall not alter, modify or change the
terms of the Leases in a manner inconsistent with the provisions of the Loan
Documents; and (vi) shall execute and deliver at the request of Lender all such
further assurances, confirmations and assignments in connection with the Leases
as Lender shall from time to time reasonably require. Notwithstanding anything
to the contrary contained herein, Borrower shall not enter into a individual
lease of all or substantially all of any Individual Property without Lender’s
prior written consent, which consent shall no be unreasonably withheld. At the
request of Borrower, Lender will, at

 

-53-



--------------------------------------------------------------------------------

Borrower’s cost and expense, enter into a Subordination, Non-Disturbance and
Attornment Agreement (“SNDA”) with any tenant leasing more than 5,000 square
feet on Lender’s standard form, provided, that with respect to any tenant
leasing less than 5,000 square feet, Lender will, at Borrower’s cost and
expense, enter into such SNDA in its reasonable discretion.

 

5.1.21 Alterations. Borrower shall obtain Lender’s prior written consent to any
alterations to any Improvements, which consent shall not be unreasonably
withheld or delayed except with respect to alterations that may have a material
adverse effect on Borrower’s financial condition, the value of the applicable
Individual Property or the Net Operating Income. Notwithstanding the foregoing,
Lender’s consent shall not be required in connection with any alterations that
will not have a material adverse effect on Borrower’s financial condition, the
value of the applicable Individual Property or the Net Operating Income,
provided such alterations are made in connection with (a) tenant improvement
work performed pursuant to the terms of any Lease executed on or before the date
hereof, (b) tenant improvement work performed pursuant to the terms and
provisions of a Lease and not materially adversely affecting any structural
component of any Improvements, any utility or HVAC system contained in any
Improvements or the exterior of any building constituting a part of any
Improvements, (c) alterations performed in connection with the restoration of an
Individual Property after the occurrence of a casualty in accordance with the
terms and provisions of this Agreement, or (d) alterations costing less than
$750,000 and not effecting any structural component of any Improvements, any
utility or HVAC system contained in any Improvements or the exterior of any
building constituting a part of any Improvements. If the total unpaid amounts
due and payable (for which there are insufficient funds in the appropriate
reserves) with respect to alterations to the Improvements at any Individual
Property (other than such amounts to be paid or reimbursed by tenants under the
Leases) shall at any time exceed $750,000 (the “Threshold Amount”), Borrower
shall promptly deliver to Lender as security for the payment of such amounts and
as additional security for Borrower’s obligations under the Loan Documents any
of the following: (A) cash, (B) U.S. Obligations, (C) other securities having a
rating acceptable to Lender and that the applicable Rating Agencies have
confirmed in writing will not, in and of itself, result in a downgrade,
withdrawal or qualification of the initial, or, if higher, then current ratings
assigned in connection with any Securitization, or (D) a completion and
performance bond or an irrevocable letter of credit (payable on sight draft
only) issued by a financial institution having a rating by Standard & Poor’s
Ratings Group of not less than A-1+ if the term of such bond or letter of credit
is no longer than three (3) months or, if such term is in excess of three (3)
months, issued by a financial institution having a rating that is reasonably
acceptable to Lender and that the applicable Rating Agencies have confirmed in
writing will not, in and of itself, result in a downgrade, withdrawal or
qualification of the initial, or, if higher, then current ratings assigned in
connection with any Securitization. Such security shall be in an amount equal to
the excess of the total unpaid amounts with respect to alterations to the
Improvements on the applicable Individual Property (other than such amounts to
be paid or reimbursed by tenants under the Leases) over the Threshold Amount and
Lender may apply such security from time to time at the option of Lender to pay
for such alterations.

 

5.1.22 Operation of Property. (a) Borrower shall cause the Properties to be
operated, in all material respects, in accordance with the Management Agreement
(or Replacement Management Agreement) as applicable; provided, however, that in
no event shall Manager be entitled to a management fee in excess of four percent
(4%) of Gross Income from

 

-54-



--------------------------------------------------------------------------------

Operations. In the event that the Management Agreement expires or is terminated
(without limiting any obligation of Borrower to obtain Lender’s consent to any
termination or modification of the Management Agreement in accordance with the
terms and provisions of this Agreement), Borrower shall promptly enter into a
Replacement Management Agreement with Manager or another Qualified Manager, as
applicable.

 

(b) Borrower shall: (i) promptly perform and/or observe, in all material
respects, all of the covenants and agreements required to be performed and
observed by it under the Management Agreement and do all things necessary to
preserve and to keep unimpaired its material rights thereunder; (ii) promptly
notify Lender of any material default under the Management Agreement of which it
is aware; (iii) if requested from Lender, promptly deliver to Lender a copy of
each financial statement, business plan, capital expenditures plan, received by
it under the Management Agreement; and (iv) enforce the performance and
observance of all of the covenants and agreements required to be performed
and/or observed by Manager under the Management Agreement, in a commercially
reasonable manner.

 

5.1.23 O&M Plan. From the date hereof, Borrower shall implement and maintain an
operation and maintenance plan, with respect to the 3040 Property and the 3050
Property, reasonably acceptable to Lender in all material respects.

 

5.1.24 Lead and Drinking Water. Borrower agrees that within fourteen (14) days
from the Closing Date, it shall show evidence reasonably satisfactory to Lender
that there is no lead in the drinking water above the drinking water standards
under applicable environmental laws. In the event that lead is detected above
such drinking water standards, Borrower hereby agrees that it will take all
necessary steps and actions to remediate the lead in the drinking water to
levels in compliance with applicable environmental laws.

 

Section 5.2. Negative Covenants. From the date hereof until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Liens of the Mortgage encumbering the Properties in
accordance with the terms of this Agreement and the other Loan Documents,
Borrower covenants and agrees with Lender that it will not do, directly or
indirectly, any of the following:

 

5.2.1 Operation of Property. (a) Borrower shall not, without Lender’s prior
written consent (which consent shall not be unreasonably withheld): (i)
surrender, terminate or cancel the Management Agreement; provided, that Borrower
may, without Lender’s consent, replace the Manager so long as the replacement
manager is a Qualified Manager pursuant to a Replacement Management Agreement;
(ii) reduce or consent to the reduction of the term of the Management Agreement;
(iii) increase or consent to the increase of the amount of any charges under the
Management Agreement; or (iv) otherwise modify, change, supplement, alter or
amend, or waive or release any of its rights and remedies under, the Management
Agreement in any material respect.

 

(b) Following the occurrence and during the continuance of an Event of Default,
Borrower shall not exercise any rights, make any decisions, grant any approvals
or otherwise take any action under the Management Agreement without the prior
written consent of Lender, which consent may be granted, conditioned or withheld
in Lender’s sole discretion.

 

-55-



--------------------------------------------------------------------------------

5.2.2 Liens. Borrower shall not create, incur, assume or suffer to exist for
more than thirty (30) days after Borrower receives notice thereof any Lien on
any portion of any Individual Property or permit any such action to be taken,
except:

 

(i) Permitted Encumbrances;

 

(ii) Liens created by or permitted pursuant to the Loan Documents; and

 

(iii) Liens for Taxes or Other Charges not yet due.

 

5.2.3 Dissolution. Borrower shall not (a) engage in any dissolution, liquidation
or consolidation or merger with or into any other business entity, (b) engage in
any business activity not related to the ownership and operation of the
Properties, (c) transfer, lease or sell, in one transaction or any combination
of transactions, the assets or all or substantially all of the Properties except
to the extent permitted by the Loan Documents, (d) modify, amend, waive or
terminate its organizational documents or its qualification and good standing in
any jurisdiction or (e) cause the Principal to (i) dissolve, wind up or
liquidate or take any action, or omit to take an action, as a result of which
the Principal would be dissolved, wound up or liquidated in whole or in part, or
(ii) amend, modify, waive or terminate the certificate of incorporation or
bylaws of the Principal, in each case, without obtaining the prior written
consent of Lender.

 

5.2.4 Change In Business. Borrower shall not enter into any line of business
other than the ownership and operation of the Properties, or make any material
change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business.

 

5.2.5 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.

 

5.2.6 Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of any Individual Property or seek any variance
under any existing zoning ordinance or use or permit the use of any portion of
any Individual Property in any manner that could result in such use becoming a
non-conforming use under any zoning ordinance or any other applicable land use
law, rule or regulation, without the prior consent of Lender.

 

5.2.7 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of any Individual Property with (a) any other real property
constituting a tax lot separate from such Individual Property, or (b) any
portion of such Individual Property which may be deemed to constitute personal
property, or any other procedure whereby the Lien of any taxes which may be
levied against such personal property shall be assessed or levied or charged to
such Individual Property.

 

5.2.8 Principal Place of Business and Organization. Borrower shall not change
its principal place of business set forth in the introductory paragraph of this
Agreement without first giving Lender thirty (30) days prior written notice.
Borrower shall not change the place of its organization as set forth in Section
4.1.28 without the consent of Lender, which

 

-56-



--------------------------------------------------------------------------------

consent shall not be unreasonably withheld. Upon Lender’s request, Borrower
shall execute and deliver additional financing statements, security agreements
and other instruments which may be necessary to effectively evidence or perfect
Lender’s security interest in the Property as a result of such change of
principal place of business or place of organization.

 

5.2.9 ERISA. (a) Borrower shall not engage in any transaction which would cause
any obligation, or action taken or to be taken, hereunder (or the exercise by
Lender of any of its rights under the Note, this Agreement or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA.

 

(b) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (A) Borrower is not
and does not maintain an “employee benefit plan” as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA, or a “governmental plan” within the
meaning of Section 3(3) of ERISA; (B) Borrower is not subject to state statutes
regulating investments and fiduciary obligations with respect to governmental
plans; and (C) one or more of the following circumstances is true:

 

(i) Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);

 

(ii) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2); or

 

(iii) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

 

5.2.10 Transfers. (a) Borrower acknowledges that Lender has examined and relied
on the experience of Borrower and its general partners, members, principals and
(if Borrower is a trust) beneficial owners in owning and operating properties
such as the Property in agreeing to make the Loan, and will continue to rely on
Borrower’s ownership of the Property as a means of maintaining the value of the
Property as security for repayment of the Debt and the performance of the Other
Obligations. Borrower acknowledges that Lender has a valid interest in
maintaining the value of the Property so as to ensure that, should Borrower
default in the repayment of the Debt or the performance of the Other
Obligations, Lender can recover the Debt by a sale of the Property.

 

(b) Without the prior written consent of Lender and except to the extent
otherwise set forth in this Section 5.2.10, Borrower shall not, and shall not
permit any Restricted Party to, (i) sell, convey, mortgage, grant, bargain,
encumber, pledge, assign, grant options with respect to, or otherwise transfer
or dispose of (directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record) the Property or any part thereof or any legal or beneficial interest
therein or (ii) permit a Sale or Pledge of an interest in any Restricted Party
(collectively, a “Transfer”), other than pursuant to Leases of space in the
Improvements to tenants in accordance with the provisions of Section 5.1.20
(provided, however, that Lender acknowledges Borrower’s right to request
approval of a Transfer).

 

-57-



--------------------------------------------------------------------------------

(c) A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Borrower agrees to sell the Property or any part thereof for a
price to be paid in installments; (ii) an agreement by Borrower leasing all or a
substantial part of the Property for other than actual occupancy by a space
tenant thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s right, title and interest in and to any Leases
or any Rents; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interest or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Sale or Pledge of non-managing membership interests or the
creation or issuance of new non-managing membership interests; (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests; or (vii) the removal
or the resignation of the managing agent (including, without limitation, an
Affiliated Manager) other than in accordance with Section 5.1.22 hereof.

 

(d) Notwithstanding the provisions of this Section 5.1.20, the following
transfers shall not be deemed to be a Transfer: (i) the Sale or Pledge, in one
or a series of transactions, of not more than forty-nine percent (49%) of the
stock in a Restricted Party; provided, however, no such transfers shall result
in the change of voting control in the Restricted Party, and as a condition to
each such transfer, Lender shall receive not less than thirty (30) days prior
written notice of such proposed transfer, and (ii) the Sale or Pledge, in one or
a series of transactions, of not more than forty-nine percent (49%) of the
limited partnership interests or non-managing membership interests (as the case
may be) in a Restricted Party; provided, however, as a condition to each such
transfer, Lender shall receive not less than thirty (30) days prior written
notice of such proposed transfer.

 

(e) Notwithstanding the provisions of this Section 5.2.10, Borrower shall have a
one-time right to transfer, not more than eighty percent (80%) of the stock,
limited partnership interests or non-managing membership interests (as the case
may be) in a Restricted Party provided that: (a) the proposed transferee shall
be a Qualified Transferee; (b) if the Manager shall not be the manager of the
Property following such transfer, then the Manager must be a Qualifying Manager;
(c) no Event of Default shall have occurred and be continuing under the Loan
Documents; (d) payment by Borrower to Lender of all of fees and expenses
incurred in connection with such transfer including, without limitation, the
cost of any third party reports, legal fees and expenses, rating agency fees
(including rating agency counsel) and expenses or required legal opinions; (e)
the delivery of a nonconsolidation opinion reflecting the proposed

 

-58-



--------------------------------------------------------------------------------

transfer satisfactory in form and substance to Lender and the Rating Agencies;
and (f) the delivery of evidence satisfactory to Lender that the single purpose
nature and bankruptcy remoteness of Borrower, its shareholders, partners or
members, as the case may be, following such transfers are in accordance with the
then current standards of Lender and the Rating Agencies.

 

(f) Notwithstanding the provisions of this Section 5.2.10, Borrower shall have
the right to transfer the Properties and/or any Restricted Party may transfer
the stock, partnership interests or membership interests (as the case may be) in
a Restricted Party to Thomas Crocker and/or Guarantor or an entity in which
Thomas Crocker and/or Guarantor owns directly or indirectly all of the
beneficial interests; provided that: (a) if the Manager shall not be the manager
of the Property following such transfer, then the Manager must be a Qualifying
Manager; (b) no Event of Default shall have occurred and be continuing under the
Loan Documents; (c) prior to a Securitization, Borrower shall have received the
prior approval of Lender, which approval Lender shall not unreasonably withhold
and after a Securitization, Borrower shall have obtained prior written
confirmation from the applicable Rating Agencies that such transfer will not
result in a downgrade, withdrawal or qualification of the then current ratings
of the Securities or any class thereof; (d) payment by Borrower to Lender of all
of fees and expenses incurred in connection with such transfer including,
without limitation, the cost of any third party reports, legal fees and
expenses, rating agency fees (including rating agency counsel) and expenses or
required legal opinions; (e) the delivery of a nonconsolidation opinion
reflecting the proposed transfer satisfactory in form and substance to Lender
and the Rating Agencies; and (f) the delivery of evidence satisfactory to Lender
that the single purpose nature and bankruptcy remoteness of Borrower, its
shareholders, partners or members, as the case may be, following such transfers
are in accordance with the then current standards of Lender and the Rating
Agencies.

 

(g) Notwithstanding the provisions of this Section 5.2.10, Lender shall not
unreasonably withhold its prior written consent to a one-time sale, assignment
or other transfer of all the Properties, provided that (i) Lender receives sixty
(60) days’ prior written notice of such transfer and (ii) Lender reserves the
right to condition the consent required hereunder upon (a) a modification of the
terms hereof and of the Mortgage, the Note or the other Loan Documents; (b) an
assumption of this Agreement, the Note, the Mortgage and the other Loan
Documents as so modified by the proposed transferee, subject to the provisions
of Section 9.4 of this Agreement; (c) payment of all of fees and expenses
incurred in connection with such transfer including, without limitation, the
cost of any third party reports, legal fees and expenses, rating agency fees
(including rating agency counsel) and expenses or required legal opinions; (d)
the payment of a non-refundable $5,000 application fee and, in the event that
the proposed transferee is not an Affiliate of Borrower, an assumption fee equal
to one percent (1%) of the outstanding principal balance of the Loan; (e) the
delivery of a nonconsolidation opinion reflecting the proposed transfer
satisfactory in form and substance to Lender; (f) the proposed transferee’s
continued compliance with the representations and covenants set forth in Section
4.1.30 of this Agreement; (g) the delivery of evidence satisfactory to Lender
that the single purpose nature and bankruptcy remoteness of Borrower, its
shareholders, partners or members, as the case may be, following such transfers
are in accordance with the then current standards of Lender and the Rating
Agencies; (h) prior to any release of the Guarantor, a substitute guarantor
reasonably acceptable to Lender shall have assumed the Guaranty executed by
Guarantor or executed a

 

-59-



--------------------------------------------------------------------------------

replacement guaranty reasonably satisfactory to Lender; (i) if required by
Lender, confirmation in writing from the Rating Agencies to the effect that such
transfer will not result in a re-qualification, reduction or withdrawal of the
then current rating assigned to the Securities in any applicable Securitization;
(j) no Event of Default shall have occurred and be continuing under the Loan
Documents; or (k) such other conditions as Lender shall determine in its
reasonable discretion to be in the interest of Lender, including, without
limitation, the creditworthiness, reputation and qualifications of the
transferee with respect to the Loan and the Property. Lender shall not be
required to demonstrate any actual impairment of its security or any increased
risk of default hereunder in order to declare the Debt immediately due and
payable upon Borrower’s sale, conveyance, mortgage, grant, bargain, encumbrance,
pledge, assignment, or transfer of the Property without Lender’s consent. This
provision shall apply to every sale, conveyance, mortgage, grant, bargain,
encumbrance, pledge, assignment, or transfer of the Property regardless of
whether voluntary or not, or whether or not Lender has consented to any previous
sale, conveyance, mortgage, grant, bargain, encumbrance, pledge, assignment, or
transfer of the Property.

 

VI. INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS

 

Section 6.1. Insurance. (a) Borrower shall obtain and maintain, or cause to be
maintained, insurance for Borrower and the Properties providing at least the
following coverages:

 

(i) comprehensive all risk insurance on the Improvements and the Personal
Property, including contingent liability from Operation of Building Laws,
Demolition Costs and Increased Cost of Construction Endorsements, in each case
(A) in an amount equal to one hundred percent (100%) of the “Full Replacement
Cost,” which for purposes of this Agreement shall mean actual replacement value
(exclusive of costs of excavations, foundations, underground utilities and
footings) with a waiver of depreciation, but the amount shall in no event be
less than the outstanding principal balance of the Loan; (B) containing an
agreed amount endorsement with respect to the Improvements and Personal Property
waiving all co-insurance provisions; (C) providing for no deductible in excess
of the lesser of (x) Twenty-Five Thousand and No/100 Dollars ($25,000), (y) five
percent (5%) of the Replacement Cost and (z) five percent (5%) of Net Operating
Income for all such insurance coverage; and (D) containing an “Ordinance or Law
Coverage” or “Enforcement” endorsement if any of the Improvements or the use of
the Individual Property shall at any time constitute legal non-conforming
structures or uses. In addition, Borrower shall obtain: (x) if any portion of
the Improvements is currently or at any time in the future located in an area
designated as Flood Zone A or Zone V, flood hazard insurance in an amount equal
to the lesser of (1) the outstanding principal balance of the Note or (2) the
maximum amount of such insurance available under the National Flood Insurance
Act of 1968, the Flood Disaster Protection Act of 1973 or the National Flood
Insurance Reform Act of 1994, as each may be amended or such greater amount as
Lender shall require; (y) earthquake insurance in amounts and in form and
substance satisfactory to Lender in the event the Individual Property

 

-60-



--------------------------------------------------------------------------------

is located in an area with a high degree of seismic activity and (z) coastal
windstorm insurance in amounts and in form and substance satisfactory to Lender
in the event the Individual Property is located in any coastal region, provided
that the insurance pursuant to clauses (x), (y) and (z) hereof shall be on terms
consistent with the comprehensive all risk insurance policy required under this
subsection (i);

 

(ii) commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon the Individual Property,
such insurance (A) to be on the so-called “occurrence” form with a combined
limit of not less than Two Million and No/100 Dollars ($2,000,000) in the
aggregate and One Million and No/100 Dollars ($1,000,000) per occurrence (and,
if on a blanket policy, containing an “Aggregate Per Location” endorsement); (B)
to continue at not less than the aforesaid limit until required to be changed by
Lender in writing by reason of changed economic conditions making such
protection inadequate; and (C) to cover at least the following hazards: (1)
premises and operations; (2) products and completed operations on an “if any”
basis; (3) independent contractors; (4) blanket contractual liability for all
legal contracts; and (5) contractual liability covering the indemnities
contained in Article 9 of the Mortgage to the extent the same is available;

 

(iii) business income insurance (A) with loss payable to Lender; (B) covering
all risks required to be covered by the insurance provided for in subsection (i)
above; (C) containing an extended period of indemnity endorsement which provides
that after the physical loss to the Improvements and Personal Property has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of
twelve (12) months from the date that the applicable Individual Property is
repaired or replaced and operations are resumed, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period; and
(D) in an amount equal to one hundred percent (100%) of the projected gross
income from each Individual Property for a period of twelve (12) months from the
date that such Individual Property is repaired or replaced and operations are
resumed. The amount of such business income insurance shall be determined prior
to the date hereof and at least once each year thereafter based on Borrower’s
reasonable estimate of the gross income from each Individual Property for the
succeeding twelve (12) month period. All proceeds payable to Lender pursuant to
this subsection shall be held by Lender and shall be applied to the obligations
secured by the Loan Documents from time to time due and payable hereunder and
under the Note; provided, however, that nothing herein contained shall be deemed
to relieve Borrower of its obligations to pay the obligations secured by the
Loan Documents on the respective dates of payment provided for in the Note and
the other Loan Documents except to the extent such amounts are actually paid out
of the proceeds of such business income insurance;

 

(iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the

 

-61-



--------------------------------------------------------------------------------

Individual Property coverage form does not otherwise apply, (A) owner’s
contingent or protective liability insurance covering claims not covered by or
under the terms or provisions of the above mentioned commercial general
liability insurance policy; and (B) the insurance provided for in subsection (i)
above written in a so-called builder’s risk completed value form (1) on a
non-reporting basis, (2) against all risks insured against pursuant to
subsection (i) above, (3) including permission to occupy the Individual
Property, and (4) with an agreed amount endorsement waiving co-insurance
provisions;

 

(v) if an Individual Property includes commercial property, worker’s
compensation insurance with respect to any employees of Borrower, as required by
any governmental authority or legal requirement;

 

(vi) comprehensive boiler and machinery insurance, if applicable, in amounts as
shall be reasonably required by Lender on terms consistent with the commercial
property insurance policy required under subsection (i) above;

 

(vii) umbrella liability insurance in an amount not less than Twenty-Five
Million and No/100 Dollars ($25,000,000) per occurrence on terms consistent with
the commercial general liability insurance policy required under subsection (ii)
above;

 

(viii) motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence,
including umbrella coverage, of One Million and No/100 Dollars ($1,000,000);

 

(ix) if an Individual Property is or becomes a legal “non-conforming” use,
ordinance or law coverage and insurance coverage to compensate for the cost of
demolition or rebuilding of the undamaged portion of the Individual Property
along with any reduced value and the increased cost of construction in amounts
as requested by Lender; and

 

(x) the commercial property and business income insurance required under
Sections 6.1(a)(i) and (iii) above shall cover perils of terrorism and acts of
terrorism and Borrower shall maintain commercial property and business income
insurance for loss resulting from perils and acts of terrorism on terms
(including amounts) consistent with those required under Sections 6.1(a)(i) and
(iii) above at all times during the term of the Loan so long as Lender
reasonably determines that either (i) prudent owners of real estate comparable
to the Properties are maintaining same or (ii) prudent institutional lenders
(including, without limitation, investment banks) to such owners are requiring
that such owners maintain such insurance; provided, that Lender hereby agrees
that a blanket policy covering the Property and all of the properties owned
directly or indirectly by Koger Equity, Inc. (the “Koger Properties”) with an
aggregate annual limit of $77,000,000 (the “Approved Blanket Policy”) shall be
acceptable for this clause (x); provided, further that Borrower hereby
acknowledges that if an event occurs

 

-62-



--------------------------------------------------------------------------------

at the Koger Properties that reduces the coverage in the Approved Blanket
Policy, Borrower agrees to obtain within ten (10) business days of such
occurrence a stand-alone policy with respect to the Properties in the amount of
the outstanding principal balance of the Loan so long as Lender reasonably
determines that such insurance is available at commercially reasonable rates;
and

 

(xi) upon sixty (60) days’ written notice, such other reasonable insurance and
in such reasonable amounts as Lender from time to time may reasonably request
against such other insurable hazards which at the time are commonly insured
against for property similar to the Individual Property located in or around the
region in which the Individual Property is located.

 

(b) All insurance provided for in Section 6.1(a) shall be obtained under valid
and enforceable policies (collectively, the “Policies” or, in the singular, the
“Policy”), and shall be subject to the reasonable approval of Lender as to
insurance companies, amounts, deductibles, loss payees and insureds. The
Policies shall be issued by financially sound and responsible insurance
companies authorized to do business in the State and having a claims paying
ability rating of “AA” or better (and the equivalent thereof) by at least two
(2) of the Rating Agencies rating the Securities (one of which shall be Standard
& Poor’s Ratings Group if they are rating the Securities and one of which will
be Moody’s Investors Service, Inc. if they are rating the Securities), or if
only one Rating Agency is rating the Securities, then only by such Rating
Agency. The Policies described in Section 6.1(a) (other than those strictly
limited to liability protection) shall designate Lender as loss payee. Not less
than ten (10) days prior to the expiration dates of the Policies theretofore
furnished to Lender, certificates of insurance evidencing the Policies
accompanied by evidence satisfactory to Lender of payment of the premiums due
thereunder (the “Insurance Premiums”), shall be delivered by Borrower to Lender.

 

(c) Any blanket insurance Policy shall specifically allocate to the Individual
Property the amount of coverage from time to time required hereunder and shall
otherwise provide the same protection as would a separate Policy insuring only
the Properties in compliance with the provisions of Section 6.1(a).

 

(d) All Policies provided for or contemplated by Section 6.1(a), except for the
Policy referenced in Section 6.1(a)(v), shall name Borrower as the insured and
Lender as the additional insured, as its interests may appear, and in the case
of property damage, boiler and machinery, flood and earthquake insurance, shall
contain a so-called New York standard non-contributing mortgagee clause in favor
of Lender providing that the loss thereunder shall be payable to Lender.

 

(e) All Policies provided for in Section 6.1(a) shall contain clauses or
endorsements to the effect that:

 

(i) no act or negligence of Borrower, or anyone acting for Borrower, or of any
Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

 

-63-



--------------------------------------------------------------------------------

(ii) the Policy shall not be materially changed (other than to increase the
coverage provided thereby) or canceled without at least thirty (30) days’
written notice to Lender and any other party named therein as an additional
insured;

 

(iii) the issuers thereof shall give written notice to Lender if the Policy has
not been renewed fifteen (15) days prior to its expiration; and

 

(iv) Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder.

 

(f) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems
reasonably necessary to protect its interest in the Properties, including,
without limitation, the obtaining of such insurance coverage as Lender in its
sole discretion deems appropriate. All premiums incurred by Lender in connection
with such action or in obtaining such insurance and keeping it in effect shall
be paid by Borrower to Lender upon demand and, until paid, shall be secured by
the Mortgage and shall bear interest at the Default Rate.

 

Section 6.2. Casualty. If the Individual Property shall be damaged or destroyed,
in whole or in part, by fire or other casualty (a “Casualty”), Borrower shall
give prompt notice of such damage to Lender and shall promptly commence and
diligently prosecute the completion of the Restoration of the Individual
Property as nearly as possible to the condition the Individual Property was in
immediately prior to such fire or other casualty, with such alterations as may
be reasonably approved by Lender and otherwise in accordance with Section 6.4;
provided, however, that in the event that the Net Proceeds are not made
available to Borrower for Restoration pursuant to Section 6.4 and Borrower
satisfies the condition of Section 2.5.1 (a)-(e) for the release of an
Individual Property, Lender agrees upon request by Borrower to apply the Net
Proceeds to pay the Release Amount. Borrower shall pay all costs of such
Restoration whether or not such costs are covered by insurance. Lender may, but
shall not be obligated to make proof of loss if not made promptly by Borrower.
In addition, Lender may participate in any settlement discussions with any
insurance companies with respect to any Casualty in which the Net Proceeds or
the costs of completing the Restoration are equal to or greater than Five
Hundred Thousand and No/100 Dollars ($500,000) and Borrower shall deliver to
Lender all instruments required by Lender to permit such participation.

 

Section 6.3. Condemnation. Borrower shall promptly give Lender notice of the
actual or, if Borrower has knowledge of any, threatened commencement of any
proceeding for the Condemnation of any Individual Property and shall deliver to
Lender copies of any and all papers served in connection with such proceedings.
Lender may participate in any such proceedings, and Borrower shall from time to
time deliver to Lender all instruments requested by it to permit such
participation. Borrower shall, at its expense, diligently prosecute any such
proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings.
Notwithstanding any taking by any public

 

-64-



--------------------------------------------------------------------------------

or quasi-public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of reasonable expenses of collection, to
the reduction or discharge of the Debt. Lender shall not be limited to the
interest paid on the Award by the condemning authority but shall be entitled to
receive out of the Award interest at the rate or rates provided herein or in the
Note. If any Individual Property or any portion thereof is taken by a condemning
authority, Borrower shall promptly commence and diligently prosecute the
Restoration of the applicable Individual Property and otherwise comply with the
provisions of Section 6.4. If any Individual Property is sold, through
foreclosure or otherwise, prior to the receipt by Lender of the Award, Lender
shall have the right, whether or not a deficiency judgment on the Note shall
have been sought, recovered or denied, to receive the Award, or a portion
thereof sufficient to pay the Debt.

 

Section 6.4. Restoration. The following provisions shall apply in connection
with the Restoration of any Individual Property:

 

(a) If the Net Proceeds shall be less than Five Hundred Thousand and No/100
Dollars ($500,000) and the costs of completing the Restoration shall be less
than Five Hundred Thousand and No/100 Dollars ($500,000), the Net Proceeds will
be disbursed by Lender to Borrower upon receipt, provided that all of the
conditions set forth in Section 6.4(b)(i) are met and Borrower delivers to
Lender a written undertaking to expeditiously commence and to satisfactorily
complete with due diligence the Restoration in accordance with the terms of this
Agreement.

 

(b) If the Net Proceeds are equal to or greater than Five Hundred Thousand and
No/100 Dollars ($500,000) or the costs of completing the Restoration is equal to
or greater than Five Hundred Thousand and No/100 Dollars ($500,000) Lender shall
make the Net Proceeds available for the Restoration in accordance with the
provisions of this Section 6.4. The term “Net Proceeds” shall mean: (i) the net
amount of all insurance proceeds received by Lender pursuant to Sections 6.1
(a)(i), (iv), (vi), (ix) and (x) as a result of such damage or destruction,
after deduction of its reasonable costs and expenses (including, but not limited
to, reasonable counsel fees), if any, in collecting same (“Insurance Proceeds”),
or (ii) the net amount of the Award, after deduction of its reasonable costs and
expenses (including, but not limited to, reasonable counsel fees), if any, in
collecting same (“Condemnation Proceeds”), whichever the case may be.

 

(i) The Net Proceeds shall be made available to Borrower for Restoration,
provided that each of the following conditions are met:

 

(A) no Event of Default shall have occurred and be continuing;

 

(B) (1) in the event the Net Proceeds are Insurance Proceeds, less than
thirty-five percent (35%) of the total floor area of the Improvements on the
Individual Property has been damaged, destroyed or rendered unusable as a result
of such fire or other casualty or (2) in the event the

 

-65-



--------------------------------------------------------------------------------

Net Proceeds are Condemnation Proceeds, less than ten percent (10%) of the land
constituting the Individual Property is taken, and such land is located along
the perimeter or periphery of the Individual Property, and no portion of the
Improvements is located on such land;

 

(C) Leases demising in the aggregate a percentage amount equal to or greater
than the Rentable Space Percentage of the total rentable space in the Individual
Property which has been demised under executed and delivered Leases in effect as
of the date of the occurrence of such fire or other casualty or taking,
whichever the case may be, shall remain in full force and effect during and
after the completion of the Restoration, notwithstanding the occurrence of any
such fire or other casualty or taking, whichever the case may be, and will make
all necessary repairs and restorations thereto at their sole cost and expense.
The term “Rentable Space Percentage” shall mean (1) in the event the Net
Proceeds are Insurance Proceeds, a percentage amount equal to seventy-five
percent (75%) and (2) in the event the Net Proceeds are Condemnation Proceeds, a
percentage amount equal to seventy-five percent (75%);

 

(D) Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than sixty (60) days after such Casualty or Condemnation,
whichever the case may be, occurs) and shall diligently pursue the same to
satisfactory completion;

 

(E) Lender shall be reasonably satisfied that any operating deficits, including
all scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Individual Property as a result of the occurrence
of any such Casualty or Condemnation, whichever the case may be, will be covered
out of (1) the Net Proceeds, (2) the insurance coverage referred to in Section
6.1(a)(iii), if applicable, or (3) by other funds of Borrower;

 

(F) Lender shall be reasonably satisfied that the Restoration will be completed
on or before the earliest to occur of (1) the Maturity Date, (2) the earliest
date required for such completion under the terms of Leases making up the
Rentable Space Percentage, (3) such time as may be required under applicable
zoning law, ordinance, rule or regulation in order to repair and restore the
applicable Individual Property to the condition it was in immediately prior to
such Casualty or to as nearly as possible the condition it was in immediately
prior to such Condemnation, as applicable or (4) the expiration of the insurance
coverage referred to in Section 6.1(a)(iii);

 

(G) the Individual Property and the use thereof after the Restoration will be in
compliance with and permitted under all applicable zoning laws, ordinances,
rules and regulations;

 

-66-



--------------------------------------------------------------------------------

(H) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable governmental laws,
rules and regulations (including, without limitation, all applicable
environmental laws);

 

(I) such Casualty or Condemnation, as applicable, does not result in the loss of
access to the Individual Property or the related Improvements;

 

(J) the Net Operating Income for the affected Individual Property, after giving
effect to the Restoration, shall be equal to or greater than the Net Operating
Income for such Individual Property immediately prior to the Restoration;

 

(K) Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be reasonably
acceptable to Lender; and

 

(L) the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s reasonable discretion to cover
the cost of the Restoration.

 

(ii) The Net Proceeds shall be held by Lender in an interest-bearing account
and, until disbursed in accordance with the provisions of this Section 6.4(b),
shall constitute additional security for the Debt and other obligations under
the Loan Documents. The Net Proceeds shall be disbursed by Lender to, or as
directed by, Borrower from time to time during the course of the Restoration,
upon receipt of evidence reasonably satisfactory to Lender that (A) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (B) there exist no notices of
pendency, stop orders, mechanic’s or materialman’s liens or notices of intention
to file same, or any other liens or encumbrances of any nature whatsoever on the
Individual Property which have not either been fully bonded to the satisfaction
of Lender and discharged of record or in the alternative fully insured to the
satisfaction of Lender by the title company issuing the Title Insurance Policy.

 

(iii) All plans and specifications required in connection with the Restoration
shall be subject to prior review and acceptance in all respects by Lender and by
an independent consulting engineer selected by Lender (the “Casualty
Consultant”), which review and acceptance shall not be unreasonably withheld. If
an Event of Default occurs and is continuing, Lender shall have the use of the
plans and specifications and all permits, licenses and approvals required or
obtained in connection with the Restoration. The identity of the contractors,
subcontractors and materialmen engaged in the Restoration, as well as the
contracts under which they have been engaged, shall be subject to prior review

 

-67-



--------------------------------------------------------------------------------

and acceptance by Lender and the Casualty Consultant, which review and
acceptance shall not be unreasonably withheld. All costs and expenses incurred
by Lender in connection with making the Net Proceeds available for the
Restoration including, without limitation, reasonable counsel fees and
disbursements and the Casualty Consultant’s fees, shall be paid by Borrower.

 

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Casualty Retainage. The term “Casualty Retainage”
shall mean an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 6.4(b), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed substantially in accordance
with the provisions of this Section 6.4(b) and that all approvals necessary for
the re-occupancy and use of the Individual Property have been obtained from all
appropriate governmental and quasi-governmental authorities, and Lender receives
evidence reasonably satisfactory to Lender that the costs of the Restoration
have been paid in full or will be paid in full out of the Casualty Retainage;
provided, however, that Lender will release the portion of the Casualty
Retainage being held with respect to any contractor, subcontractor or
materialman engaged in the Restoration as of the date upon which the Casualty
Consultant certifies to Lender that the contractor, subcontractor or materialman
has satisfactorily completed all work and has supplied all materials in
accordance with the provisions of the contractor’s, subcontractor’s or
materialman’s contract, the contractor, subcontractor or materialman delivers
the lien waivers and evidence of payment in full of all sums due to the
contractor, subcontractor or materialman as may be reasonably requested by
Lender or by the title company issuing the Title Insurance Policy, and Lender
receives an endorsement to the Title Insurance Policy insuring the continued
priority of the lien of the related Mortgage and evidence of payment of any
premium payable for such endorsement. If required by Lender, the release of any
such portion of the Casualty Retainage shall be approved by the surety company,
if any, which has issued a payment or performance bond with respect to the
contractor, subcontractor or materialman.

 

(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

 

(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the

 

-68-



--------------------------------------------------------------------------------

completion of the Restoration, Borrower shall deposit the deficiency with Lender
or provide evidence reasonably satisfactory to Lender of the availability of
funds sufficient to cover the deficiency (the “Net Proceeds Deficiency”) before
any further disbursement of the Net Proceeds shall be made. The Net Proceeds
Deficiency deposited with Lender shall be held by Lender and shall be disbursed
for costs actually incurred in connection with the Restoration on the same
conditions applicable to the disbursement of the Net Proceeds, and until so
disbursed pursuant to this Section 6.4(b) shall constitute additional security
for the Debt and other obligations under the Loan Documents.

 

(vii) The excess, if any, of the Net Proceeds and interest thereon and the
remaining balance, if any, of the Net Proceeds Deficiency deposited with Lender
after the Casualty Consultant certifies to Lender that the Restoration has been
completed in accordance with the provisions of this Section 6.4(b), and the
receipt by Lender of evidence reasonably satisfactory to Lender that all costs
incurred in connection with the Restoration have been paid in full, shall be
remitted by Lender to Borrower, provided no Event of Default shall have occurred
and shall be continuing under the Note, this Agreement or any of the other Loan
Documents.

 

(c) All Net Proceeds and interest thereon not required (i) to be made available
for the Restoration or (ii) to be returned to Borrower as excess Net Proceeds
pursuant to Section 6.4(b)(vii) may be retained and applied by Lender toward the
payment of the Debt whether or not then due and payable in such order, priority
and proportions as Lender in its sole discretion shall deem proper, or, at the
discretion of Lender, the same may be paid, either in whole or in part, to
Borrower for such purposes as Lender shall approve, in its discretion.

 

(d) In the event of foreclosure of the Mortgage with respect to the Individual
Property, or other transfer of title to the Individual Property in
extinguishment in whole or in part of the Debt all right, title and interest of
Borrower in and to the Policies that are not blanket Policies then in force
concerning the Individual Property and all proceeds payable thereunder shall
thereupon vest in the purchaser at such foreclosure or Lender or other
transferee in the event of such other transfer of title.

 

VII. RESERVE FUNDS

 

Section 7.1. Required Repair Funds.

 

7.1.1 Deposits. Borrower shall perform the repairs at the Properties, as more
particularly set forth on Schedule III hereto (such repairs hereinafter referred
to as “Required Repairs”). Except as a result of a force majeure, Borrower shall
complete the Required Repairs on or before the required deadline for each repair
as set forth on Schedule III. It shall be an Event of Default under this
Agreement if (a) Borrower does not substantially complete the Required Repairs
at each Individual Property by the required deadline for each repair as set
forth on Schedule III, or (b) Borrower does not satisfy each condition contained
in Section 7.1.2 hereof. Upon the occurrence of such an Event of Default,
Lender, at its option, may withdraw all Required Repair Funds from the Required
Repair Account and Lender may apply such funds

 

-69-



--------------------------------------------------------------------------------

either to completion of the Required Repairs at one or more of the Properties or
toward payment of the Debt in such order, proportion and priority as Lender may
determine in its sole discretion. Lender’s right to withdraw and apply Required
Repair Funds shall be in addition to all other rights and remedies provided to
Lender under this Agreement and the other Loan Documents. On the Closing Date,
Borrower shall deposit with Lender the amount for each Individual Property set
forth on such Schedule III hereto to perform the Required Repairs for such
Individual Property. Amounts so deposited with Lender shall be held by Lender in
accordance with Section 7.7 hereof. Amounts so deposited shall hereinafter be
referred to as Borrower’s “Required Repair Fund” and the account in which such
amounts are held shall hereinafter be referred to as Borrower’s “Required Repair
Account”.

 

7.1.2 Release of Required Repair Funds. Lender shall disburse to Borrower the
Required Repair Funds from the Required Repair Account from time to time upon
satisfaction by Borrower of each of the following conditions: (a) Borrower shall
submit a written request for payment to Lender at least thirty (30) days prior
to the date on which Borrower requests such payment be made and specifies the
Required Repairs to be paid, (b) on the date such request is received by Lender
and on the date such payment is to be made, no Default or Event of Default shall
exist and remain uncured, (c) Lender shall have received an Officers’
Certificate (i) stating that all Required Repairs at the applicable Individual
Property to be funded by the requested disbursement have been completed in good
and workmanlike manner and in accordance with all applicable federal, state and
local laws, rules and regulations, such certificate to be accompanied by a copy
of any license, permit or other approval by any Governmental Authority required
to commence and/or complete the Required Repairs, (ii) identifying each Person
that supplied materials or labor in connection with the Required Repairs
performed at such Individual Property to be funded by the requested
disbursement, and (iii) stating that each such Person has been paid in full or
will be paid in full upon such disbursement, such Officers’ Certificate to be
accompanied by lien waivers or other evidence of payment reasonably satisfactory
to Lender, (d) at Lender’s option, a title search for such Individual Property
indicating that such Individual Property is free from all liens, claims and
other encumbrances not previously approved by Lender, and (e) Lender shall have
received such other evidence as Lender shall reasonably request that the
Required Repairs at such Individual Property to be funded by the requested
disbursement have been substantially completed and are paid for or will be paid
upon such disbursement to Borrower. Lender shall not be required to make
disbursements from the Required Repair Account unless such requested
disbursement is in an amount greater than $25,000 (or a lesser amount if the
total amount in the Required Repair Account is less than $25,000, in which case
only one disbursement of the amount remaining in the account shall be made) and
such disbursement shall be made only upon satisfaction of each condition
contained in this Section 7.1.2.

 

Section 7.2. Tax and Insurance Escrow Fund. Borrower shall pay to Lender on each
Payment Date (a) one-twelfth of the Taxes that Lender estimates will be payable
during the next ensuing twelve (12) months in order to accumulate with Lender
sufficient funds to pay all such Taxes at least thirty (30) days prior to their
respective due dates, and (b) one-twelfth of the Insurance Premiums that Lender
estimates will be payable for the renewal of the coverage afforded by the
Policies upon the expiration thereof in order to accumulate with Lender
sufficient funds to pay all such Insurance Premiums at least thirty (30) days
prior to the expiration of the Policies (said amounts in (a) and (b) above
hereinafter called the “Tax and

 

-70-



--------------------------------------------------------------------------------

Insurance Escrow Fund”). Notwithstanding the foregoing, Borrower shall not be
required to make monthly deposits for Insurance Premiums as set forth in (b)
above for so long as (a) Borrower maintains blanket insurance Policies for the
Properties and (b) a Trigger Period is not in existence. The Tax and Insurance
Escrow Fund and the payments of interest or principal or both, payable pursuant
to the Note, shall be added together and shall be paid as an aggregate sum by
Borrower to Lender. Lender will apply the Tax and Insurance Escrow Fund to
payments of Taxes and Insurance Premiums required to be made by Borrower
pursuant to Section 5.1.2 hereof and under the Mortgage. In making any payment
relating to the Tax and Insurance Escrow Fund, Lender may do so according to any
bill, statement or estimate procured from the appropriate public office (with
respect to Taxes) or insurer or agent (with respect to Insurance Premiums),
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax, assessment, sale, forfeiture, tax lien or title or
claim thereof. If the amount of the Tax and Insurance Escrow Fund shall exceed
the amounts due for Taxes and Insurance Premiums pursuant to Section 5.1.2
hereof, Lender shall, in its sole discretion, return any excess to Borrower or
credit such excess against future payments to be made to the Tax and Insurance
Escrow Fund. Any amount remaining in the Tax and Insurance Escrow Fund after the
Debt has been paid in full shall be promptly returned to Borrower. In allocating
such excess, Lender may deal with the Person shown on the records of Lender to
be the owner of the Properties. If at any time Lender reasonably determines that
the Tax and Insurance Escrow Fund is not or will not be sufficient to pay Taxes
and Insurance Premiums by the dates set forth in (a) and (b) above, Lender shall
notify Borrower of such determination and Borrower shall increase its monthly
payments to Lender by the amount that Lender estimates is sufficient to make up
the deficiency at least thirty (30) days prior to delinquency of the Taxes
and/or thirty (30) days prior to expiration of the Policies, as the case may be.

 

Section 7.3. Replacements and Replacement Reserve.

 

7.3.1 Replacement Reserve Fund. Borrower shall pay to Lender on each Payment
Date the amount equal to $17,764 (as such amount may be adjusted from time to
time as herein provided) (the “Replacement Reserve Monthly Deposit”), which
amount shall be deposited with and held by Lender to be used for replacements
and repairs required to be made to the Properties during the calendar year
pursuant to the Approved Budget (collectively, the “Replacements”). From and
after the time that any Individual Property is released hereunder, the then
amount of the Rollover Reserve Monthly Deposit shall be reduced by the amount
set forth in the Replacement Reserve column on Schedule I. Amounts so deposited
shall hereinafter be referred to as Borrower’s “Replacement Reserve Fund” and
the account in which such amounts are held shall hereinafter be referred to as
Borrower’s “Replacement Reserve Account”. Any amount held in the Replacement
Reserve Account and allocated for an Individual Property shall be retained by
Lender and credited toward the future Replacement Reserves Monthly Deposits
required by Lender hereunder in the event such Individual Property is released
from the Lien of its related Mortgage in accordance with Section 2.5 hereof.

 

7.3.2 Disbursements from Replacement Reserve Account. Lender shall make
disbursements from the Replacement Reserve Fund as requested by Borrower, and
approved by Lender in its reasonable discretion, no more frequently than once in
any thirty (30) day period of no less than $5,000.00 upon delivery by Borrower
of Lender’s standard form of draw request accompanied by copies of paid invoices
for the amounts requested and, if required

 

-71-



--------------------------------------------------------------------------------

by Lender for requests in excess of $10,000.00 for a single item, lien waivers
and releases or other evidence of payment reasonably satisfactory to Lender from
all parties furnishing materials and/or services in connection with the
requested payment. Lender may require an inspection of the Property at
Borrower’s expense prior to making a monthly disbursement in order to verify
completion of replacements and repairs of items in excess of $25,000.00 for
which reimbursement is sought.

 

7.3.3 Balance in the Replacement Reserve Account. The insufficiency of any
balance in the Replacement Reserve Account shall not relieve Borrower from its
obligation to fulfill all preservation and maintenance covenants in the Loan
Documents.

 

Section 7.4. Rollover Reserve.

 

7.4.1 Deposits to Rollover Reserve Fund. Borrower shall deposit with Lender (a)
on the Closing Date, the amount of $6,476,000 (the “Initial Rollover Reserve
Deposit”) in the form of cash and/or a Letter of Credit (or any combination
thereof) in accordance with Section 7.6 hereof and (b) on each Payment Date
commencing on January 10, 2003, up to the Payment Date immediately preceding the
Maturity Date the sum of $64,749 (as such amount may be adjusted from time to
time as herein provided, including but not limited to additional deposits
required for, if applicable, the Additional Rollover Reserve Monthly Deposit as
set forth in Section 2.7(a) hereof) (the “Rollover Reserve Monthly Deposit”),
such funds shall be deposited with and held by Lender for tenant improvement and
leasing commission obligations incurred following the date hereof. From and
after the time that any Individual Property is released hereunder, the then
amount of the Rollover Reserve Monthly Deposit shall be reduced by the amount
set forth in the Rollover Reserve column on Schedule I. In addition, Borrower
shall pay to Lender for deposit with Lender all funds received by Borrower in
connection with any cancellation, termination or surrender of any Lease,
including, but not limited to, any surrender or cancellation fees, buy-out fees,
or reimbursements for tenant improvements and leasing commissions (provided that
the funds received by Lender shall be held for tenant improvement and leasing
commission obligations for the space in which such funds were received). In the
event that Borrower shows Lender evidence that the space for which such fees or
reimbursements (set forth in the preceding sentence) were received by Borrower
is rented (i) without payment by Borrower of any tenant improvement allowance or
leasing commission in connection with such space or (ii) by Borrower for less
costs for tenant improvement and leasing obligations than the amount of the fees
or reimbursements received by Lender, Lender shall (x) remit all funds to
Borrower in the event of (i) above or (y) such excess funds to Borrower in the
event of (ii) above. All such amounts so deposited shall hereinafter be referred
to as the “Rollover Reserve Fund” and the account to which such amounts are held
shall hereinafter be referred to as the “Rollover Reserve Account”.

 

Section 7.5. Withdrawal of Rollover Reserve Funds. Lender shall make
disbursements from the Rollover Escrow Fund for tenant improvement and leasing
commission obligations incurred by Borrower. All such expenses shall be approved
by Lender in its reasonable discretion, based on commercially reasonable
standards. Lender shall make disbursements as requested by Borrower on a monthly
basis in increments of no less than $5,000.00 upon delivery by Borrower of
Lender’s standard form of draw request accompanied by copies of paid invoices
for the amounts requested and, if required by Lender, lien waivers and

 

-72-



--------------------------------------------------------------------------------

releases or other evidence of payment reasonably satisfactory to Lender from all
parties furnishing materials and/or services in connection with the requested
payment. Lender may require an inspection of the Properties at Borrower’s
expense prior to making a monthly disbursement in excess of $50,000 in order to
verify completion of improvements for which reimbursement is sought. All
earnings or interest on the Rollover Escrow Fund shall be and become part of
such Rollover Escrow Fund and shall be disbursed as provided in this Section
7.5.

 

Section 7.6. Aesthetic Repair Funds.

 

7.6.1 Deposits. Borrower shall perform the repairs at the Properties, as more
particularly set forth on Schedule VI hereto (such repairs hereinafter referred
to as “Aesthetic Repairs”). Except as a result of a force majeure, Borrower
shall complete the Aesthetic Repairs on or before the required deadline for each
repair as set forth on Schedule VI. Upon the occurrence of such an Event of
Default, Lender, at its option, may withdraw all Aesthetic Repair Funds from the
Aesthetic Repair Account and Lender may apply such funds either to completion of
the Aesthetic Repairs at one or more of the Properties or toward payment of the
Debt in such order, proportion and priority as Lender may determine in its sole
discretion. Lender’s right to withdraw and apply Aesthetic Repair Funds shall be
in addition to all other rights and remedies provided to Lender under this
Agreement and the other Loan Documents. On the Closing Date, Borrower shall
deposit with Lender the amount for each Individual Property set forth on such
Schedule VI hereto to perform the Aesthetic Repairs for such Individual
Property. Amounts so deposited with Lender shall be held by Lender in accordance
with Section 7.7 hereof. Amounts so deposited shall hereinafter be referred to
as Borrower’s “Aesthetic Repair Fund” and the account in which such amounts are
held shall hereinafter be referred to as Borrower’s “Aesthetic Repair Account”.

 

7.6.2 Release of Aesthetic Repair Funds. Lender shall disburse to Borrower the
Aesthetic Repair Funds from the Aesthetic Repair Account from time to time upon
satisfaction by Borrower of each of the following conditions: (a) Borrower shall
submit a written request for payment to Lender at least thirty (30) days prior
to the date on which Borrower requests such payment be made and specifies the
Aesthetic Repairs to be paid, (b) on the date such request is received by Lender
and on the date such payment is to be made, no Default or Event of Default shall
exist and remain uncured, and (c) Lender shall have received an Officers’
Certificate stating that each such Person has been paid in full or will be paid
in full upon such disbursement, such Officers’ Certificate to be accompanied by
evidence of payment reasonably satisfactory to Lender, provided that a bill
marked “paid” shall in all events be considered evidence of payment. Lender
shall not be required to make disbursements from the Aesthetic Repair Account
unless such requested disbursement is in an amount greater than $25,000 (or a
lesser amount if the total amount in the Aesthetic Repair Account is less than
$25,000, in which case only one disbursement of the amount remaining in the
account shall be made) and such disbursement shall be made only upon
satisfaction of each condition contained in this Section 7.6.2.

 

Section 7.7. Unfunded Obligations Reserve. On the Closing Date Borrower shall
deposit with Lender an aggregate amount of $2,547,644.09 to be held by Lender
for the future obligations of Borrower under those Leases more particularly
described in Schedule VII

 

-73-



--------------------------------------------------------------------------------

hereto. The amount so deposited shall hereinafter be referred to as the
“Unfunded Obligation Reserve Fund” and the account in which such amount is held
shall hereinafter be referred to as the “Unfunded Obligations Reserve Account”.
Upon Borrower’s written request, Lender shall make disbursements from the
Unfunded Obligations Reserve up to the amount set forth on Schedule VII hereto
for the respective Lease to reimburse Borrower, or to pay the tenant, for any
amounts due by Borrower to such tenant under such Lease (the “Unfunded
Obligation”), provided that Borrower delivers such written request with an
Officer’s Certificate stating that such amounts are due pursuant to such Lease;
it being agreed that Borrower shall have no obligation to deliver to Lender any
additional evidence that such Unfunded Obligation is due. Upon delivery to
Lender of an Officer’s Certificate stating that an Unfunded Obligation has been
paid in full, provided no Event of Default shall have occurred and be
continuing, Lender shall, within three (3) Business Days after receipt of such
Officer’s Certificate, remit to Borrower any excess funds in respect of such
Unfunded Obligation.

 

Section 7.8. Reserve Funds, Generally.

 

7.8.1 Borrower grants to Lender a first-priority perfected security interest in
each of the Reserve Funds and any and all monies now or hereafter deposited in
each Reserve Fund as additional security for payment of the Debt. Until expended
or applied in accordance herewith, the Reserve Funds shall constitute additional
security for the Debt.

 

7.8.2 Upon the occurrence of an Event of Default, Lender may, in addition to any
and all other rights and remedies available to Lender, apply any sums then
present in any or all of the Reserve Funds to the payment of the Debt in any
order in its sole discretion.

 

7.8.3 The Reserve Funds shall not constitute trust funds and may be commingled
with other monies held by Lender.

 

7.8.4 The Reserve Funds shall be held in an Eligible Account and shall bear
interest at a money market rate selected by Lender. All interest on a Reserve
Fund shall be added to and become a part of such Reserve Fund and shall be
disbursed in the same manner as other monies deposited in such Reserve Fund,
except that interest on the Tax and Insurance Escrow Fund shall not be added to
or become a part thereof and shall be the sole property of and shall be paid to
Lender. Borrower shall be responsible for payment of any federal, state or local
income or other tax applicable to the interest earned by Borrower on the Reserve
Funds.

 

7.8.5 Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in any Reserve Fund or the
monies deposited therein or permit any lien or encumbrance to attach thereto, or
any levy to be made thereon, or any UCC-1 Financing Statements, except those
naming Lender as the secured party, to be filed with respect thereto.

 

7.8.6 Lender shall not be liable for any loss sustained on the investment of any
funds constituting the Reserve Funds.

 

7.8.7 Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys fees and expenses) arising

 

-74-



--------------------------------------------------------------------------------

from or in any way connected with the Reserve Funds or the performance of the
obligations for which the Reserve Funds were established, except for such
losses, damages, costs and expenses resulting from the gross negligence or
willful misconduct of Lender, its agents, employees and contractors. Borrower
shall assign to Lender all rights and claims Borrower may have against all
persons or entities supplying labor, materials or other services which are to be
paid from or secured by the Reserve Funds; provided, however, that Lender may
not pursue any such right or claim unless an Event of Default has occurred and
remains uncured.

 

7.8.8 If any Individual Property is released hereunder, any amounts held in the
Required Repair Fund, Aesthetic Repair Fund, Unfunded Obligations Reserve Fund,
Tax and Insurance Escrow Fund or any other Reserve Fund, other than the Rollover
Reserve Fund and Replacement Reserve Fund, with respect to such Individual
Property shall be disbursed to Borrower upon Borrower’s request. If an
Individual Property is released hereunder and there is an Unused Amount in
either the Replacement Reserve Fund and Rollover Reserve Fund with respect to
such Individual Property, the Unused Amount with respect to such Individual
Property in such fund(s) shall be disbursed to Borrower upon Borrower’s request.

 

Section 7.9. Delivery of Letters of Credit. (a) In lieu of making all or any
portion of the Rollover Reserve Deposit to the Rollover Reserve Fund, Borrower
may deliver to Lender one (1) or more Letters of Credit in accordance with the
provisions of this Section 7.9. Additionally, Borrower may deliver to Lender one
(1) or more Letters of Credit in accordance with the provisions of this Section
7.9 in lieu of deposits previously made to the Rollover Reserve Fund with
respect to a Rollover Reserve Deposit. The aggregate amount of any Letter of
Credit and cash on deposit with respect to the Rollover Reserve Deposit in the
Rollover Reserve Fund shall at all times be at least equal to the aggregate
amount which Borrower is required to have on deposit in the Rollover Reserve
Fund with respect to the Rollover Reserve Deposit pursuant to this Agreement.
Lender shall have the right to draw down the Letter of Credit in full or in part
in accordance with the applicable provisions hereof in the same manner as if
Borrower has deposited cash hereunder. Borrower hereby agrees to pay any
transfer fee in connection with a Letter of Credit required by the issuer of
such Letter of Credit within five (5) days after demand by Lender.

 

(b) Borrower shall give Lender no less than five (5) days notice of Borrower’s
election to deliver a Letter of Credit and Borrower shall pay to Lender all of
Lender’s reasonable out-of-pocket costs and expenses in connection therewith.
Borrower shall not be entitled to draw from any such Letter of Credit. Upon
thirty (30) days notice to Lender, Borrower may from time to time replace all or
any portion of a Letter of Credit with a cash deposit to the Rollover Reserve
Fund. Prior to the return of a Letter of Credit, Borrower shall deposit cash in
an amount equal in the aggregate to the amount that would have been required to
have been deposited in the Rollover Reserve Fund and not been disbursed in
accordance with this Agreement if such Letter of Credit had not been delivered
(provided that Borrower shall not be required to deposit the amount of interest
that would have accrued in the Rollover Reserve Fund had a cash deposit been
made in lieu of a Letter of Credit).

 

(c) Each Letter of Credit delivered under this Agreement shall be additional
security for the payment of the Debt. Upon the occurrence and during the
continuance of an Event of Default, Lender shall have the right, at its option,
to draw on any Letter of Credit and to

 

-75-



--------------------------------------------------------------------------------

apply all or any part thereof to the payment of the items for which such Letter
of Credit was established or to apply each such Letter of Credit to payment of
the Debt in such order, proportion or priority as Lender may determine. On the
Maturity Date, any such Letter of Credit may be applied to reduce the Debt.

 

(d) In addition to any other right Lender may have to draw upon a Letter of
Credit pursuant to the terms and conditions of this Agreement, Lender shall have
the additional rights to draw in full any Letter of Credit: (a) with respect to
any evergreen Letter of Credit, if Lender has received a notice from the issuing
bank that the Letter of Credit will not be renewed and a substitute Letter of
Credit is not provided at least thirty (30) days prior to the date on which the
outstanding Letter of Credit is scheduled to expire; (b) with respect to any
Letter of Credit with a stated expiration date, if Lender has not received a
notice from the issuing bank that it has renewed the Letter of Credit at least
thirty (30) days prior to the date on which such Letter of Credit is scheduled
to expire and a substitute Letter of Credit is not provided at least thirty (30)
days prior to the date on which the outstanding Letter of Credit is scheduled to
expire; (c) upon receipt of notice from the issuing bank that the Letter of
Credit will be terminated (except if the termination of such Letter of Credit is
permitted pursuant to the terms and conditions of this Agreement or a substitute
Letter of Credit is provided); or (d) if Lender has received notice that the
bank issuing the Letter of Credit shall cease to be an Approved Bank and
Borrower shall not have replaced such bank with an Approved Bank within ten (10)
Business Days after notice thereof. In the event that Lender draws down on any
Letter of Credit in accordance with the terms of Section 7.9(d), the proceeds of
such draw down shall be held by Lender as if Borrower has deposited cash
hereunder. Notwithstanding anything to the contrary contained in the above,
Lender is not obligated to draw any Letter of Credit upon the happening of an
event specified in (a), (b), (c) or (d) above and shall not be liable for any
losses sustained by Borrower due to the insolvency of the bank issuing the
Letter of Credit if Lender has not drawn the Letter of Credit.

 

VIII. DEFAULTS

 

Section 8.1. Event of Default. (a) Each of the following events shall constitute
an event of default hereunder (an “Event of Default”):

 

(i) if any portion of the Debt is not paid when due;

 

(ii) if any of the Taxes or Other Charges are not paid by Borrower when the same
are due and payable, if Borrower is obligated pursuant to the terms herein to
make such payments directly;

 

(iii) if the Policies are not kept in full force and effect, or if certified
copies of the Policies are not delivered to Lender upon request, if Borrower is
obligated pursuant to the terms hereof to pay the Insurance Premiums directly to
the insurance company;

 

(iv) if Borrower transfers or encumbers any portion of the Properties without
Lender’s prior written consent in violation of the provisions of this Agreement
and Article 6 of any Mortgage;

 

-76-



--------------------------------------------------------------------------------

(v) if any representation or warranty made by Borrower herein or in any other
Loan Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect as of the date the representation or warranty
was made;

 

(vi) if Borrower, Principal or any guarantor under any guaranty issued in
connection with the Loan shall make an assignment for the benefit of creditors;

 

(vii) if a receiver, liquidator or trustee shall be appointed for Borrower,
Principal or any guarantor under any guarantee issued in connection with the
Loan or if Borrower, Principal or such guarantor shall be adjudicated a bankrupt
or insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, Borrower, Principal
or such guarantor, or if any proceeding for the dissolution or liquidation of
Borrower, Principal or such guarantor shall be instituted; provided, however, if
such appointment, adjudication, petition or proceeding was involuntary and not
consented to by Borrower, Principal or such guarantor, upon the same not being
discharged, stayed or dismissed within ninety 90 days;

 

(viii) if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

 

(ix) if Borrower breaches any of its respective negative covenants contained in
Section 5.2 or any covenant contained in Section 4.1.30 or Section 5.1.11
hereof;

 

(x) with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;

 

(xi) if any of the assumptions contained in the Insolvency Opinion delivered to
Lender in connection with the Loan, or in the Additional Insolvency Opinion
delivered subsequent to the closing of the Loan, is or shall become untrue in
any material respect;

 

(xii) if a material default has occurred and continues beyond any applicable
notice and/or cure period under the Management Agreement (or any Replacement
Management Agreement) which default permits the Manager thereunder to terminate
or cancel the Management Agreement (or any Replacement Management Agreement);

 

(xiii) if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in subsections (i) to
(xii) above, for ten (10) days after notice to Borrower from Lender, in the case

 

-77-



--------------------------------------------------------------------------------

of any Default which can only be cured by the payment of a sum of money, or for
thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such 30-day period, and provided further that
Borrower shall have commenced to cure such Default within such 30-day period and
thereafter diligently and expeditiously proceeds to cure the same, such 30-day
period shall be extended for such time as is reasonably necessary for Borrower
in the exercise of due diligence to cure such Default, such additional period
not to exceed one hundred twenty (120) days; or

 

(xiv) if there shall be default under any of the other Loan Documents beyond any
applicable notice and/or cure periods contained in such documents, whether as to
Borrower or any Individual Property, which has the effect of permitting Lender
to accelerate the maturity of any portion of the Debt or to permit Lender to
accelerate the maturity of all or any portion of the Debt.

 

(b) Upon the occurrence of an Event of Default (other than an Event of Default
described in clause (vi), (vii) or (viii) above) and at any time thereafter, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, Lender may take
such action, without notice or demand, that Lender deems reasonably advisable to
protect and enforce its rights against Borrower and in and to all or any
Individual Property, including, without limitation, declaring the Debt to be
immediately due and payable, and Lender may enforce or avail itself of any or
all rights or remedies provided in the Loan Documents against Borrower and any
or all of the Properties, including, without limitation, all rights or remedies
available at law or in equity; and upon any Event of Default described in clause
(vi), (vii) or (viii) above, the Debt and all other obligations of Borrower
hereunder and under the other Loan Documents shall immediately and automatically
become due and payable, without notice or demand, and Borrower hereby expressly
waives any such notice or demand, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

 

Section 8.2. Remedies. (a) Upon the occurrence of an Event of Default, all or
any one or more of the rights, powers, privileges and other remedies available
to Lender against Borrower under this Agreement or any of the other Loan
Documents executed and delivered by, or applicable to, Borrower or at law or in
equity may be exercised by Lender at any time and from time to time, whether or
not all or any of the Debt shall be declared due and payable, and whether or not
Lender shall have commenced any foreclosure proceeding or other action for the
enforcement of its rights and remedies under any of the Loan Documents with
respect to all or any Individual Property. Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents. Without limiting the generality of the foregoing, Borrower agrees
that if an Event of Default is continuing (i) Lender is not subject to any “one
action” or “election of remedies” law or rule, and (ii) all liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Properties and
each Mortgage has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.

 

-78-



--------------------------------------------------------------------------------

(b) With respect to Borrower and the Properties, nothing contained herein or in
any other Loan Document shall be construed as requiring Lender to resort to any
Individual Property for the satisfaction of any of the Debt in preference or
priority to any other Individual Property, and Lender may seek satisfaction out
of all of the Properties or any part thereof, in its absolute discretion in
respect of the Debt. In addition, Lender shall have the right from time to time
to partially foreclose the Mortgage in any manner and for any amounts secured by
the Mortgage then due and payable as determined by Lender in its sole discretion
including, without limitation, the following circumstances: (i) in the event
Borrower defaults beyond any applicable grace period in the payment of one or
more scheduled payments of principal and interest, Lender may foreclose the
Mortgage to recover such delinquent payments, or (ii) in the event Lender elects
to accelerate less than the entire outstanding principal balance of the Loan,
Lender may foreclose the Mortgage to recover so much of the principal balance of
the Loan as Lender may accelerate and such other sums secured by the Mortgage as
Lender may elect. Notwithstanding one or more partial foreclosures, the
Properties shall remain subject to the Mortgage to secure payment of sums
secured by the Mortgage and not previously recovered.

 

(c) Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, mortgages and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) days after
notice has been given to Borrower by Lender of Lender’s intent to exercise its
rights under such power. Except as may be required in connection with a
securitization pursuant to Section 9.1 hereof, (i) Borrower shall not be
obligated to pay any costs or expenses incurred in connection with the
preparation, execution, recording or filing of the Severed Loan Documents, and
(ii) the Severed Loan Documents shall not contain any representations,
warranties or covenants not contained in the Loan Documents and any such
representations and warranties contained in the Severed Loan Documents will be
given by Borrower only as of the Closing Date.

 

(d) Remedies Cumulative; Waivers. The rights, powers and remedies of Lender
under this Agreement shall be cumulative and not exclusive of any other right,
power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised

 

-79-



--------------------------------------------------------------------------------

from time to time and as often as may be deemed expedient. A waiver of one
Default or Event of Default with respect to Borrower shall not be construed to
be a waiver of any subsequent Default or Event of Default by Borrower or to
impair any remedy, right or power consequent thereon.

 

IX. SPECIAL PROVISIONS

 

Section 9.1. Sale of Notes and Securitization. Borrower acknowledges and agrees
that the Lender may sell all or any portion of the Loan and the Loan Documents,
or issue one or more participations therein, or consummate one or more private
or public securitizations of rated single- or multi-class securities (the
“Securities”) secured by or evidencing ownership interests in all or any portion
of the Loan and the Loan Documents or a pool of assets that include the Loan and
the Loan Documents (such sales, participations and/or securitizations,
collectively, a “Securitization”). At the request of Lender, and to the extent
not already required to be provided by Borrower under this Agreement, Borrower
shall use reasonable efforts to provide information not in the possession of
Lender or which may be reasonably required by Lender in order to satisfy the
market standards to which Lender customarily adheres or which may be reasonably
required in the marketplace or by the Rating Agencies in connection with any
such Securitization including, without limitation, to:

 

(a) (i) provide reasonable additional financial and other information with
respect to the Property, Borrower, the Principal and the Manager, and (ii)
provide budgets relating to the Property (the “Provided Information”), together
with appropriate verification and/or consents of the Provided Information
through letters of auditors or opinions of counsel of independent attorneys
reasonably acceptable to Lender and the Rating Agencies;

 

(b) assist in preparing descriptive materials for presentations to any or all of
the Rating Agencies, and work with, and if requested, supervise, third-party
service providers engaged by Borrower, the Principal and their respective
affiliates to obtain, collect, and deliver information reasonably requested or
required by Lender or the Rating Agencies;

 

(c) deliver (i) revised opinions of counsel as to non-consolidation, due
execution and enforceability with respect to the Property, Borrower, the
Principal and their respective affiliates and the Loan Documents, and (ii)
revised organizational documents for Borrower, which counsel opinions and
organizational documents shall be reasonably satisfactory to Lender, Borrower
and the Rating Agencies;

 

(d) if required by any Rating Agency, use commercially reasonable efforts to
deliver such additional tenant estoppel letters, subordination agreements or
other agreements from parties to agreements that affect the Property, which
estoppel letters, subordination agreements or other agreements shall be
reasonably satisfactory to Lender and the Rating Agencies;

 

(e) make the representations and warranties made in the Loan Documents as of the
closing date of the Securitization with respect to the Property, Borrower, the
Principal and the Loan Documents as may be reasonably requested by Lender or the
Rating Agencies and consistent with the facts covered by such representations
and warranties as they exist on the date thereof;

 

-80-



--------------------------------------------------------------------------------

(f) execute such amendments to the Loan Documents as may be reasonably requested
by Lender or the Rating Agencies to effect the Securitization and/or deliver one
or more new component notes to replace the original note or modify the original
note to reflect multiple components of the Loan (and such new notes or modified
note shall have the same initial weighted average coupon of the original note,
but such new notes or modified note may change the interest rate of the Loan),
and modify the cash management agreement with respect to the newly created
components such that the pricing and marketability of the Securities and the
size of each class of Securities and the rating assigned to each such class by
the Rating Agencies shall provide the most favorable rating levels and achieve
the optimum rating levels for the Loan provided, however, that Borrower shall
not be required to modify any document evidencing or securing the Loan which
would (A) modify (i) the interest rate payable under the Note, (ii) the stated
maturity of the Note, (iii) any other material economic terms of the Loan or
(iv) decrease the time period during which Borrower is permitted to perform its
obligations under this Agreement or any of the other Loan Documents or (B)
increase its obligations or decrease its rights, in each case in any material
respect;

 

(g) if requested by Lender, review any information regarding the Property,
Borrower, Principal, the Manager and the Loan which is contained in a private
placement memorandum, prospectus, prospectus supplement (including any amendment
or supplement to either thereof), or other disclosure document to be used by
Lender or any affiliate thereof; and

 

(h) to the extent within the Borrower’s or Guarantor’s power to do so, supply to
Lender such reasonable documentation, financial statements and reports in form
and substance required in order to comply with any applicable securities laws.

 

All reasonable third party costs and expenses incurred by Borrower or Lender in
connection with Borrower’s compliance with requests made under this Section 9.1
(including, without limitation, the fees and expenses of counsel, service
providers and the Rating Agencies) shall be paid by Lender.

 

Section 9.2. Securitization Indemnification. (a) Borrower understands that
certain of the Provided Information may be included in Disclosure Documents in
connection with the Securitization and may also be included in filings with the
Securities and Exchange Commission pursuant to the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”), or provided or made available to investors or
prospective investors in the Securities, the Rating Agencies, and service
providers relating to the Securitization. In the event that the Disclosure
Document is required to be revised prior to the sale of all Securities, Borrower
will cooperate with the holder of the Note, in all reasonable respects and at
the holder of the Note’s expense, in updating the Disclosure Document by
providing all current information necessary to keep the Disclosure Document
accurate and complete in all material respects.

 

(b) Borrower, Principal and Guarantor agree to provide in connection with each
of (i) a preliminary and a final private placement memorandum, (ii) a
preliminary and final

 

-81-



--------------------------------------------------------------------------------

prospectus or prospectus supplement, (iii) such other offering materials as may
be used for the securitization of the Loan (such materials described in clause
(i), (ii) or (iii), as applicable, being hereinafter referred to collectively as
the “Offering Materials”), an indemnification certificate (A) certifying that
Borrower, Principal and Guarantor, as applicable, has carefully examined the
portions of, and only the portions of, the Offering Materials relating to
Borrower, Manager, the Properties, Guarantor and Principal specifically,
including, without limitation, the sections entitled “Description of the
Mortgage Loans and Mortgaged Property,” “The Manager” and “The Borrower”
(collectively, the “Borrower Sections”), and such Borrower Sections as they
relate to or include any Provided Information, and as they relate to the
Properties, do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading, (B)
indemnifying Lender (and for purposes of this Section 9.2, Lender hereunder
shall include its officers and directors), the Affiliate of Lender (“Credit
Suisse First Boston”) that has filed the registration statement relating to the
securitization (the “Registration Statement”), each of its directors, each of
its officers who have signed the Registration Statement and each Person or
entity who controls the Affiliate within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Credit
Suisse First Boston Group”), and Credit Suisse First Boston, each of its
directors and each Person who controls Credit Suisse First Boston within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act
(collectively, the “Underwriter Group”) for any losses, claims, damages or
liabilities (collectively, the “Liabilities”) to which Credit Suisse First
Boston, the Credit Suisse First Boston Group or the Underwriter Group may become
subject insofar as the Liabilities arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in such
Borrower Sections or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated in such sections
or necessary in order to make the statements in such Borrower Sections or in
light of the circumstances under which they were made, not misleading and (C)
agreeing to reimburse Lender, the Credit Suisse First Boston Group and the
Underwriter Group for any legal or other expenses reasonably incurred by Lender
and Credit Suisse First Boston in connection with investigating or defending the
Liabilities; provided, however, that Borrower will be liable in any such case
under clause (B) or (C) above only to the extent that any such loss claim,
damage or liability arises out of or is based upon any such untrue statement or
omission made therein in reliance upon and in conformity with information
furnished to Lender by or on behalf of Borrower in connection with the
preparation of the memorandum or prospectus or in connection with the
underwriting of the debt, including, without limitation, financial statements of
Borrower, operating statements, rent rolls, environmental site assessment
reports and property condition reports with respect to the Properties. This
indemnity agreement will be in addition to any liability which Borrower may
otherwise have. Moreover, the indemnification provided for in clauses (B) and
(C) above shall be effective whether or not an indemnification certificate
described in (A) above is provided and shall be applicable based on information
previously provided by Borrower or its Affiliates if Borrower does not provide
the indemnification certificate.

 

(c) In connection with filings under the Exchange Act, Borrower and Guarantor
agree to indemnify (i) Lender, the Credit Suisse First Boston Group and the
Underwriter Group for Liabilities to which Lender, the Credit Suisse First
Boston Group or the Underwriter Group may become subject insofar as the
Liabilities arise out of or are based upon any untrue statement

 

-82-



--------------------------------------------------------------------------------

or misstatement of any material factor, the omission or alleged omission to
state in the Provided Information a material fact required to be stated in the
Provided Information in order to make the statements in the Provided
Information, in light of the circumstances under which they were made not
misleading and (ii) reimburse Lender, the Credit Suisse First Boston Group or
the Underwriter Group for any legal or other expenses reasonably incurred by
Lender, the Credit Suisse First Boston Group or the Underwriter Group in
connection with defending or investigating the Liabilities.

 

(d) Borrower agrees that no Indemnified Person shall have any liability to
Borrower for or in connection with the Loan unless and to the extent that it is
finally judicially determined that liability for losses, claims, damages,
liabilities or expenses incurred by Borrower resulted directly from the fraud,
illegal acts, gross negligence or willful misconduct of such Indemnified Person.

 

(e) Promptly after receipt by an Indemnified Person of notice of any claim or
the commencement of any action, the Indemnified Person shall, if a claim in
respect thereof is to be made against Borrower, notify Borrower in writing of
the claim or the commencement of that action; provided, however, that the
failure to notify Borrower shall not relieve it from any liability which it may
have under the indemnification provisions of this Section 9.2, except to the
extent that it has been materially prejudiced by such failure and, provided
further that the failure to notify Borrower shall not relieve it from any
liability which it may have to an Indemnified Person otherwise than under the
provisions of this Section 9.2. If any such claim or action shall be brought
against an Indemnified Person, and it shall notify Borrower thereof, Borrower
shall be entitled to participate therein and, to the extent that it wishes,
assume the defense thereof with counsel reasonably satisfactory to the
Indemnified Person. After notice from Borrower to the Indemnified Person of its
or their election to assume the defense of such claim or action, such entity
shall not be liable to the Indemnified Person for any legal or other expenses
subsequently incurred by the Indemnified Person in connection with the defense
thereof except as provided in the following sentence; provided, however, if the
defendants in any such action include both Borrower, on the one hand, and one or
more Indemnified Persons on the other hand, and independent counsel to an
Indemnified Person shall have reasonably concluded that there are any legal
defenses available to such Indemnified Person and/or other Indemnified Persons
that are different or in addition to those available to Borrower, the
Indemnified Person or Persons shall have the right to select separate counsel to
assert such legal defenses and to otherwise participate in the defense of such
action on behalf of such Indemnified Person or Persons. The Indemnified Person
shall instruct its counsel to maintain reasonably detailed billing records for
fees and disbursements for which such Indemnified Person is seeking
reimbursement hereunder and shall submit copies of such detailed billing records
to substantiate that such counsel’s fees and disbursements are solely related to
the defense of a claim for which Borrower is required hereunder to indemnify
such Indemnified Person. Borrower shall not be liable for the expenses of more
than one (1) such separate counsel.

 

(f) Without the prior written consent of Lender (which consent shall not be
unreasonably withheld or delayed), Borrower will not settle or compromise or
consent to the entry of any judgment in any pending or threatened claim, action,
suit or proceeding in respect of which indemnification may be sought hereunder
(whether or not any Indemnified Person is an actual or potential party to such
claim, action, suit or proceeding) unless (A) Borrower shall have

 

-83-



--------------------------------------------------------------------------------

given Lender reasonable prior written notice thereof and shall have obtained an
unconditional release of Lender and each other Indemnified Person hereunder from
all liability arising out of such claim, action, suit or proceedings, or (B)
Borrower reaffirms in writing its indemnity and contribution obligations
hereunder regardless of any common, federal, state or commonwealth statutory law
to the contrary. As long as Borrower has complied with its obligations to defend
and indemnify hereunder, Borrower shall not be liable for any settlement made by
Lender or any other Indemnified Person without the consent of Borrower (which
consent shall not be unreasonably withheld or delayed).

 

(g) Borrower agrees that if any indemnification or reimbursement sought pursuant
to this Section 9.2 is finally judicially determined to be unavailable for a
reason other than the fraud, illegal acts, gross negligence or willful
misconduct of an Indemnified Person or is insufficient to hold an Indemnified
Person harmless (with respect only to the losses, claims, damages, liabilities
or expenses that are the subject of this Section 9.2), then Borrower and such
Indemnified Person shall contribute to the losses, claims, damages, liabilities
and expenses for which such indemnification or reimbursement is held unavailable
or is insufficient: (x) in such proportion as is appropriate to reflect the
relative benefits to Borrower on the one hand, and such Indemnified Person on
the other hand, from the transactions to which such indemnification or
reimbursement relates; or (y) if the allocation provided by clause (x) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (x) but also the relative
faults of Borrower on the one hand, and all Indemnified Persons on the other
hand, as well as any other equitable considerations. Notwithstanding the
provisions of this Section 9.2, (A) no party found liable for a fraudulent
misrepresentation shall be entitled to contribution from any other party who is
not also found liable for such fraudulent misrepresentation, and (B) Borrower
and Lender agree that in no event shall the amount to be contributed by the
Indemnified Persons collectively pursuant to this paragraph exceed the amount of
the fees and interest (by underwriting discount or otherwise) actually received
by the Credit Suisse First Boston Group and the Underwriter Group in connection
with the closing of the Loan or the Securitization.

 

(h) Borrower agrees that the indemnification, contribution and reimbursement
obligations set forth in this Section 9.2 shall apply whether or not Lender, any
other Indemnified Person, the Credit Suisse First Boston Group or the
Underwriter Group is a formal party to any such lawsuits, claims or other
proceedings, and that such obligations shall extend upon the terms set forth in
this Section 9.2 to any controlling person, director, partner, officer,
employee, representative or agent of Lender, the Credit Suisse First Boston
Group and the Underwriter Group (each, an “Indemnified Person”). Borrower
further agrees that their indemnification, contribution and reimbursement
obligations shall be in addition to any liability which they may otherwise have
and shall extend, upon the same terms and conditions, to each Person, if any,
who controls any Indemnified Persons within the meaning of the Securities Act.

 

(i) The liabilities and obligations of both Borrower and Lender under this
Section 9.2 shall survive the termination of this Agreement and the satisfaction
and discharge of the Debt.

 

-84-



--------------------------------------------------------------------------------

(j) Notwithstanding anything to the contrary contained herein, Borrower shall
have no obligation to act as depositor with respect to the Loan or an issuer or
registrant with respect to the Securities issued in any Securitization.

 

Section 9.3. [INTENTIONALLY DELETED]

 

Section 9.4. Exculpation. Subject to the qualifications below, Lender shall not
enforce the liability and obligation of Borrower to perform and observe the
obligations contained in the Note, this Agreement, the Mortgage or the other
Loan Documents by any action or proceeding wherein a money judgment shall be
sought against Borrower, except that Lender may bring a foreclosure action, an
action for specific performance or any other appropriate action or proceeding to
enable Lender to enforce and realize upon its interest under the Note, this
Agreement, the Mortgage and the other Loan Documents, or in the Properties, the
Rents, or any other collateral given to Lender pursuant to the Loan Documents;
provided, however, that, except as specifically provided herein, any judgment in
any such action or proceeding shall be enforceable against Borrower only to the
extent of Borrower’s interest in the Properties, in the Rents and in any other
collateral given to Lender, and Lender, by accepting the Note, this Agreement,
the Mortgage and the other Loan Documents, agrees that it shall not sue for,
seek or demand any deficiency judgment against Borrower in any such action or
proceeding under or by reason of or under or in connection with the Note, this
Agreement, the Mortgage or the other Loan Documents. The provisions of this
Section shall not, however, (a) constitute a waiver, release or impairment of
any obligation evidenced or secured by any of the Loan Documents; (b) impair the
right of Lender to name Borrower as a party defendant in any action or suit for
foreclosure and sale under the Mortgage; (c) affect the validity or
enforceability of or any guaranty made in connection with the Loan or any of the
rights and remedies of Lender thereunder; (d) impair the right of Lender to
obtain the appointment of a receiver; (e) impair the enforcement of the
Assignment of Leases; (f) constitute a prohibition against Lender to seek a
deficiency judgment against Borrower in order to fully realize the security
granted by the Mortgage or to commence any other appropriate action or
proceeding in order for Lender to exercise its remedies against all of the
Properties; or (g) constitute a waiver of the right of Lender to enforce the
liability and obligation of Borrower, by money judgment or otherwise, to the
extent of any loss, damage, cost, expense, liability, claim or other obligation
incurred by Lender (including attorneys’ fees and costs reasonably incurred)
arising out of or in connection with the following:

 

(i) fraud or intentional misrepresentation by Borrower or any guarantor in
connection with the Loan;

 

(ii) the gross negligence or willful misconduct of Borrower;

 

(iii) the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity Agreement or in the Mortgage concerning
environmental laws, hazardous substances and asbestos and any indemnification of
Lender with respect thereto in either document;

 

(iv) the removal or disposal of any portion of the Properties after an Event of
Default or the causing of physical waste on any portion of the Properties;

 

-85-



--------------------------------------------------------------------------------

(v) the misapplication or conversion by Borrower of (A) any Insurance Proceeds
paid by reason of any loss, damage or destruction to the Properties, (B) any
Awards received in connection with a condemnation of all or a portion of the
Properties, (C) any Rents following an Event of Default, (D) any Rents paid more
than one month in advance;

 

(vi) failure by Borrower to pay charges for labor or materials or other charges
that can create Liens on any portion of the Properties unless due to Lender’s
failure to disburse funds held therefor in escrow pursuant to the terms and
provisions of this Agreement;

 

(vii) any security deposits, advance deposits or any other deposits collected
with respect to the Properties which are not delivered to Lender upon a
foreclosure of the Properties or action in lieu thereof, except to the extent
any such security deposits were applied in accordance with the terms and
conditions of any of the Leases prior to the occurrence of the Event of Default
that gave rise to such foreclosure or action in lieu thereof; and

 

(viii) Personal Property taken from the Property and not replaced with Personal
Property of the same utility and of the same or greater value.

 

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the U.S. Bankruptcy Code to file a claim for the full amount of
the Debt secured by the Mortgage or to require that all collateral shall
continue to secure all of the Debt owing to Lender in accordance with the Loan
Documents, and (B) the Debt shall be fully recourse to Borrower (i) in the event
of: (a) Borrower filing a voluntary petition under the Bankruptcy Code or any
other Federal or state bankruptcy or insolvency law; (b) the filing of an
involuntary petition against Borrower under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law, or soliciting or causing to be
solicited petitioning creditors for any involuntary petition against Borrower
from any Person; (c) Borrower filing an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, or soliciting or causing to be solicited petitioning
creditors for any involuntary petition from any Person; (d) Borrower consenting
to or acquiescing in or joining in an application for the appointment of a
custodian, receiver, trustee, or examiner for Borrower or any portion of the
Property; and (e) Borrower making an assignment for the benefit of creditors, or
admitting, in writing or in any legal proceeding, its insolvency or inability to
pay its debts as they become due; (ii) if the first full monthly payment of
interest on the Note is not paid when due; (iii) if Borrower fails to permit
on-site inspections of the Properties, fails to provide financial information,
fails to maintain its status as a Single Purpose Entity or fails to appoint a
new property manager upon the request of Lender as permitted under the Loan
Agreement, each as required by, and in accordance with, the terms and provisions
of the Loan Agreement or the Mortgage; (iv) if Borrower fails to obtain Lender’s
prior written consent to any subordinate financing or other voluntary lien
encumbering the Properties; or (v) if Borrower fails to obtain Lender’s prior
written consent to any assignment, transfer, or conveyance of the Properties or
any interest therein as required by the Loan Agreement or the Mortgage.

 

-86-



--------------------------------------------------------------------------------

Section 9.5. Matters Concerning Manager. (a) If (i) an Event of Default is
continuing beyond any applicable notice and cure period, (ii) the Debt has been
accelerated pursuant to Section 8.1(b) hereof, (iii) the Manager is in default
under any of its obligations under the Management Agreement beyond any
applicable notice and cure period, or (iv) the Manager shall become bankrupt or
insolvent, Borrower shall, at the request of Lender, terminate the Management
Agreement and replace the Manager with a manager approved by Lender on terms and
conditions satisfactory to Lender, it being understood and agreed that the
management fee for such replacement manager shall not exceed the greater of (i)
exceed then prevailing market rates or (ii) four percent (4%).

 

Section 9.6. Servicer. At the option of Lender, the Loan may be serviced by a
servicer/trustee (the “Servicer”) selected by Lender and Lender may delegate all
or any portion of its responsibilities under this Agreement and the other Loan
Documents to the Servicer pursuant to a servicing agreement (the “Servicing
Agreement”) between Lender and Servicer. Borrower shall be responsible for any
reasonable set-up fees or any other initial costs relating to or arising under
the Servicing Agreement; provided, however, that Borrower shall not be
responsible for payment of the monthly servicing fee due to the Servicer under
the Servicing Agreement.

 

Section 9.7. Severance Documentation. Lender shall have the right, at any time
(whether prior to or after any sale, participation or Securitization of all or
any portion of the Loan), to modify the Loan in order to create one or more
senior and subordinate notes (i.e., an A/B or A/B/C structure) and/or one or
more components of the Note or notes, reduce the number of components of the
Note or notes, revise the interest rate for each component, reallocate the
principal balances of the notes and/or the components created pursuant to this
Section 9.7, increase or decrease the monthly debt service payments for each
such component or eliminate any component structure and/or the multiple note
structure of the Loan (including the elimination of the related allocations of
principal and interest payments), provided that (a) the principal balance of all
notes and/or components immediately after the effective date of such
modification equals the principal balance of the Loan immediately prior to such
modification and the weighted average of the interest rates for all notes and/or
components immediately after the effective date of such modification equals the
interest rate of the original Note immediately prior to such modification and
(b) such modification does not otherwise increase the economic obligations of
Borrower under the Loan Documents. At Lender’s election, each note evidencing
the Loan may be subject to one or more Securitizations. Lender shall have the
right to modify the Note and/or notes and any components in accordance with this
Section 9.7 and, provided that such modification shall comply with the terms of
this Section 9.7, it shall become immediately effective. If requested by Lender,
Borrower shall promptly execute an amendment to the Loan Documents to evidence
any such modification.

 

X. MISCELLANEOUS

 

Section 10.1. Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall

 

-87-



--------------------------------------------------------------------------------

survive the making by Lender of the Loan and the execution and delivery to
Lender of the Note, and shall continue in full force and effect so long as all
or any of the Debt is outstanding and unpaid unless a longer period is expressly
set forth herein or in the other Loan Documents. Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the legal representatives, successors and assigns of such party. All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.

 

Section 10.2. Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive.

 

Section 10.3. Governing Law.

 

(A) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE NOTE DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED
STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION,
PERFECTION, AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT
HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE APPLICABLE INDIVIDUAL
PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED
BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE
CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE
OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY
LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT
THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND
THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

 

-88-



--------------------------------------------------------------------------------

(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT:

 

CORPORATION SERVICE COMPANY

80 STATE STREET

ALBANY, NEW YORK 12207

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II)
MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT
WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 

Section 10.4. Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

 

Section 10.5. Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender or Borrower in insisting upon strict performance of any term,
condition, covenant or agreement, or exercising any right, power, remedy or
privilege hereunder, or under the Note or under any other Loan Document, or any
other instrument given as security therefor, shall

 

-89-



--------------------------------------------------------------------------------

operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.

 

Section 10.6. Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by (a)
certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, and by telecopier (with
answer back acknowledged), addressed as follows (or at such other address and
Person as shall be designated from time to time by any party hereto, as the case
may be, in a written notice to the other parties hereto in the manner provided
for in this Section):

 

If to Lender: Column Financial, Inc.

11 Madison Avenue

New York, New York 10010

Attention: Edmund Taylor

Facsimile No. (212) 325-8106

 

with a copy to: Column Financial, Inc.

One Madison Avenue

New York, New York 10010

Legal and Compliance Department

Attention: Pamela McCormack, Esq.

Facsimile No. (917) 326-7805

 

with a copy to: Cadwalader, Wickersham & Taft

100 Maiden Lane

New York, New York 10038

Attention: Fredric L. Altschuler, Esq.

Facsimile No. (212) 504-6666

 

If to Borrower: Koger Post Oak Limited Partnership

433 Plaza Real, Suite 335

Boca Raton, Florida 33432

Attention: Tom Brockwell

Facsimile No. (561) 394-7712

 

With a copy to: White & Case LLP

200 South Biscayne Blvd., Suite 4900

Miami, Florida 33131

Attention: William Walker, Esq.

Facsimile No. (305) 348-5744

 

-90-



--------------------------------------------------------------------------------

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day; or in the case of telecopy, upon sender’s receipt of a
machine-generated confirmation of successful transmission after advice by
telephone to recipient that a telecopy notice is forthcoming.

 

Section 10.7. Trial by Jury.

 

BORROWER AND LENDER HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER OR
BORROWER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING
AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

 

Section 10.8. Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

 

Section 10.9. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

Section 10.10. Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the obligations of Borrower hereunder. To the extent Borrower makes a payment
or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

 

Section 10.11. Waiver of Notice. Borrower shall not be entitled to any notices
of any nature whatsoever from Lender except with respect to matters for which
this Agreement or the other Loan Documents specifically and expressly provide
for the giving of notice by Lender to Borrower and except with respect to
matters for which Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice. Borrower hereby expressly waives the
right to receive any notice from Lender with respect to any matter for which
this Agreement or the other Loan Documents do not specifically and expressly
provide for the giving of notice by Lender to Borrower.

 

-91-



--------------------------------------------------------------------------------

Section 10.12. Remedies of Borrower. In the event that a claim or adjudication
is made that Lender or its agents have acted unreasonably or unreasonably
delayed acting in any case where by law or under this Agreement or the other
Loan Documents, Lender or such agent, as the case may be, has an obligation to
act reasonably or promptly, Borrower agrees that neither Lender nor its agents
shall be liable for any monetary damages, and Borrower’s sole remedies shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment. The parties hereto agree that any action or proceeding to determine
whether Lender has acted reasonably shall be determined by an action seeking
declaratory judgment.

 

Section 10.13. Expenses; Indemnity. (a) Except as otherwise specifically
provided herein, Borrower covenants and agrees to pay or, if Borrower fails to
pay, to reimburse, Lender upon receipt of written notice from Lender for all
reasonable costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred by Lender in connection with (i) the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions requested by Lender as to any legal
matters arising under this Agreement or the other Loan Documents with respect to
the Properties); (ii) Borrower’s ongoing performance of and compliance with
Borrower’s respective agreements and covenants contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date, including, without limitation, confirming compliance with
environmental and insurance requirements; (iii) Lender’s ongoing performance and
compliance with all agreements and conditions contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date; (iv) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement and the other Loan Documents and any other documents or matters
required in the Loan Documents (unless the applicable provision in such Loan
Documents provides Borrower shall have no such obligation); (v) securing
Borrower’s compliance with any requests made pursuant to the provisions of this
Agreement; (vi) the filing and recording fees and expenses, title insurance and
reasonable fees and expenses of counsel for providing to Lender all required
legal opinions, and other similar expenses incurred in creating and perfecting
the Liens in favor of Lender pursuant to this Agreement and the other Loan
Documents; (vii) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting Borrower, this Agreement,
the other Loan Documents, the Properties, or any other security given for the
Loan; and (viii) enforcing any obligations of or collecting any payments due
from Borrower under this Agreement, the other Loan Documents or with respect to
the Properties or in connection with any refinancing or restructuring of the
credit arrangements provided under this Agreement in the nature of a “work-out”
or of any insolvency or bankruptcy proceedings; provided, however, that Borrower
shall not be liable for the payment of any such costs and expenses to the extent
the same arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Lender. Any cost and expenses due and payable to Lender may be
paid from any amounts in the Lockbox Account.

 

-92-



--------------------------------------------------------------------------------

(b) Borrower shall indemnify, defend and hold harmless Lender from and against
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel for Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Lender shall be designated a party thereto), that may be imposed on, incurred
by, or asserted against Lender in any manner relating to or arising out of (i)
any breach by Borrower of its obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to Lender hereunder to the extent that such
Indemnified Liabilities arise from the gross negligence, illegal acts, fraud or
willful misconduct of Lender. To the extent that the undertaking to indemnify,
defend and hold harmless set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, Borrower shall pay
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by
Lender.

 

Section 10.14. Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

 

Section 10.15. Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

 

Section 10.16. No Joint Venture or Partnership; No Third Party Beneficiaries.
(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Properties other than that of mortgagee,
beneficiary or lender.

 

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

 

-93-



--------------------------------------------------------------------------------

Section 10.17. Publicity. All news releases, publicity or advertising by
Borrower or their Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents, to Lender, Credit Suisse First Boston, or any of their Affiliates
shall be subject to the prior written approval of Lender.

 

Section 10.18. Cross-Default; Cross-Collateralization; Waiver of Marshalling of
Assets. (a) Borrower acknowledges that Lender has made the Loan to Borrower upon
the security of its collective interest in the Properties and in reliance upon
the aggregate of the Properties taken together being of greater value as
collateral security than the sum of each Individual Property taken separately.

 

(b) To the fullest extent permitted by law, Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s partners and others with interests in Borrower, and of the
Properties, or to a sale in inverse order of alienation in the event of
foreclosure of the Mortgage, and agrees not to assert any right under any laws
pertaining to the marshalling of assets, the sale in inverse order of
alienation, homestead exemption, the administration of estates of decedents, or
any other matters whatsoever to defeat, reduce or affect the right of Lender
under the Loan Documents to a sale of the Properties for the collection of the
Debt without any prior or different resort for collection or of the right of
Lender to the payment of the Debt out of the net proceeds of the Properties in
preference to every other claimant whatsoever. In addition, Borrower, for itself
and its successors and assigns, waives in the event of foreclosure of the
Mortgage, any equitable right otherwise available to Borrower which would
require the separate sale of the Properties or require Lender to exhaust its
remedies against any Individual Property or any combination of the Properties
before proceeding against any other Individual Property or combination of
Properties; and further in the event of such foreclosure Borrower does hereby
expressly consents to and authorizes, at the option of Lender, the foreclosure
and sale either separately or together of any combination of the Properties.

 

Section 10.19. Waiver of Counterclaim. Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.

 

Section 10.20. Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Loan Agreement and any of the other
Loan Documents, the provisions of this Loan Agreement shall control. The parties
hereto acknowledge that they were represented by competent counsel in connection
with the negotiation, drafting and execution of the Loan Documents and that such
Loan Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or

 

-94-



--------------------------------------------------------------------------------

instruments which govern the Loan by virtue of the ownership by it or any
parent, subsidiary or Affiliate of Lender of any equity interest any of them may
acquire in Borrower, and Borrower hereby irrevocably waives the right to raise
any defense or take any action on the basis of the foregoing with respect to
Lender’s exercise of any such rights or remedies. Borrower acknowledges that
Lender engages in the business of real estate financings and other real estate
transactions and investments which may be viewed as adverse to or competitive
with the business of Borrower or its Affiliates.

 

Section 10.21. Brokers and Financial Advisors. Borrower hereby represents that
it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement. Borrower hereby agrees to indemnify, defend and hold Lender
harmless from and against any and all claims, liabilities, costs and expenses of
any kind (including Lender’s attorneys’ fees and expenses) in any way relating
to or arising from a claim by any Person that such Person acted on behalf of
Borrower or Lender in connection with the transactions contemplated herein. The
provisions of this Section 10.21 shall survive the expiration and termination of
this Agreement and the payment of the Debt. Lender hereby represents that it has
dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this
Agreement.

 

Section 10.22. Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written are superseded by the terms of
this Agreement and the other Loan Documents.

 

-95-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER: KOGER POST OAK LIMITED PARTNERSHIP,

a Delaware corporation

By:

  KOGER POST OAK, INC., a Delaware
corporation     By:  

/S/  THOMAS C. BROCKWELL

--------------------------------------------------------------------------------

       

Name: Thomas C. Brockwell

       

Title:   Vice President

LENDER: COLUMN FINANCIAL, INC.

By:

 

/S/  PRISCILLA HORNING

--------------------------------------------------------------------------------

   

Name:

  Priscilla Horning    

Title:

  Vice President



--------------------------------------------------------------------------------

SCHEDULE I

 

(Property – Information)

 

SCH. 1 - 1



--------------------------------------------------------------------------------

SCHEDULE II

 

(Rent Roll)

 

SCH. 2 - 1



--------------------------------------------------------------------------------

SCHEDULE III

 

(Required Repairs Deadlines For Completion)

 

SCH. 3 - 1



--------------------------------------------------------------------------------

SCHEDULE IV

 

(Organization Chart)

 

SCH. 4 - 1



--------------------------------------------------------------------------------

SCHEDULE V

 

(Intentionally Deleted)

 

SCH. 5 - 1



--------------------------------------------------------------------------------

SCHEDULE VI

 

(Aesthetic Repairs)

 

-2-



--------------------------------------------------------------------------------

SCHEDULE VII

 

(Unfunded Obligations)

 

-3-



--------------------------------------------------------------------------------

SCHEDULE 4.1.4

 

(Litigation)

 

SCH. 5 - 1



--------------------------------------------------------------------------------

SCHEDULE 4.1.5

 

(Agreements)

 

SCH. 5 - 1



--------------------------------------------------------------------------------

SCHEDULE 4.1.24

 

(Physical Condition)

 

SCH. 5 - 1



--------------------------------------------------------------------------------

SCHEDULE 4.1.26

 

(Leases)

 

SCH. 5 - 1



--------------------------------------------------------------------------------

EXHIBIT A

 

(Approved Management Agreement)